 



Exhibit 10.1
H&E EQUIPMENT SERVICES, INC.,
GREAT NORTHERN EQUIPMENT, INC.,
and
H&E EQUIPMENT SERVICES (CALIFORNIA), LLC
as Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent,
and
BANK OF AMERICA, N.A.,
as Syndication Agent and Documentation Agent
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 1, 2007
•••
GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Clause   Page
1 AMOUNT AND TERMS OF CREDIT
    2  
1.1 Credit Facilities
    2  
1.2 Letters of Credit
    6  
1.2A Swap Related Reimbursement Obligations
    6  
1.3 Prepayments
    8  
1.4 Use of Proceeds
    11  
1.5 Interest and Applicable Margins
    11  
1.6 Eligible Accounts
    15  
1.6A Eligible Rolling Stock
    18  
1.6B Eligible Rentals
    19  
1.7 Eligible Parts and Tools Inventory
    20  
1.7A Eligible Equipment Inventory
    22  
1.8 Cash Management Systems
    23  
1.9 Fees
    24  
1.10 Receipt of Payments
    24  
1.11 Application and Allocation of Payments
    25  
1.12 Loan Account and Accounting
    26  
1.13 Indemnity
    26  
1.14 Access
    27  
1.15 Taxes
    28  
1.16 Capital Adequacy; Increased Costs; Illegality
    29  
1.17 Single Loan
    32  
1.18 Increase of the Commitments
    32  
2 CONDITIONS PRECEDENT
    34  
2.1 Conditions to Amendment and Restatement and the Initial Loans
    34  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page
2.2 Further Conditions to Each Loan
    36  
2.3 Effect of Amendment and Restatement.
    37  
3 REPRESENTATIONS AND WARRANTIES
    38  
3.1 Corporate or Limited Liability Company Existence; Compliance with Law
    38  
3.2 Executive Offices; Collateral Locations; FEIN
    39  
3.3 Corporate or Limited Liability Company Power, Authorization, Enforceable
Obligations
    39  
3.4 Financial Statements and Projections
    40  
3.5 Material Adverse Effect
    41  
3.6 Ownership of Property; Liens
    41  
3.7 Labor Matters
    42  
3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
    42  
3.9 Government Regulation
    43  
3.10 Margin Regulations
    43  
3.11 Taxes
    43  
3.12 ERISA
    44  
3.13 No Litigation
    45  
3.14 Brokers
    45  
3.15 Intellectual Property
    45  
3.16 Full Disclosure
    46  
3.17 Environmental Matters
    46  
3.18 Insurance
    47  
3.19 Deposit and Disbursement Accounts
    47  
3.20 Government Contracts
    47  
3.21 Customer and Trade Relations
    47  

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page
3.22 Agreements and Other Documents
    48  
3.23 Solvency
    48  
3.24 Titled Vehicles
    48  
3.25 Burress Acquisition Documents
    48  
4 FINANCIAL STATEMENTS AND INFORMATION
    49  
4.1 Reports and Notices
    49  
4.2 Communication with Accountants
    49  
5 AFFIRMATIVE COVENANTS
    49  
5.1 Maintenance of Existence and Conduct of Business
    49  
5.2 Payment of Charges
    49  
5.3 Books and Records
    50  
5.4 Insurance; Damage to or Destruction of Collateral
    50  
5.5 Compliance with Laws
    52  
5.6 Supplemental Disclosure
    52  
5.7 Intellectual Property
    52  
5.8 Environmental Matters
    52  
5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters, Real Estate
Purchases and Vendor Inter-Creditor Agreements
    53  
5.10 Government Accounts
    54  
5.11 Further Assurances
    55  
6 NEGATIVE COVENANTS
    56  
6.1 Acquisitions, Subsidiaries, Etc.
    56  
6.2 Investments; Loans and Advances
    59  
6.3 Indebtedness
    60  
6.4 Employee Loans and Affiliate Transactions
    61  

- iii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page
6.5 Capital Structure and Business
    62  
6.6 Guaranteed Indebtedness
    62  
6.7 Liens
    63  
6.8 Disposition of Stock and Assets
    64  
6.9 ERISA
    65  
6.10 Financial Covenants
    65  
6.11 Hazardous Materials
    65  
6.12 Omitted.
    65  
6.13 Cancellation of Indebtedness
    65  
6.14 Restricted Payments
    65  
6.15 Change of Name or Location; Change of Fiscal Year
    66  
6.16 No Impairment of Intercompany Transfers
    66  
6.17 No Speculative Transactions
    66  
6.18 Changes Relating to Senior Debt; Subordinated Debt Designation of Credit
Facility
    67  
6.19 Changes in Depreciation Schedules
    67  
6.20 Credit Parties Other than Borrowers
    68  
6.21 Lock Box Remittances; Vendor Payments
    68  
7 TERM
    68  
7.1 Termination
    68  
7.2 Survival of Obligations Upon Termination of Financing Arrangements
    68  
7.3 Default Purchase Option
    69  
8 EVENTS OF DEFAULT: RIGHTS AND REMEDIES
    70  
8.1 Events of Default
    70  
8.2 Remedies
    72  

- iv -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page
8.3 Waivers by Credit Parties
    73  
9 ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
    73  
9.1 Assignment and Participations
    73  
9.2 Appointment of Agent
    76  
9.3 Agent’s Reliance, Etc.
    77  
9.4 GE Capital and Affiliates
    77  
9.5 Lender Credit Decision
    77  
9.6 Indemnification
    78  
9.7 Successor Agent
    78  
9.8 Co Agents
    79  
9.9 Setoff and Sharing of Payments
    79  
9.10 Advances; Payments; Non Funding Lenders; Information; Actions in Concert
    80  
10 SUCCESSORS AND ASSIGNS
    83  
10.1 Successors and Assigns
    83  
11 MISCELLANEOUS
    83  
11.1 Complete Agreement; Modification of Agreement
    83  
11.2 Amendments and Waivers
    83  
11.3 Fees and Expenses
    86  
11.4 No Waiver
    87  
11.5 Remedies
    87  
11.6 Severability
    88  
11.7 Conflict of Terms
    88  
11.8 Confidentiality
    88  
11.9 GOVERNING LAW
    88  
11.10 Notices
    89  

- v -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page
11.11 Section Titles
    90  
11.12 Counterparts
    90  
11.13 WAIVER OF JURY TRIAL
    90  
11.14 Press Releases and Related Matters
    90  
11.15 Reinstatement
    91  
11.16 Advice of Counsel
    91  
11.17 No Strict Construction
    92  
11.18 Joinder of Burress
    92  

- vi -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Clause           Page
INDEX OF APPENDICES
           
Exhibit 1.1(a)(i)
  -   Form of Notice of Revolving Credit Advance    
Exhibit 1.1(a)(ii)
  -   Form of Revolving Note    
Exhibit 1.1(b)(ii)
  -   Form of Swing Line Note    
Exhibit 1.5(e)
  -   Form of Notice of Conversion/Continuation    
Exhibit 1.6B(a)
  -   Form of Lease    
Exhibit 4.1(b)
  -   Form of Borrowing Base Certificate    
Exhibit 6.7(d)(iii)(A)
  -   Form of Intercreditor Agreement (Floor Plan Inventory)    
Exhibit 6.7(d)(iii)(B)
  -   Form of Intercreditor Agreement (Off Balance Sheet Inventory)    
Exhibit 9.1(a)
  -   Form of Assignment Agreement    
Exhibit B-1(a)
  -   Form of Notice of Issuance of Letter of Credit    
Schedule I
  -   Original Letters of Credit    
Schedule 1.1
  -   Responsible Individual    
Schedule 1.4
  -   Sources and Uses; Funds Flow Memorandum    
Schedule 3.1
  -   Jurisdiction of Organization    
Schedule 3.2
  -   Executive Offices; FEIN    
Schedule 3.4(A)
  -   Financial Statements    
Schedule 3.4(B)
  -   Pro Forma    
Schedule 3.4(C)
  -   Projections    
Schedule 3.4(D)
  -   Fair Salable Balance Sheet    
Schedule 3.4(E)
  -   Financial Statements    
Schedule 3.6
  -   Real Estate and Leases    
Schedule 3.7
  -   Labor Matters    
Schedule 3.8
  -   Ventures, Subsidiaries and Affiliates; Outstanding Stock    
Schedule 3.11
  -   Tax Matters    

- vii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Clause           Page
Schedule 3.12
  -   ERISA Plans    
Schedule 3.13
  -   Litigation    
Schedule 3.15
  -   Intellectual Property    
Schedule 3.17
  -   Hazardous Materials    
Schedule 3.18
  -   Insurance    
Schedule 3.19
  -   Deposit and Disbursement Accounts    
Schedule 3.20
  -   Government Contracts    
Schedule 3.22
  -   Material Agreements    
Schedule 3.24
  -   Certain Titled Vehicles    
Schedule 5.1
  -   Trade Names    
Schedule 6.2
  -   Investments    
Schedule 6.3
  -   Indebtedness    
Schedule 6.4(a)
  -   Extraordinary Transactions    
Schedule 6.4(b)
  -   Transactions with Affiliates    
Schedule 6.6
  -   Guaranteed Indebtedness    
Schedule 6.7
  -   Existing Liens    
Annex A (Recitals)
  -   Definitions    
Annex B (Section 1.2)
  -   Letters of Credit    
Annex C (Section 1.8)
  -   Cash Management Systems    
Annex D (Section 2.2(a))
  -   Closing Checklist    
Annex E (Section 4.1(a))
  -   Financial Statements and Projections — Reporting    
Annex F (Section 4.1(b))
  -   Collateral Reports    
Annex G (Section 6.10)
  -   Financial Covenants    
Annex H (Section 9.10(a))
  -   Lenders’ Wire Transfer Information    
Annex I (Section 11.10)
  -   Notice Addresses    
Annex J (Commitments)
  -   Commitments    

- viii -



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 1, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Agreement”), among H&E EQUIPMENT SERVICES, INC., a Delaware
corporation (“H&E Delaware”), GREAT NORTHERN EQUIPMENT, INC., a Montana
corporation (“Great Northern”), H&E EQUIPMENT SERVICES (CALIFORNIA), LLC, a
Delaware limited liability company (“H&E California”, and together with H&E
Delaware and Great Northern, each a “Borrower” and collectively and jointly and
severally, the “Borrowers”), the other Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself as Lender, as Agent for the Lenders and the
other Lenders signatory hereto from time to time and BANK OF AMERICA, N.A., as
Syndication Agent and Documentation Agent.
WHEREAS:
     (A) GE Capital (as successor in interest to General Electric Capital
Corporation), Bank of America, N.A., PNC Bank, National Association and LaSalle
Business Credit (collectively, the “Original Lenders”), Credit Parties and Agent
are parties to an Amended and Restated Credit Agreement, dated as of August 4,
2006 (the “Original Credit Agreement”);
     (B) Borrowers have requested that Original Lenders amend and restate the
Original Credit Agreement to increase the Revolving Loan Commitment to
$320,000,000, as well as to modify the Original Credit Agreement in certain
other respects and, subject to the terms and conditions hereof, Original Lenders
and Agent are willing to do so;
     (C) Credit Parties have agreed to continue to secure all of their
Obligations under the Loan Documents with a security interest in and lien in
favor of Agent, for the benefit of Agent and Lenders, upon substantially all of
their existing and after-acquired personal and real property including a
continuing Lien or mortgage on and security interest in all Collateral in which
a Lien or mortgage on or security interest was granted pursuant to the Loan
Documents prior to the Closing Date;
     (D) Credit Parties are willing to continue to guaranty all of the
Obligations of Borrowers; and
     (E) Capitalized terms used in this Agreement have the meanings ascribed to
them in Annex A and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosures Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.
NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE MUTUAL COVENANTS
HEREINAFTER CONTAINED, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
PARTIES HERETO AGREE AS FOLLOWS:

 



--------------------------------------------------------------------------------



 



1   AMOUNT AND TERMS OF CREDIT

1.1   Credit Facilities

  (a)   Revolving Credit Facility

  (i)   On the Closing Date, the Original Revolving Credit Advances (if any)
shall be continued as Revolving Credit Advances hereunder.     (ii)   Subject to
the terms and conditions hereof, each Revolving Lender agrees to make available
to Borrowers from time to time until the Commitment Termination Date its Pro
Rata Share of advances (each, a “Revolving Credit Advance”). The Pro Rata Share
of the Revolving Loan of any Revolving Lender shall not at any time exceed its
separate Revolving Loan Commitment. The obligations of each Revolving Lender
hereunder shall be several and not joint. Until the Commitment Termination Date,
each Borrower may borrow, repay and reborrow under this Section 1.1(a);
provided, that the amount of any Revolving Credit Advance to be made to such
Borrower at any time shall not exceed Borrowing Availability of such Borrower at
such time or cause the Borrowing Availability of all Borrowers to be exceeded.
Moreover, the sum of the Revolving Loan and Swing Line Loan outstanding to any
Borrower shall not exceed at any time that Borrower’s separate Borrowing Base.
Each Revolving Credit Advance shall be made on notice by Borrower Representative
on behalf of the applicable Borrower to the representative of Agent identified
in Schedule 1.1 at the address specified therein. Any such notice must be given
no later than (1) noon (New York time) on the Business Day of the proposed
Revolving Credit Advance, in the case of an Index Rate Loan, or (2) noon (New
York time) on the date which is three (3) Business Days prior to the proposed
Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice (a
“Notice of Revolving Credit Advance”) must be given in writing (by telecopy or
overnight courier) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit and such other administrative
information as may be reasonably required by Agent. If any Borrower desires to
have the Revolving Credit Advances bear interest by reference to a LIBOR Rate,
Borrower Representative must comply with Section 1.5(e).     (iii)   Upon the
request of any Revolving Lender, each Borrower shall execute and deliver to such
Revolving Lender a note to evidence the Revolving Loan Commitment of that
Revolving Lender. Each such note shall be in the maximum principal amount of the
Revolving Loan Commitment of the applicable Revolving Lender, dated the Closing
Date and substantially in the form of Exhibit 1.1(a)(ii) (each as amended or
replaced from time to time, a “Revolving Note” and, collectively, the “Revolving
Notes”). Each Revolving Note shall represent the obligation of the applicable
Borrower to pay the amount of the

2



--------------------------------------------------------------------------------



 



      applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the aggregate Revolving
Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date. Without limitation of the foregoing, in the event that any Original Lender
holds an Original Revolving Note and its Revolving Loan Commitment from and
after the Closing Date exceeds its Revolving Loan Commitment prior to the
Closing Date, upon request by such Original Lender, the applicable Borrower
shall execute and deliver a Revolving Note to evidence the increased Revolving
Loan Commitment and the Original Lender shall, upon receipt of such Revolving
Note, return to such Borrower the Original Revolving Note it so holds. Any
Original Revolving Note issued (and as such term was defined) prior to the
Closing Date shall in any event constitute a Revolving Note issued under this
Agreement and shall be entitled to all benefits hereof.

  (b)   Swing Line Facility

  (i)   On the Closing Date, all Original Swing Line Advances (if any) shall be
continued as Swing Line Advances hereunder. Agent shall notify the Swing Line
Lender upon Agent’s receipt of any Notice of Revolving Credit Advance. Subject
to the terms and conditions hereof, the Swing Line Lender may, in its
discretion, make available from time to time until the Commitment Termination
Date advances (each, a “Swing Line Advance”) in accordance with any such notice.
The provisions of this Section 1.1(b) shall not relieve Revolving Lenders of
their obligations to make Revolving Credit Advances under Section 1.1(a);
provided, that if the Swing Line Lender makes a Swing Line Advance pursuant to
any such notice, such Swing Line Advance shall be in lieu of any Revolving
Credit Advance that otherwise may be made by Revolving Credit Lenders pursuant
to such notice. The aggregate amount of Swing Line Advances outstanding shall
not exceed at any time the lesser of (A) the Swing Line Commitment and (B) the
lesser of (x) the Maximum Amount and (y) the Borrowing Base in each case, less
the outstanding balance of the Revolving Loan at such time (“Swing Line
Availability”). Moreover, the Swing Line Loan outstanding to any Borrower shall
not exceed at any time such Borrower’s separate Borrowing Base less the
Revolving Loan outstanding to such Borrower. Until the Commitment Termination
Date, each Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(b). Each Swing Line Advance shall be made on the day requested
pursuant to a Notice of Revolving Credit Advance delivered to Agent by Borrower
Representative on behalf of the applicable Borrower requesting a Swing Line
Advance in accordance with Section 1.1(a). Any such notice must be given no
later than noon (New York

3



--------------------------------------------------------------------------------



 



      time) on the Business Day of the proposed Swing Line Advance. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from Requisite Lenders instructing it not to make a Swing Line Advance, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Section 2.2, except in the case of a Prohibited Swing Line Advance,
be entitled to fund that Swing Line Advance, and to have each Revolving Lender
make Revolving Credit Advances in accordance with Section 1.1(b)(iii) or
purchase participating interests in accordance with Section 1.1(b)(iv).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Swing Line Loan shall constitute an Index Rate Loan. Each
Borrower shall repay the aggregate outstanding principal amount of the Swing
Line Advances made to such Borrower upon demand therefor by Agent.     (ii)  
Upon the request of the Swing Line Lender, each Borrower shall execute and
deliver to the Swing Line Lender a promissory note to evidence the Swing Line
Commitment. If a promissory note is requested, each such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Closing Date and substantially in the form of Exhibit 1.1(b)(ii) (each as
amended or replaced from time to time, a “Swing Line Note” and, collectively,
the “Swing Line Notes”). Each Swing Line Note shall represent the obligation of
such Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to such
Borrower together with interest thereon as prescribed in Section 1.5. The entire
unpaid balance of the Swing Line Loan and all other non contingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date if not sooner paid in full. Any Swing Line Note
issued (and as such term was defined) prior to the Closing Date shall in any
event constitute a Swing Line Note issued under this Agreement.     (iii)   The
Swing Line Lender shall at any time and from time to time in its sole and
absolute discretion, but not less frequently than on each Settlement Date on
behalf of any Borrower (and each Borrower hereby irrevocably authorizes the
Swing Line Lender to so act on its behalf), request each Revolving Lender
(including the Swing Line Lender) to make a Revolving Credit Advance to such
Borrower (which shall be an Index Rate Loan) in an amount equal to such
Revolving Lender’s Pro Rata Share of the principal amount of such Borrower’s
Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Sections 8.1(h) or
(i) has occurred (in which event the procedures of Section 1.1(b)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Credit Advance are then satisfied, each
Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m.
(New York

4



--------------------------------------------------------------------------------



 



      time), in immediately available funds on the Business Day next succeeding
the date such notice is given. The proceeds of such Revolving Credit Advances
made to a Borrower shall be immediately paid to the Swing Line Lender and
applied to repay the Refunded Swing Line Loan of such Borrower.     (iv)   If,
prior to refunding a Swing Line Loan with a Revolving Credit Advance pursuant to
Section 1.1(b)(iii), one of the events described in Sections 8.1(h) or (i) has
occurred, then, subject to the provisions of Section 1.1(b)(v) below, each
Revolving Lender shall, on the date such Revolving Credit Advance was to have
been made for the benefit of the applicable Borrower, purchase from the Swing
Line Lender an undivided participation interest in the Swing Line Loan to such
Borrower in an amount equal to its Pro Rata Share of such Swing Line Loan. Upon
request, each Revolving Lender shall promptly transfer to the Swing Line Lender,
in immediately available funds, the amount of its participation interest.    
(v)   Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(b)(iii) and to purchase participation interests in
accordance with Section 1.1(b)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to
Section 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Revolving Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full at the Federal Funds Rate for the first two Business
Days and at the Index Rate thereafter.

  (c)   Reliance on Notices; Appointment of Borrower Representative        
Agent shall be entitled to rely upon, and shall be fully protected in relying
upon, any Notice of Revolving Credit Advance, Notice of Conversion/Continuation
or similar notice believed by Agent to be genuine. Agent may assume that each
Person executing and delivering any such notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Borrower, and to the extent applicable,
each other Credit Party, hereby designates H&E Delaware as its representative
and agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting

5



--------------------------------------------------------------------------------



 



      interest rate options, requesting Letters of Credit, giving and receiving
all other notices and consents hereunder or under any of the other Loan
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of any Credit Party or Credit Parties under the Loan
Documents. Borrower Representative hereby accepts such appointment. Agent and
each Lender may regard any notice or other communication pursuant to any Loan
Document from Borrower Representative as a notice or communication from all
Credit Parties, and may give any notice or communication required or permitted
to be given to any Credit Party or Credit Parties hereunder to Borrower
Representative on behalf of such Credit Party or Credit Parties. Each Credit
Party agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by Borrower Representative shall be
deemed for all purposes to have been made by such Credit Party and shall be
binding upon and enforceable against such Credit Party to the same extent as if
the same had been made directly by such Credit Party.

1.2   Letters of Credit       Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of any Borrower, shall have the right to request, and Revolving Lenders agree to
incur, or purchase participations in, Letter of Credit Obligations in respect of
such Borrower. The parties hereto agree that all Original Letters of Credit and
Original Letter of Credit Obligations shall be deemed, respectively, Letters of
Credit and Letter of Credit Obligations issued or existing under and subject to
and governed by and entitled to the benefits of the terms of this Agreement.

1.2A Swap Related Reimbursement Obligations

  (a)   Each Borrower agrees to reimburse GE Capital in immediately available
funds in the amount of any payment made by GE Capital under a Swap Related L/C
(such reimbursement obligation, whether contingent upon payment by GE Capital
under the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”). No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by any
Borrower under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C. Any Swap Related L/C issued in connection
with (and as such term is defined in) the Original Credit Agreement shall
constitute a Swap Related L/C issued in connection with and subject to and
governed by and entitled to the benefits of the terms of this Agreement.     (b)
  A Swap Related Reimbursement Obligation shall be due and payable by any
applicable Borrower within one (1) Business Day after the date on which the
related payment is made by GE Capital under the Swap Related L/C.

6



--------------------------------------------------------------------------------



 



  (c)   Any Swap Related Reimbursement Obligation shall, during the period in
which it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate
plus one percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
Such interest shall be payable upon demand. The following additional provisions
apply to the calculation and charging of interest on Swap Related Reimbursement
Obligations by reference to the LIBOR Rate:

     (i) The LIBOR Rate shall be determined for each successive one-month LIBOR
Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.
     (ii) If a Swap Related Reimbursement Obligation is paid during a monthly
period for which the LIBOR Rate is determined, interest shall be pro-rated and
charged for the portion of the monthly period during which the Swap Related
Reimbursement Obligation was unpaid. Section 1.13(b) shall not apply to any
payment of a Swap Related Reimbursement Obligation during the monthly period.
     (iii) Notwithstanding the last paragraph of the definition of “LIBOR Rate”,
if the LIBOR Rate is no longer available from Reuters Screen LIBOR01 Page, the
LIBOR Rate with respect to Swap Related Reimbursement Obligations shall be
determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.

  (d)   Except as provided in the foregoing provisions of this Section 1.2A and
in Section 11.3 no Borrower shall be obligated to pay to GE Capital or any of
its Affiliates any Letter of Credit Fee, or any other fees, charges or expenses,
in respect of a Swap Related L/C or arranging for any interest rate protection
or hedging agreement or transaction supported by the Swap Related L/C. GE
Capital and its Affiliates shall look to the beneficiary of a Swap Related L/C
for payment of any such letter of credit fees or other fees, charges or expenses
and such beneficiary may factor such fees, charges, or expenses into the pricing
of any interest rate protection or hedging arrangement or transaction supported
by the Swap Related L/C.     (e)   If any Swap Related L/C is revocable prior to
its scheduled expiry date, GE Capital agrees not to revoke the Swap Related L/C
unless the Commitment Termination Date or an Event of Default has occurred and
is continuing.     (f)   GE Capital or any of its Affiliates shall be permitted
to (i) provide confidential or other information furnished to it by any of the
Credit Parties (including, without limitation, copies of any documents and
information in or referred to in the Closing Checklist, Financial Statements and
Compliance Certificates) to a beneficiary or potential beneficiary of a Swap
Related L/C and (ii) receive confidential or other information

7



--------------------------------------------------------------------------------



 



      from the beneficiary or potential beneficiary relating to any agreement or
transaction supported or to be supported by the Swap Related L/C. However, no
confidential information shall be provided to any Person under this paragraph
unless the Person has agreed to comply with the covenant substantially as
contained in Section 11.8 of this Agreement.

1.3 Prepayments

  (a)   Voluntary Prepayments; Reductions in Revolving Loan Commitments        
Any Borrower may at any time voluntarily prepay all or part of the Revolving
Credit Advances made to such Borrower at any time or from time to time without
premium or penalty, subject to Section 1.13(b)(i). Borrowers may at any time on
at least ten (10) days’ prior written notice by Borrower Representative to Agent
permanently reduce (but not terminate) the Revolving Loan Commitment; provided,
that (A) any such reductions shall be in a minimum amount of $5,000,000 and
integral multiples of $250,000 in excess of such amount, (B) the Revolving Loan
Commitment shall not be reduced to an amount less than the amount of the
Revolving Loan plus the Swingline Loan then outstanding, and (C) after giving
effect to such reductions, Borrowers shall comply with Section 1.3(b)(i). In
addition, Borrowers may at any time on at least 10 days’ prior written notice by
Borrower Representative to Agent terminate the Revolving Loan Commitment;
provided, that upon such termination, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Annex B. Any
such payment resulting from termination of the Revolving Loan Commitment must be
accompanied by payment of all accrued and unpaid interest on the Loans and other
Obligations and any LIBOR funding breakage costs in accordance with
Section 1.13(b). Upon any such reduction or termination of the Revolving Loan
Commitment, each Borrower’s right to request Revolving Credit Advances, or
request that Letter of Credit Obligations be incurred on its behalf, or request
Swing Line Advances, shall simultaneously be permanently reduced or terminated,
as the case may be; provided, that a permanent reduction of the Revolving Loan
Commitment shall not require a corresponding pro rata reduction in the L/C
Sublimit. Each notice of partial prepayment shall designate the Borrower whose
Revolving Credit Advances are to be repaid and identify the particular Revolving
Credit Advances to be repaid.     (b)   Mandatory Prepayments

  (i)   If at any time the aggregate outstanding balances of the Revolving Loan
exceeds the lesser of (A) the Maximum Amount less the aggregate outstanding
Swing Line Loan at such time and (B) the Aggregate Borrowing Base less the
aggregate outstanding Swing Line Loan at such time, Borrowers shall immediately
repay the aggregate outstanding Revolving Credit Advances to the extent required
to eliminate such excess. If any such excess remains after repayment in full of
the

8



--------------------------------------------------------------------------------



 



      aggregate outstanding Revolving Credit Advances, Borrowers shall provide
cash collateral for the Letter of Credit Obligations in the manner set forth in
Annex B to the extent required to eliminate such excess. Furthermore, if, at any
time, the outstanding balance of the Revolving Loan to any Borrower exceeds such
Borrower’s separate Borrowing Base less the outstanding balance of the Swing
Line Loan to such Borrower, the applicable Borrower shall immediately repay its
Revolving Credit Advances in the amount of such excess (and, to the extent
necessary, provide cash collateral for its Letter of Credit Obligations as
described above).     (ii)   Immediately upon receipt by any Credit Party of
proceeds of any asset disposition (excluding proceeds of dispositions of
Equipment Inventory and P&E permitted by Section 6.8 having an aggregate Net
Book Value in any one Fiscal Year, not exceeding $500,000) or any sale of Stock
of any Subsidiary of such Credit Party, Borrowers shall prepay the Loans in an
amount equal to all such proceeds, net of (A) commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction and payable by any Credit Party in connection therewith (in each
case, paid to non Affiliates), (B) amounts payable to holders of senior Liens
(to the extent such Liens constitute Permitted Encumbrances hereunder), if any,
on the assets so disposed, and (C) transfer taxes plus an appropriate reserve
for income taxes in accordance with GAAP in connection therewith (“Net
Proceeds”). Any such prepayment shall, subject to Section 1.3(b)(iv), be applied
in accordance with Section 1.3(c). Notwithstanding the foregoing and provided no
Default or Event of Default has occurred and is continuing, such prepayment
shall not be required to the extent such Credit Party reinvests the Net Proceeds
of such disposition in productive assets (other than Equipment Inventory and
Parts and Tools Inventory) of a kind then used or usable in the business of such
Credit Party, within one hundred eighty (180) days after the date of such
disposition or enters into a binding commitment thereof within said one hundred
eighty (180) day period and subsequently makes such reinvestment. Pending such
reinvestment, the Net Proceeds shall be delivered to the Agent and retained in a
cash collateral account established for that purpose and shall be available for
reinvestment so long as no Default or Event of Default is continuing.     (iii)
  If any Credit Party issues Stock or any Indebtedness (other than Indebtedness
permitted by Section 6.3) in excess of $1,000,000 in the aggregate of such Stock
and such Indebtedness, no later than the Business Day following the date of
receipt of the cash proceeds thereof, the issuing Credit Party shall prepay the
Loans in an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable costs paid to non Affiliates in connection
therewith; provided, that no such prepayment shall be required, so long as no
Event of Default has occurred and is continuing, from the proceeds of any

9



--------------------------------------------------------------------------------



 



      issuance of Stock by a Credit Party (i) to any director, officer or other
employee of such Credit Party pursuant to the stock incentive plan adopted by
H&E Delaware prior to, and as in effect on, the Closing Date, (ii) in connection
with the Related Transactions, (iii) as consideration for any Person (other than
any Affiliate of a Credit Party) providing permitted Indebtedness under
Section 6.3, (iv) to any other Credit Party or (v) as consideration to any
Person (other than an Affiliate) selling assets in any Permitted Acquisition.
Any such prepayment shall, subject to Section 1.3(b)(iv), be applied in
accordance with Section 1.3(c).     (iv)   In the event that Section 1.3(b)(i),
(ii) or (iii) shall require any prepayment to be made on a day other than an
Interest Payment Date, then upon receipt of such prepayment and to the extent
requested by any Borrower, Agent shall hold such amount as cash collateral
(provided that the Borrower delivering the same shall have executed and
delivered such documents as Agent shall have requested in connection with such
cash collateral) and, so long as no Default or Event of Default shall have
occurred and be continuing, shall not apply such cash collateral to the
prepayment under the applicable paragraph of this Section 1.3 until the next
succeeding Interest Payment Date. Such cash collateral shall be invested in Cash
Equivalents as directed by such Borrower in accordance with such documents.
Interest earned on such cash collateral shall accrue for the account of the
Borrower providing the same, shall constitute additional cash collateral and
(assuming no Default or Event of Default shall be continuing) shall be, to the
extent remaining, applied to such prepayment on such next succeeding Interest
Payment Date.

  (c)   Application of Certain Mandatory Prepayments         Any prepayments
made by any Borrower or Credit Party pursuant to Section 1.3(b)(ii) or
(iii) shall be applied as follows: first, to Fees and reimbursable expenses of
Agent then due and payable pursuant to any of the Loan Documents; second, to
Fees and any other fees and reimbursable expenses of Lenders then due and
payable pursuant to any of the Loan Documents; third, to interest then due and
payable on the Swing Line Loan; fourth, to the principal balance of the Swing
Line Loan until the same has been repaid in full; fifth, to interest then due
and payable on the Revolving Credit Advances; sixth, to the outstanding
principal balance of the Revolving Credit Advances until the same has been paid
in full; seventh, to any Letter of Credit Obligations, to provide cash
collateral therefor in the manner set forth in Annex B and last to any other
Obligations. So long as no Event of Default is outstanding, the Borrowers may
direct that any such prepayments be applied to Index Rate Loans to the extent
outstanding, rather than LIBOR Loans. Neither the Revolving Loan Commitment nor
the Swing Line Commitment shall be permanently reduced by the amount of any such
prepayments; provided, that any prepayment made by any Borrower pursuant to
Section 1.3(b)(iii) in connection with the

10



--------------------------------------------------------------------------------



 



      issuance of Indebtedness shall also permanently reduce the Revolving Loan
Commitment by the amount of such prepayment.     (d)   Application of
Prepayments from Insurance and Condemnation Proceeds         Prepayments from
insurance or condemnation proceeds in accordance with Section 5.4 shall be
applied first to the Swing Line Loans and second to the Revolving Credit
Advances of the applicable Borrower. Neither the Revolving Loan Commitment nor
the Swing Line Loan Commitment shall be permanently reduced by the amount of any
such prepayments. So long as no Event of Default is outstanding, Borrower
Representative may direct that any such prepayments be applied to Index Rate
Loans to the extent outstanding, rather than LIBOR Loans. Notwithstanding the
foregoing and provided no Default or Event of Default has occurred and is
continuing, such prepayment shall not be required to the extent such Credit
Party reinvests such insurance or condemnation proceeds in productive assets
(other than Equipment Inventory) of a kind then used or usable in the business
of such Credit Party, within one hundred eighty (180) days after the date of
such disposition or enters into a binding commitment thereof within said one
hundred eighty (180) day period and subsequently makes such reinvestment.
Pending such reinvestment, such proceeds shall be delivered to the Agent and
retained in a cash collateral account established for that purpose and shall be
available for reinvestment so long as no Default or Event of Default is
continuing.     (e)   No Implied Consent         Nothing in this Section 1.3
shall be construed to constitute Agent’s or any Lender’s consent to any
transaction referred to in Sections 1.3(b)(ii) and 1.3(b)(iii) which is not
permitted by other provisions of this Agreement or the other Loan Documents.

1.4   Use of Proceeds       Borrowers shall utilize the proceeds of the
Revolving Loan and the Swing Line Loan solely for the financing of the Burress
Acquisition on the Closing Date, including, on the Closing Date, for the payment
of interest, fees and expenses in connection therewith and in any case for the
financing of Borrowers’ ordinary working capital and general corporate needs.
Disclosure Schedule (1.4) contains a description of Borrowers’ sources and uses
of funds as of the Closing Date, including Revolving Credit Advances and Letter
of Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.   1.5   Interest and Applicable Margins

  (a)   Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Revolving Credit Advances and Swing Line
Loans being made by each Lender, and in respect of all unreimbursed Letters of
Credit Obligations, in arrears on each applicable Interest Payment Date, at the
following rates: (i) with respect to the

11



--------------------------------------------------------------------------------



 



      Revolving Credit Advances and unreimbursed Letter of Credit Obligations
and all other Obligations (other than LIBOR Loans and Swing Line Loans), the
Index Rate plus the Applicable Revolver Index Margin per annum or, at the
election of Borrower Representative, the applicable LIBOR Rate plus the
Applicable Revolver LIBOR Margin; and (ii) with respect to the Swing Line Loan,
the Index Rate plus the Applicable Revolver Index Margin per annum.     The
Applicable Margins on a per annum basis shall, until (and excluding) the Closing
Date, be the respective rates provided in the Original Credit Agreement.     The
Applicable Margins, on a per annum basis for the period beginning on the Closing
Date and ending on the date Financial Statements in respect of the Fiscal
Quarter ending June 30, 2007 are required to be delivered hereunder, or are
actually delivered hereunder, whichever is earlier, are as follows:

         
Applicable Revolver Index Margin
    0.25 %
Applicable Revolver LIBOR Margin
    1.25 %
Applicable L/C Margin
    1.25 %
Applicable Unused Line Fee Margin
    0.25 %

      Thereafter, the Applicable Margins (other than the Applicable Unused Line
Fee Margin) shall be adjusted (up or down) on a quarterly basis as determined by
H&E Delaware and its Subsidiaries’ consolidated financial performance, based on
the Leverage Ratio as of the last day of the most recent Fiscal Quarter then
ended. Adjustments in Applicable Margins (other than the Applicable Unused Line
Fee Margin) will be determined by reference to the following grids:

          Level of     Applicable If Leverage Ratio is:   Margins:
£ 1.50 to 1.00
  Level I
£ 2.50 to 1.00 but > 1.50 to 1.00
  Level II
£ 3.50 to 1.00 but > 2.50 to 1.00
  Level III
> 3.50 to 1.00
  Level IV

12



--------------------------------------------------------------------------------



 



                                      Applicable Margins     Level I   Level II
  Level III   Level IV
Applicable Revolver Index Margin
    0.25 %     0.50 %     0.75 %     1.00 %
Applicable Revolver LIBOR Margin
    1.25 %     1.50 %     1.75 %     2.00 %
Applicable L/C Margin
    1.25 %     1.50 %     1.75 %     2.00 %

      All adjustments in the Applicable Margins (other than the Applicable
Unused Line Fee Margin) after the date Financial Statements in respect of the
Fiscal Quarter ending June 30, 2007 are required to be delivered hereunder, or
are actually delivered hereunder, whichever is earlier, shall be implemented
quarterly on a prospective basis, for each Fiscal Quarter commencing at least
one (1) day after the date of delivery to Lenders of the quarterly unaudited
Financial Statements truthfully and accurately evidencing the need for an
adjustment (the Administrative Agent reserving the right to challenge any such
Financial Statements or certificate provided below and make any prospective or
retroactive claim for any interest that would have accrued but for any
inaccuracy of any such evidence or certificate, and Borrowers shall be liable
for any such claim). Concurrently with the delivery of those Financial
Statements, Borrower Representative shall deliver to Agent and Lenders a
certificate, signed by its chief financial officer, setting forth in reasonable
detail the basis for the continuance of, or any change in, the Applicable
Margins (other than the Applicable Unused Line Fee Margin). Failure to timely
deliver such Financial Statements shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
(other than the Applicable Unused Line Fee Margin) to the highest level set
forth in the foregoing grid, until the first day of the first Fiscal Quarter
following the delivery of those Financial Statements demonstrating that such an
increase is not required. If any Default or an Event of Default has occurred and
is continuing at the time any reduction in the Applicable Margins (other than
the Applicable Unused Line Fee Margin) is to be implemented, that reduction
shall be deferred until the first day of the first Fiscal Quarter following the
date on which all Defaults or Events of Default are waived or cured.     (b)  
If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of

13



--------------------------------------------------------------------------------



 



      principal, interest thereon shall be payable at the then applicable rate
during such extension.     (c)   All computations of Fees calculated on a per
annum basis and interest shall be made by Agent on the basis of a three hundred
sixty (360) day year, in each case for the actual number of days occurring in
the period for which such interest and Fees are payable. The Index Rate is a
floating rate determined for each day. Each determination by Agent of an
interest rate and Fees hereunder shall be final, binding and conclusive on
Borrowers, absent manifest error.     (d)   So long as an Event of Default has
occurred and is continuing, and at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder
(“Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.
    (e)   So long as no Event of Default has occurred and is continuing,
Borrower Representative shall have the option to (i) request that any Revolving
Credit Advance be made as a LIBOR Loan, (ii) convert at any time all or any part
of outstanding Loans (other than the Swing Line Loan) from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan, subject to
payment of LIBOR breakage costs in accordance with Section 1.13(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued.
Any Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of such amount. Any such
election must be made by noon (New York time) on the third (3rd) Business Day
prior to (1) the date of any proposed Advance which is to bear interest at the
LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to
be continued as such, or (3) the date on which the applicable Borrower wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election. If no election is received with
respect to a LIBOR Loan by noon (New York time) on the third (3rd) Business Day
prior to the end of the LIBOR Period with respect thereto (or if an Event of
Default has occurred and is continuing), that LIBOR Loan shall be converted to
an Index Rate Loan at the end of its LIBOR Period. Borrower Representative must
make such election by notice to Agent in writing, by

14



--------------------------------------------------------------------------------



 



      telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.5(e).     (f)  
Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate(s) of interest and in
the manner provided in Sections 1.5(a) through (d) above, unless and until the
rate of interest again exceeds the Maximum Lawful Rate, and at that time this
paragraph shall again apply. In no event shall the total interest received by
any Lender pursuant to the terms hereof exceed the amount that such Lender could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. If, notwithstanding the provisions of
this Section 1.5(f), a court of competent jurisdiction shall finally determine
that a Lender has received interest hereunder in excess of the Maximum Lawful
Rate, Agent shall, to the extent permitted by applicable law, promptly apply
such excess in the order specified in Section 1.11 and thereafter shall refund
any excess to Borrowers or as a court of competent jurisdiction may otherwise
order.

1.6   Eligible Accounts       All of the Accounts owned by any Borrower and
reflected in the most recent Borrowing Base Certificate delivered by such
Borrower to Agent shall be “Eligible Accounts” for purposes of this Agreement,
except any Account to which any of the exclusionary criteria set forth below
applies. In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Accounts, in its reasonable credit judgment exercised in good faith; provided,
that (i) any increase of any advance rate above its Original Advance Rate is
subject to the approval of all Lenders and (ii) any adjustment by Agent to any
criterion set forth below that results in such criterion being less restrictive
than as in effect on the Closing Date shall be subject to approval of Requisite
Lenders. From and after the Field Examination Date, Accounts owned by Burress
shall for the purposes of this Section 1.6, be deemed to be Accounts owned by
H&E

15



--------------------------------------------------------------------------------



 



    Delaware and with respect to such Accounts, all references to “Borrower”
shall be deemed to be references to “Burress.” Eligible Accounts shall not
include any Account of any Borrower:

  (a)   which does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;     (b)   upon
which (i) such Borrower’s right to receive payment is contingent upon the
fulfillment of any condition by such Borrower or (ii) such Borrower is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;     (c)   to the extent that any defense,
counterclaim, setoff or dispute is asserted as to such Account;     (d)   if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to such Borrower’s completion
of further performance under such contract;     (e)   that is not a true and
correct statement of bona fide indebtedness incurred in the amount of the
Account for merchandise sold to or services rendered and accepted by the
applicable Account Debtor;     (f)   with respect to which an invoice, that is
not unacceptable to Agent (in its reasonable judgment) in form and substance,
has not been sent to the applicable Account Debtor;     (g)   (i) that is not
owned by such Borrower or (ii) to the extent it is subject to any right, claim,
security interest or other interest of any other Person, other than Liens in
favor of Agent, on behalf of itself and Lenders, and other than Permitted
Encumbrances;     (h)   that arises from a sale to any director, officer, other
employee or Affiliate of any Credit Party, or to any entity that has any common
officer or director with any Credit Party; provided, however, that a sale to any
Person that is an Affiliate or such an entity shall not be excluded under this
paragraph (h) if such Person is an Affiliate or such an entity solely because it
is controlled by BRS or a fund managed by BRS;     (i)   that is the obligation
of an Account Debtor that is the United States or Canadian government or a
political subdivision thereof, or any state, county, province or municipality or
department, agency or instrumentality thereof unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with the Federal Assignment of Claims Act
of 1940, any Canadian equivalent thereof, or any applicable state, county or
municipal law restricting assignment thereof, with respect to such obligation;
provided, so long as no Default or Event of Default shall have occurred and be
continuing, Accounts described in this Section 1.6(i) and identified to the
Agent pursuant to Section 5.10 shall be deemed

16



--------------------------------------------------------------------------------



 



      Eligible Accounts to the extent such Accounts in the aggregate outstanding
at any time do not exceed $1,500,000 and otherwise meet the eligibility criteria
set forth in this Section 1.6;     (j)   that is the obligation of an Account
Debtor located in a foreign country other than Canada (excluding the provinces
of Newfoundland, the Northwest Territories and the Territory of Nunavut), unless
payment thereof is assured by a letter of credit assigned and delivered to
Agent, reasonably satisfactory to Agent as to form, amount and issuer;     (k)  
to the extent such Borrower or any Subsidiary thereof is liable for goods sold
or services rendered by the applicable Account Debtor to such Borrower or any
Subsidiary thereof but only to the extent of the potential offset;     (l)  
that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;  
  (m)   that is in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

  (i)   the Account is not paid within the earlier of: sixty (60) days following
its due date or ninety (90) days following its original invoice date;     (ii)  
the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or     (iii)   a petition is filed by or against any
Account Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

  (n)   that is the obligation of an Account Debtor if fifty percent (50%) or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in paragraph (m) of this
Section 1.6;     (o)   that is not subject to a first priority perfected Lien in
favor of Agent, on behalf of itself and Lenders;     (p)   as to which any of
the representations or warranties in the Loan Documents are untrue;     (q)   to
the extent such Account is evidenced by a judgment;     (r)   to the extent such
Account exceeds any credit limit established by Agent, in its reasonable credit
judgment;     (s)   that is payable in any currency other than Dollars; or

17



--------------------------------------------------------------------------------



 



  (t)   that is otherwise unacceptable to Agent in its reasonable credit
judgment.

1.6A Eligible Rolling Stock
All of the P&E owned by such Borrower and reflected in the most recent Borrowing
Base Certificate delivered by such Borrower to Agent shall be “Eligible Rolling
Stock” for purposes of this Agreement, except any P&E to which any of the
exclusionary criteria set forth below applies. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below, to establish new criteria and to adjust advance
rates with respect to Eligible Rolling Stock in its reasonable credit judgment;
provided, that (i) any increase of any advance rate above its Original Advance
Rate is subject to the approval of all Lenders and (ii) any adjustment by Agent
to any criterion set forth below that results in such criterion being less
restrictive than as in effect on the Closing Date shall be subject to approval
of Requisite Lenders. From and after the Field Examination Date, Rolling Stock
owned by Burress shall for the purposes of this Section 1.6A, be deemed to be
Rolling Stock owned by H&E Delaware and with respect to such Rolling Stock, all
references to “Borrower” shall be deemed to be references to “Burress.” Eligible
Rolling Stock shall not include any P&E of any Borrower:

  (a)   that is not owned by such Borrower free and clear of all Liens and
rights of any other person, except the Liens in favor of Agent, on behalf of
itself and Lenders, and the rights of a lessee pursuant to any permitted lease
of such P&E or Permitted Encumbrances;     (b)   if such P&E (i) (except to the
extent in use and not then being stored) is not stored on premises owned, leased
or rented by such Borrower and set forth in Disclosure Schedule (3.2), or
(ii) is stored at a leased location in respect of which Agent has requested a
landlord waiver, unless a reasonably satisfactory landlord waiver has been
delivered to Agent, provided that Agent may, treat any such P&E at any such
location as Eligible Rolling Stock and, in lieu of imposing the exclusionary
criterion in this paragraph (b) to such P&E, impose a Reserve (without
duplicating any Reserve established for other eligible collateral at such
location as a consequence of the failure to obtain such landlord’s waiver) in an
amount not less than six month’s rent for all such P&E stored at such location
in respect of which such a landlord waiver has not been delivered, or (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, (iv) is stored
at an owned location subject to a mortgage in favor of a lender other than Agent
unless a reasonably satisfactory mortgagee waiver requested by Agent has been
delivered to Agent or such P&E is stored at the Santa Fe Springs Property (as
defined in the Disclosure Schedules to the Eagle Acquisition Agreement) or
(v) is anything other than automotive equipment, a trailer, a truck, a forklift,
a motor vehicle or other rolling stock;     (c)   that is covered by a
certificate of title unless the interest of Agent in the P&E has been noted on
such certificate of title in accordance with applicable law;

18



--------------------------------------------------------------------------------



 



  (d)   that is excess, obsolete or damaged;     (e)   that is held for sale or
lease in the ordinary course of such Borrower’s business;     (f)   that is not
subject to a first priority perfected Lien in favor of Agent on behalf of itself
and Lenders;     (g)   as to which any of the representations or warranties
pertaining to P&E set forth in the Loan Documents are untrue;     (h)   that is
not covered by casualty insurance as to which Agent is listed as loss payee in
accordance with Section 5.4(c); or     (i)   that is otherwise unacceptable to
Agent in its reasonable credit judgment.

1.6B Eligible Rentals
All of the Rentals of each Borrower and reflected in the most recent Borrowing
Base Certificate delivered by such Borrower to Agent shall be “Eligible Rentals”
for purposes of this Agreement, except any Rental to which any of the
exclusionary criteria set forth below applies. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date to adjust any
such criteria and to establish new criteria with respect to Eligible Rentals in
its reasonable credit judgment, provided, that (i) any increase of any advance
rate above its Original Advance Rate is subject to the approval of all Lenders
and (ii) any adjustment by Agent of any criteria set forth below that results in
such criteria being less restrictive than as in effect on the Closing Date shall
be subject to the approval of Requisite Lenders. From and after the Field
Examination Date, Rental of Burress shall for the purposes of this Section 1.6B,
be deemed to be Rentals of H&E Delaware and with respect to such Rentals, all
references to “Borrower” shall be deemed to be references to “Burress.” Eligible
Rentals shall not include any Rental of any Borrower:

  (a)   that is not subject to a written lease agreement in the form attached as
Exhibit 1.6B(a) or otherwise in form and substance acceptable to Agent;     (b)
  that is not subject to a first priority perfected security interest of Agent
on behalf of itself and Lenders, perfected by possession of all Chattel Paper
related to such Rental by possession or by the stamping of notice of Agent’s
security interest thereon;     (c)   that is not due within ninety (90) days of
the applicable date of determination;     (d)   upon which such Borrower is not
able to bring suit or otherwise enforce its remedies against the relevant lessee
through judicial process;     (e)   (i) that is not owned by such Borrower,
(ii) that is subject to any right, claim, security interest or other interest of
any other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders, except Permitted Encumbrances, or (iii) to the extent that any
counterclaim, dispute, offset or defense is asserted as to such Rental;

19



--------------------------------------------------------------------------------



 



  (f)   that is the obligation of a lessee that is the United States or Canadian
government or a political subdivision thereof, or any state, county, province or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with the Federal Assignment of Claims Act
of 1940, and any amendments thereto, its Canadian equivalent or any applicable
state, county or municipal law restricting assignment thereof, with respect to
such obligation;     (g)   that is the obligation of a lessee located in a
foreign country other than Canada (excluding the province of Newfoundland, the
Northwest Territories and the Territory of Nunavut), unless payment thereof is
assured by a letter of credit, reasonably satisfactory to Agent as to form,
amount and issuer;     (h)   that is in default, or is due under a lease which
is in default;     (i)   if any lessee obligated upon such Rental suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due;     (j)   if any petition is filed by
or against any lessee obligated upon such Rental under any bankruptcy law or any
other federal, state or foreign (including any provincial) receivership,
insolvency relief or other law or laws for the relief of debtors;     (k)   that
is the obligation of a lessee if fifty percent (50%) or more of the Dollar
amount of all Rentals owing by that lessee are ineligible under the other
criteria set forth in this Section 1.6B;     (l)   as to which any of the
representations or warranties in the Loan Documents are untrue;     (m)   to the
extent such Rental exceeds any credit limit established by Agent, in its
reasonable credit judgment;     (n)   that is payable in any currency other than
Dollars; or     (o)   that is otherwise unacceptable to Agent in its reasonable
credit judgment.

1.7   Eligible Parts and Tools Inventory       All of the Parts and Tools
Inventory owned by any Borrower and reflected in the most recent Borrowing Base
Certificate delivered by such Borrower to Agent shall be “Eligible Parts and
Tools Inventory” for purposes of this Agreement, except any Parts and Tools
Inventory to which any of the exclusionary criteria set forth below applies. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the criteria set forth below, to establish new
criteria and to adjust advance rates with respect to Eligible Parts and Tools
Inventory in its reasonable credit judgment; provided, that (i) any increase of
any advance rate above its Original Advance Rate is subject to the approval of
all Lenders and (ii) any adjustment by Agent to any criterion set forth below
that results in such criterion being less restrictive than as

20



--------------------------------------------------------------------------------



 



    in effect on the Closing Date shall be subject to approval of Requisite
Lenders. From and after the Field Examination Date, Parts and Tools Inventory
owned by Burress shall for the purposes of this Section 1.7, be deemed to be
Parts and Tools Inventory owned by H&E Delaware and with respect to such Parts
and Tools Inventory, all references to “Borrower” shall be deemed to be
references to “Burress.” Eligible Parts and Tools Inventory shall not include
any Parts and Tools Inventory of any Borrower:

  (a)   that (i) is not owned by such Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Parts and Tools Inventory),
except the Liens in favor of Agent, on behalf of itself and Lenders, and
Permitted Encumbrances in favor of landlords and bailees to the extent permitted
in Section 5.9 hereof (subject to Reserves established by Agent in accordance
with Section 5.9 hereof);     (b)   (i) that is not located on premises owned,
leased or rented by such Borrower and set forth in Disclosure Schedule (3.2), or
(ii) is stored at a leased location in respect of which Agent has requested a
landlord waiver, unless a reasonably satisfactory landlord waiver has been
delivered to Agent, provided that Agent may, treat any such Parts and Tools
Inventory at any such location as Eligible Parts and Tools Inventory and, in
lieu of imposing the exclusionary criterion in this paragraph (b) to such Parts
and Tools Inventory, impose a Reserve (without duplicating any Reserve
established for other eligible collateral at such location as a consequence of
the failure to obtain such landlord’s waiver) in an amount not less than six
month’s rent for all Parts and Tools Inventory stored at such location in
respect of which such a landlord waiver has not been delivered, or (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent unless a reasonably satisfactory mortgagee waiver requested by Agent
has been delivered to Agent, or (v) is located at any site if the aggregate book
value of Parts and Tools Inventory at any such location is less than $25,000;  
  (c)   that is placed on consignment or is in transit;     (d)   that is
covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders;     (e)   that is excess, obsolete,
unsalable or damaged;     (f)   that consists of display items or packing or
shipping materials, manufacturing supplies or work-in-process Inventory;     (g)
  that is not held for sale in the ordinary course of such Borrower’s business;

21



--------------------------------------------------------------------------------



 



  (h)   that is not subject to a first priority perfected Lien in favor of Agent
on behalf of itself and Lenders;     (i)   as to which any of the
representations or warranties pertaining to Parts and Tools Inventory set forth
in the Loan Documents are untrue;     (j)   that consists of Hazardous Materials
or goods that can be transported or sold only with licenses that are not readily
available;     (k)   that is not covered by casualty insurance as to which Agent
is listed as loss payee in accordance with Section 5.4(c); or     (l)   that is
otherwise unacceptable to Agent in its reasonable credit judgment.

1.7A Eligible Equipment Inventory
All of the Equipment Inventory owned by any Borrower and reflected in the most
recent Borrowing Base Certificate delivered by such Borrower to Agent shall be
“Eligible Equipment Inventory” for purposes of this Agreement, except any
Equipment Inventory to which any of the exclusionary criteria set forth below
applies. In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Equipment Inventory in its reasonable credit judgment; provided, that (i) any
increase of any advance rate above its Original Advance Rate is subject to the
approval of all Lenders and (ii) any adjustment by Agent to any criterion set
forth below that results in such criterion being less restrictive than as in
effect on the Closing Date shall be subject to approval of Requisite Lenders.
From and after the Field Examination Date, Equipment Inventory owned by Burress
shall for the purposes of this Section 1.7A, be deemed to be Equipment Inventory
owned by H&E Delaware and with respect to such Equipment Inventory, all
references to “Borrower” shall be deemed to be references to “Burress.” Eligible
Equipment Inventory shall not include any Equipment Inventory of any Borrower:

  (a)   that is not owned by such Borrower free and clear of all Liens and
rights of any other person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Equipment Inventory), except
the Liens in favor of Agent, on behalf of itself and Lenders, and the rights of
a lessee pursuant to any permitted lease of such Equipment Inventory or
Permitted Encumbrances;     (b)   that (i) except to the extent in the
possession of a lessee or being transported to or from a lessee) is not located
on premises owned, leased or rented by such Borrower and set forth in Disclosure
Schedule (3.2), or (ii) is stored at a leased location in respect of which Agent
has requested a landlord waiver, unless a reasonably satisfactory landlord
waiver has been delivered to Agent, provided that Agent may, treat any such
Equipment Inventory stored at any such location as Eligible Equipment Inventory
and, in lieu of imposing the exclusionary criterion in this paragraph (b) to
such Equipment Inventory,

22



--------------------------------------------------------------------------------



 



      impose a Reserve (without duplicating any Reserve established for other
eligible collateral at such location as a consequence of the failure to obtain
such landlord’s waiver) in an amount not less than six month’s rent for all
Equipment Inventory stored at such location in respect of which such a landlord
waiver has not been delivered, or (iii) is stored with a bailee or warehouseman
unless a reasonably satisfactory, acknowledged bailee letter has been received
by Agent and Reserves reasonably satisfactory to Agent have been established
with respect thereto, or (iv) is located at an owned location (other than the
Santa Fe Springs Property (as defined in the Disclosure Schedules to the Eagle
Acquisition Agreement)) subject to a mortgage in favor of a lender other than
Agent unless a reasonably satisfactory mortgagee waiver requested by Agent has
been delivered to Agent, or (v) is leased to a lessee other than pursuant to a
lease of such Equipment Inventory entered into in the ordinary course of
business or is not located in the United States or Canada (excluding. the
provinces of Newfoundland, the Northwest Territories and the Territory of
Nunavut);     (c)   that is placed on consignment;     (d)   that is covered by
a negotiable document of title or a certificate of title unless such negotiable
document has been delivered to Agent with all necessary endorsements free and
clear of all Liens except those in favor of Agent and Lenders, or where it is
required to perfect the security interest of Agent in the Equipment Inventory
such certificate of title has been noted in such certificate of title in
accordance with applicable law;     (e)   that is obsolete, unsalable or damaged
beyond repair;     (f)   that is not held for sale or lease in the ordinary
course of such Borrower’s business;     (g)   that is not subject to a first
priority perfected Lien in favor of Agent on behalf of itself and Lenders;    
(h)   as to which any of the representations or warranties pertaining to
Equipment Inventory set forth in the Loan Documents are untrue;     (i)   that
is not covered by casualty insurance as to which Agent is listed as loss payee
in accordance with Section 5.4(c); or     (j)   that is otherwise unacceptable
to Agent in its reasonable credit judgment.

1.8   Cash Management Systems       On or prior to the Closing Date, Borrowers
will establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).

23



--------------------------------------------------------------------------------



 



1.9   Fees

  (a)   Borrowers shall pay to GE Capital, individually, the Fees specified in
that certain fee letter dated September 1, 2007 between H&E Delaware and GE
Capital (the “GE Capital Fee Letter”), at the times specified for payment
therein which shall include the annual Administrative Agent’s fee, which will be
due and payable on the Closing Date and on each anniversary thereof.     (b)  
As additional compensation for the Revolving Lenders, Borrowers agree to pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan and the Swing Line Loan outstanding during the period
for which such Fee is due.     (c)   As additional compensation for the Agent,
Borrowers agree to pay to the L/C Issuer with respect to any Letter of Credit,
at the time such Letter of Credit is issued or extended, a fronting fee in an
amount equal twelve and one half (12.5) basis points of the face amount of such
Letter of Credit.     (d)   Borrowers shall pay to Agent, for the ratable
benefit of Revolving Lenders, the Letter of Credit Fee as provided in Annex B.  
  (e)   In addition, and in addition to the costs of Equipment Inventory
Appraisals, P&E Appraisals and Inspections, Borrowers agree to pay to Agent,
which are due and payable as incurred, all out of pocket costs (including
reasonable fees and expenses) paid by Agent to third party auditors, or a fee of
$900 per audit day per in-house auditor, plus out of pocket expenses; provided,
that Borrowers shall not be required to pay such costs and expenses in relation
to (unless an Event of Default or an Audit and Appraisal Liquidity Event has
occurred and is continuing) more than one (1) audit in any year (such audit to
be conducted, while no Event of Default or Audit or Appraisal Liquidity Event is
continuing, during an Inspection).

1.10   Receipt of Payments       Each Borrower shall make each payment under
this Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.

24



--------------------------------------------------------------------------------



 



1.11   Application and Allocation of Payments

  (a)   So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts received in the ordinary course
of business shall be applied, first, to the Swing Line Loan and, second, to the
Revolving Loan; (ii) payments matching specific scheduled payments then due
shall be applied to those scheduled payments; (iii) voluntary prepayments shall
be applied in accordance with the provisions of Section 1.3(a); and
(iv) mandatory prepayments shall be applied as set forth in Sections 1.3(c) and
1.3(d). All payments and prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share. As to any other payment, and as to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, each Borrower hereby irrevocably waives the right to direct
the application of any and all payments received from or on behalf of such
Borrower, and each Borrower hereby irrevocably agrees that Agent shall have the
continuing exclusive right to apply any and all such payments against the
Obligations as Agent may deem advisable notwithstanding any previous entry by
Agent in the Loan Account or any other books and records. In the absence of a
specific determination by Agent with respect thereto, payments shall be applied
to amounts then due and payable in the following order: (1) to Fees and Agent’s
expenses reimbursable hereunder; (2) to interest on the Swing Line Loan; (3) to
principal payments on the Swing Line Loan; (4) to interest on the other Loans,
unpaid Swap Related Reimbursement Obligations and unpaid swap obligations owing
to Lenders other than GE Capital or their Affiliates, ratably in proportion to
the interest accrued as to each Loan, unpaid Swap Related Reimbursement
Obligation or other unpaid swap obligation, as applicable; (5) to principal
payments on the other Loans, unpaid Swap Related Reimbursement Obligations and
unpaid swap obligations owing to Lenders other than GE Capital or their
Affiliates and to provide cash collateral for Letter of Credit Obligations in
the manner described in Annex B, ratably to the aggregate, combined principal
balance of the other Loans, unpaid Swap Related Reimbursement Obligations, other
unpaid swap obligation and outstanding Letter of Credit Obligations; and (6) to
all other Obligations including expenses of Lenders to the extent reimbursable
under Section 11.3.     (b)   Agent is authorized to, and at its sole election
may, charge to the Revolving Loan balance on behalf of each Borrower and cause
to be paid all Fees, expenses, Charges, costs (including insurance premiums in
accordance with Section 5.4(a)) and interest and principal, other than principal
of the Revolving Credit Advances, due and owing by Borrowers under this
Agreement or any of the other Loan Documents if and to the extent Borrowers fail
to pay promptly any such amounts as and when due, even if the amount of such
charges would exceed Borrowing Availability at such time or would cause the
aggregate balance of the Revolving Loan and the Swing Line Loan of any Borrower
to exceed such Borrower’s separate Borrowing Base after giving effect to such
charges or if such charges would cause the aggregate balance of the Revolving

25



--------------------------------------------------------------------------------



 



      Loan and Swing Line Loan to exceed the Aggregate Borrowing Base after
giving effect to such charges. At Agent’s option and to the extent permitted by
law, any charges so made shall constitute part of the Revolving Loan hereunder.

1.12   Loan Account and Accounting       Agent, as agent of Borrowers solely for
purposes of this Section 1.12, shall maintain and update from time to time a
loan account (the “Loan Account”) on its books to record: (a) all Advances,
including principal thereof and interest thereon, (b) all payments made by any
Borrower and other Credit Parties, and (c) all other debits and credits as
provided in this Agreement with respect to the Loans or any other Obligations.
All entries in the Loan Account shall be made in accordance with Agent’s
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded on Agent’s most recent printout or other written
statement, shall, absent manifest error, be presumptive evidence of the amounts
due and owing to Agent and Lenders by each Borrower; provided, that any failure
to so record or any error in so recording shall not limit or otherwise affect
any Borrower’s duty to pay the Obligations. Agent shall render to Borrower
Representative a monthly accounting of transactions with respect to the Loans
setting forth the balance of the Loan Account (including the principal of each
Advance and interest thereon) as to each Borrower for the immediately preceding
month. Unless Borrower Representative notifies Agent in writing of any objection
to any such accounting (specifically describing the basis for such objection),
within thirty (30) days after the date thereof, each and every such accounting
shall (absent manifest error) be deemed final, binding and conclusive on
Borrowers in all respects as to all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by
Borrowers.   1.13   Indemnity

  (a)   Each Credit Party shall jointly and severally indemnify and hold
harmless each of Agent, Arranger, Lenders and their respective Affiliates, and
each such Person’s respective officers, directors, employees, attorneys, agents
and representatives (each, an “Indemnified Person”), from and against any and
all suits, actions, proceedings, claims, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees and disbursements and other costs
of investigation or defense, including those incurred upon any appeal) that may
be instituted or asserted against or incurred by any such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, “Indemnified Liabilities”);
provided, that no Credit Party shall be liable for any indemnification to an
Indemnified Person to the extent that any such suit, action, proceeding, claim,
damage, loss, liability or expense results solely from that Indemnified Person’s
gross negligence or willful misconduct. NO

26



--------------------------------------------------------------------------------



 



      INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO
ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH
PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN
DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.     (b)   To induce Lenders to provide the LIBOR Rate option on the
terms provided herein, if (i) any LIBOR Loans are repaid in whole or in part
prior to the last day of any applicable LIBOR Period (whether that repayment is
made pursuant to any provision of this Agreement or any other Loan Document or
occurs as a the result of acceleration, by operation of law or otherwise),
subject to Section 1.3(b)(iv); (ii) any Borrower shall default in payment when
due of the principal amount of or interest on any LIBOR Loan; (iii) any Borrower
shall refuse to accept any borrowing of, or shall request a termination of, any
borrowing of, conversion into or continuation of, LIBOR Loans after such
Borrower has given notice requesting the same in accordance herewith; or
(iv) any Borrower shall fail to make any prepayment of a LIBOR Loan after such
Borrower has given a notice thereof in accordance herewith, then Borrowers shall
jointly and severally indemnify and hold harmless each Lender from and against
all losses, costs and expenses resulting from or arising from any of the
foregoing. Such indemnification shall include any loss (including loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection. This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrowers with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding on the parties hereto unless Borrower Representative shall
object in writing within 10 Business Days of receipt thereof, specifying the
basis for such objection in detail.

1.14   Access       Each Credit Party shall, during normal business hours, from
time to time upon reasonable advance notice as frequently as Agent reasonably
determines to be appropriate: (a) provide

27



--------------------------------------------------------------------------------



 



    Agent and any of its officers, employees and agents access to its
properties, facilities, advisors and employees (including officers) of such
Credit Party and to the Collateral, (b) permit Agent, and any of its officers,
employees and agents, to inspect, audit and make extracts from such Credit
Party’s books and records, and (c) permit Agent, and its officers, employees and
agents, to inspect, review, evaluate and make test verifications and counts of
the Accounts, Inventory and other Collateral of such Credit Party (clauses (a),
(b) and (c) collectively, “Inspections”). Borrowers agree to pay to Agent, which
are due and payable as incurred, all out of pocket costs (including fees and
expenses) incurred by Agent in relation to any Inspections; provided, that
Borrowers shall not be required to pay such costs and expenses in relation to
(unless an Event of Default or an Audit and Appraisal Liquidity Event has
occurred and is continuing) more than one (1) Inspection in any year. Borrowers’
obligation to pay for Inspections is in addition to its obligation to pay for
Equipment Inventory Appraisals and P&E Appraisals. If an Event of Default has
occurred and is continuing or if action is necessary to preserve or protect the
Collateral as determined by Agent, each Credit Party shall provide such access
to Agent and to each Lender at all times and without advance notice.
Furthermore, so long as any Event of Default has occurred and is continuing,
each Borrower shall provide Agent and each Lender with access to its suppliers
and customers. Each Credit Party shall make available to Agent and its counsel,
as quickly as is possible under the circumstances, originals or copies of all
books and records that Agent may reasonably request. Each Credit Party shall
deliver any document or instrument necessary for Agent, as it may from time to
time reasonably request, to obtain records from any service bureau or other
Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media consistent with
reasonable commercial standards, including computer tapes and discs owned by
such Credit Party. Agent will give Lenders at least five (5) days’ prior written
notice of regularly scheduled Inspections. Representatives of other Lenders may
accompany Agent’s representatives on regularly scheduled Inspections at no
charge to any Credit Party.   1.15   Taxes

  (a)   Any and all payments by each Credit Party hereunder or under the Notes
shall be made, in accordance with this Section 1.15, free and clear of and
without deduction for any and all present or future Non-Excluded Taxes, unless
required by law. If any Credit Party shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under the Notes, (i) in
the case of Non-Excluded Taxes, the sum payable shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1.15) Agent
or Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (ii) such Credit Party shall make
such deductions, and (iii) such Credit Party shall pay the full amount deducted
to the relevant taxing or other authority in accordance with applicable law.
Within thirty (30) days after the date of any payment of Taxes, Borrower
Representative shall furnish to Agent the original or a certified copy of a
receipt evidencing payment thereof. Agent and Lenders shall not be obligated to
return or refund any amounts

28



--------------------------------------------------------------------------------



 



      received pursuant to this Section, except that in the event a Lender or
Agent receives a refund of, or credit with respect to any Taxes that it
determines in its reasonable discretion were paid (directly or indirectly) by a
Credit Party pursuant to Section 1.15(a) or Section 1.15(b), such Lender or
Agent, as applicable, shall pay the amount of such refund or credit to such
Credit Party within thirty (30) days of receipt of such refund or application of
such credit; provided that the calculation of such refund or credit shall be
determined solely by such Lender or Agent, as applicable. In addition, the
Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.     (b)   Each Credit Party shall
jointly and severally indemnify and, within ten (10) days of demand therefor,
pay Agent and each Lender for the full amount of Non-Excluded and Other Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 1.15) paid by Agent or such Lender, as appropriate, and any liability
(including penalties and interest, neither of which are the result of gross
negligence by Agent or such Lender, and reasonable expenses) arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
asserted.     (c)   Each Lender organized under the laws of a jurisdiction
outside the United States (a “Foreign Lender”) as to which payments to be made
under this Agreement or under the Notes are exempt from, or entitled to a
reduction in, United States federal withholding tax under an applicable statute
or tax treaty shall provide to Borrower Representative and Agent, at the time
such Foreign Lender becomes a party to this Agreement, a properly completed and
executed IRS Form W-8ECI or Form W-8BEN or other applicable form, certificate or
document prescribed by the IRS or the United States certifying as to such
Foreign Lender’s entitlement to such exemption or reduction (a “Certificate of
Exemption”). Any foreign Person that seeks to become a Lender under this
Agreement shall provide a Certificate of Exemption to Borrower Representative
and Agent prior to becoming a Lender hereunder, and each Foreign Lender shall
complete all further documentation reasonably requested by Borrower
Representative or the Agent required to establish and maintain such exemption
from or reduction in United States federal withholding tax. Notwithstanding any
other provision of this Section 1.15 to the contrary, a Lender shall not be
required to deliver any form pursuant to this paragraph that such Lender is not
legally able to deliver.

1.16 Capital Adequacy; Increased Costs; Illegality

  (a)   If any Lender shall have determined in good faith that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case adopted after the Closing Date, from any central
bank or other Governmental Authority increases or would have the effect of
increasing the amount of capital, reserves or other funds

29



--------------------------------------------------------------------------------



 



      required to be maintained by such Lender and thereby reducing the rate of
return on such Lender’s capital as a consequence of its obligations hereunder,
then Borrowers shall from time to time upon written demand by such Lender (with
a copy of such demand to Agent) pay to Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by such Lender to Borrower Representative and to
Agent shall, absent manifest error, be final, conclusive and binding for all
purposes.     (b)   If, due to either (i) the introduction of or any change in
any law or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining any Loan (excluding
for purposes of this Section 1.16(b) Non-Excluded Taxes, as to which
Section 1.15 shall govern), then Borrowers shall from time to time, upon written
demand by such Lender (with a copy of such demand to Agent), pay to Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to Borrower Representative and to Agent by such Lender, shall be
conclusive and binding on Borrowers for all purposes, absent manifest error.
Each Lender agrees that, as promptly as practicable after it becomes aware of
any circumstances referred to above which would result in any such increased
cost, the affected Lender shall, to the extent not inconsistent with such
Lender’s internal policies of general application, use reasonable commercial
efforts to minimize costs and expenses incurred by it and payable to it by
Borrowers pursuant to this Section 1.16(b).     (c)   Notwithstanding anything
to the contrary contained herein, if the introduction of or any change in any
law or regulation (or any change in the interpretation thereof) shall make it
unlawful, or any central bank or other Governmental Authority shall assert that
it is unlawful, for any Lender to agree to make or to make or to continue to
fund or maintain any LIBOR Loan, then, unless that Lender is able to make or to
continue to fund or to maintain such LIBOR Loan at another branch or office of
that Lender without, in that Lender’s good faith opinion, adversely affecting it
or its Loans or the income obtained therefrom, on written notice thereof and
written demand therefor by such Lender to Borrower Representative through Agent,
(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain LIBOR Loans shall terminate and (ii) each Borrower shall
forthwith prepay in full all outstanding LIBOR Loans owing by such Borrower to
such Lender, together with interest accrued thereon, unless such Borrower,
within five (5) Business Days after the delivery of such notice and demand,
converts all LIBOR Loans into Index Rate Loans.

30



--------------------------------------------------------------------------------



 



  (d)   Within fifteen (15) days after receipt by Borrower Representative of
written notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts, increased costs or reserve costs as provided in
Section 1.15(a), 1.15(b), 1.16(a), 1.16(b) or 1.16(c), Borrower Representative
may, at its option, notify Agent and such Affected Lender of its intention to
replace the Affected Lender. So long as no Default or Event of Default has
occurred and is continuing, Borrower Representative, with the consent of Agent
not to be unreasonably withheld, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrower
Representative obtains a Replacement Lender within ninety (90) days following
notice of its intention to do so, the Affected Lender must sell and assign (in
accordance with the requirements for assignments in Section 9.1) its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and the Replacement
Lender shall assume all Commitments of the Affected Lender (and the Affected
Lender shall be released from its Commitments), provided, that Borrowers shall
have reimbursed such Affected Lender for the additional amounts or increased
costs that it is entitled to receive under this Agreement through the date of
such sale and assignment. Notwithstanding the foregoing, Borrowers shall not
have the right to obtain a Replacement Lender if the Affected Lender rescinds
its demand for increased costs or additional amounts within fifteen (15) days
following its receipt of Borrower Representative’s notice of intention to
replace such Affected Lender. Furthermore, if Borrower Representative gives a
notice of intention to replace and does not so replace such Affected Lender
within ninety (90) days thereafter, Borrowers’ rights under this Section 1.16(d)
shall terminate and Borrowers shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to
Sections 1.15(a), 1.15(b), 1.16(a), 1.16(b) and 1.16(c).     (e)  
Notwithstanding the provisions of Section 1.16(a) and (b), if any Lender fails
to notify Borrower Representative of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 1.16(a) or (b) within
180 days after such Lender becomes aware of such event or occurrence, then such
Lender shall not be entitled to compensation from Borrowers for any amount
arising prior to the date which is 180 days before the date of such notice to
Borrower Representative.

31



--------------------------------------------------------------------------------



 



1.17 Single Loan
All Loans to each Borrower and all of the other Obligations of each Borrower
arising under this Agreement and the other Loan Documents shall constitute one
general obligation of that Borrower secured, until the Termination Date, by all
of the Collateral and shall be a joint and several obligation of such Borrower
with the obligations of the other Borrowers for all Loans and other Obligations
arising under this Agreement and the Loan Documents of the other Borrowers.
1.18 Increase of the Commitments

  (a)   Borrower Representative may from time to time after the Closing Date,
upon at least 30 days’ prior written notice to the Agent (who shall promptly
provide a copy of such notice to each Lender), propose to increase the Revolving
Loan Commitments by up to an aggregate of $130,000,000; such additional
Revolving Loan Commitments (the “Incremental Revolving Loan Commitments”) as
determined by and with the approval of the Agent; provided, that the terms and
conditions of the Incremental Revolving Loan Commitment shall be the same as
those applicable to the Revolving Loan Commitments theretofore in effect except
that to the extent that the Applicable Margins for Revolving Loans or Letters of
Credit to be issued under the Incremental Revolving Loan Commitments are higher
than the Applicable Revolver Margins and/or Applicable L/C Margin set forth
herein, the Applicable Revolver Margins and Applicable L/C Margin shall
automatically be adjusted to the Applicable Margins for the Revolving Loans and
Letters of Credit to be issued under the Incremental Revolving Loan Commitments.
Each Lender shall have the right for a period of fifteen (15) days following
receipt of such notice, to elect by written notice to the Borrower
Representative and the Agent, to commit to make all or a portion of such
Incremental Revolving Loan Commitments. Final allocations of the Incremental
Revolving Loan Commitments are to be determined by the Agent after consultation
with Borrower Representative. No Lender (or any successor thereto) shall have
any obligation to provide all or any portion of such Incremental Revolving Loan
Commitments or to increase any other obligations under this Agreement and the
other Loan Documents, and any decision by a Lender to provide any such
Incremental Revolving Loan Commitment shall be made in its sole discretion
independently from any other Lender.     (b)   If the Lenders do not commit to
make the entire Incremental Revolving Loan Commitments pursuant to
Section 1.18(a), the Borrower Representative may designate a Qualified Assignee
(which may be, but need not be, one or more of the existing Lenders), provided,
however, that if such Person is not an existing Lender, such Person must join
this Agreement as a Lender (an “Additional Revolving Lender”).     (c)   In the
event that the Borrower Representative desires to obtain Incremental Revolving
Loan Commitments, the Agent, the Credit Parties and the Additional Revolving
Lenders shall enter into an amendment to this Agreement to provide for such
Incremental Revolving Loan Commitments (and an amendment to Annex J to reflect
the resulting

32



--------------------------------------------------------------------------------



 



      Revolving Loan Commitments of the Lenders), which amendment shall provide
for the issuance of promissory notes to evidence the Revolving Credit Advances
made pursuant to the Incremental Revolving Loan Commitments if requested by such
Lenders (which notes shall constitute Notes for purposes of this Agreement),
such amendment to be in form and substance reasonably acceptable to Agent and
consistent with the terms of this Section 1.18 and of the other provisions of
this Agreement. No consent of any Lender not providing Incremental Revolving
Loan Commitments is required to permit the Incremental Revolving Loan
Commitments contemplated by and otherwise complying with this Section 1.18 or
the aforesaid amendment to effectuate the Incremental Revolving Loan
Commitments. This clause (c) shall supersede any provisions contained in this
Agreement, including, without limitation, Section 11.2.     (d)   The increase
of the Incremental Revolving Loan Commitments will be subject to the
satisfaction of the following conditions precedent: (i) after giving pro forma
effect to all Revolving Loans that could be incurred under Incremental Revolving
Loan Commitments, no Default or Event of Default shall have occurred and be
continuing and Borrower would be in compliance with the Financial Covenants,
(ii) execution of the amendment hereto referenced in clause (c) above by Agent,
the Lenders providing the Incremental Revolving Loan Commitments and the Credit
Parties, (iii) delivery to Agent of a certificate of the Secretary or an
Assistant Secretary of each Credit Party, in form and substance satisfactory to
Agent, certifying the resolutions of such Person’s board of directors (or
equivalent governing body) approving and authorizing the Incremental Revolving
Loan Commitments (if not previously delivered to Agent), and certifying that
none of the organizational documents of such Credit Party delivered to the Agent
prior thereto have been modified or altered in any way (or if modifications have
occurred, certifying new copies of such organizational documents), (iv) delivery
to Agent of an opinion of counsel to the Credit Parties in form and substance
and from counsel reasonably satisfactory to the Agent, addressed to Agent and
Lenders providing the Incremental Revolving Loan Commitments and covering such
matters as the Agent may reasonably request, (v) the payment in full by the
Credit Parties of all Revolving Credit Advances to the Lenders holding same in
accordance with the Revolving Loan Commitments in effect immediately prior to
the increase contemplated by this Section 1.18 and the re-borrowing of such
Revolving Credit Advances by the Lenders in accordance with their Revolving Loan
Commitments giving effect to the increase contemplated by this Section 1.18,
(vi) each Lender shall acknowledge that its Pro Rata Share of participations in
Letters of Credit that are outstanding as of the time of the increase in the
Revolving Loan Commitments pursuant to this Section 1.18 shall be in accordance
with Revolving Loan Commitments giving effect to the increase to the Revolving
Loan Commitments under this Section 1.18 and (vii) receipt by Agent of such new
Notes, reaffirmations of guaranties, security agreements and pledge agreements
as Agent may reasonably request, together with amendments to all mortgages
reflecting that the Revolving Loans and Letters of Credit extended pursuant to
the Incremental Revolving Loan Commitments are secured pari passu with the

33



--------------------------------------------------------------------------------



 



      Revolving Loan and such endorsements to title policies or additional title
searches as the Agent may reasonably request.     (e)   Notwithstanding any
provision contained herein to the contrary, from and after the date of any
Commitment increase contemplated by this Section 1.18, and the repayment and
making of Revolving Credit Advances on such date pursuant to clause (d)(v)
above, all calculations and payments of fees and of interest on the Revolving
Credit Advances shall take into account the actual Revolving Loan Commitment of
each Lender and the principal amount outstanding of each Revolving Credit
Advance made by such Lender during the relevant period of time.

2   CONDITIONS PRECEDENT

2.1   Conditions to Amendment and Restatement and the Initial Loans       The
Amendment and Restatement of the Original Credit Agreement shall not be
effective, and no Lender shall be obligated to make any Loan to, or incur any
Letter of Credit Obligations on the Closing Date, or to take, fulfill or perform
any other action hereunder, until the following conditions have been satisfied
or provided for in a manner satisfactory to Agent, or waived in writing by Agent
and Lenders:

  (a)   Amended and Restated Credit Agreement; Loan Documents         This
Agreement or counterparts hereof shall have been duly executed by, and delivered
to, each Credit Party, Agent and Lenders; and Agent shall have received such
documents, instruments, agreements and legal opinions as Agent shall reasonably
request in connection with the transactions contemplated by this Agreement and
the other Loan Documents, including all those listed in the Closing Checklist
attached hereto as Annex D, each in form and substance reasonably satisfactory
to Agent.     (b)   Approvals         Agent shall have received (i) reasonably
satisfactory evidence that each Credit Party has obtained all required consents
and approvals of all Persons including all requisite Governmental Authorities,
to the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Related Transactions or (ii) a certificate
of an Authorized Officer in form and substance reasonably satisfactory to Agent
affirming that no such consents or approvals are required.     (c)   Opening
Availability; Initial Revolving Credit Advance         The Eligible Accounts,
Eligible Rentals, Eligible Parts and Tools Inventory, Eligible Rolling Stock and
Eligible Equipment Inventory supporting the Original Revolving Credit Advances,
the Original Letter of Credit Obligations, the Original Swing Line Advances, the
Revolving Credit Advance and the Letter of Credit Obligations incurred on the
Closing Date and the amount of the Reserves to be established or continued on
the

34



--------------------------------------------------------------------------------



 



      Closing Date shall be sufficient in value, as determined by Agent, to
provide Borrowers, collectively, with Borrowing Availability, after giving
effect to the Revolving Credit Advance made on the Closing Date to each
Borrower, the incurrence on the Closing Date of any Letter of Credit Obligations
and the consummation of the Related Transactions (on a pro forma basis, with
trade payables being paid currently, and expenses and liabilities being paid in
the ordinary course of business and without acceleration of sales) and the
payment of or reserve for all costs and expenses related thereto of at least
$215,000,000, and the outstanding balance of the Revolving Loan and Swing Line
Loan, together with the amount Revolving Credit Advance made on the Closing Date
and Letter of Credit Obligation incurred on the Closing Date, shall be no more
than $105,000,000.     (d)   Payment of Fees         Borrowers shall have paid
the Fees required to be paid on the Closing Date in the respective amounts
specified in Section 1.9 (including the Fees specified in the GE Capital Fee
Letter), and shall have reimbursed Agent for all fees, costs and expenses of
closing presented as of the Closing Date in accordance with Section 11.3.    
(e)   Capital Structure; Other Indebtedness         The organizational
documents, terms of equity interests, ownership, capital, corporate, tax and
legal structure of each Credit Party and the terms and conditions of all
Indebtedness of each Credit Party shall be reasonably acceptable to Agent with
no material change from that reported in Borrowers’ May 31, 2007 Financial
Statements.     (f)   Due Diligence         Agent shall have completed its legal
due diligence with results reasonably satisfactory to Agent.     (g)   Related
Transactions Documents         Agent shall have received fully executed copies
of each of the Related Transactions Documents, each of which shall be in form
and substance reasonably satisfactory to Agent and its counsel.     (h)  
Burress Acquisition     (i)   All material conditions to the closing of the
Burress Acquisition shall have been satisfied or, with the consent of the Agent,
waived, and concurrently with the effectiveness of this Agreement, the Burress
Acquisition shall be consummated in accordance with the Burress Acquisition
Documents, and (ii) the business and assets acquired in the Burress Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances).    
(i)   Financial Conditions

35



--------------------------------------------------------------------------------



 



      On the Closing Date, after giving effect to the consummation of the
Related Transactions,

  (i)   the aggregate consolidated total Indebtedness of the Borrowers
(including Letter of Credit Obligations) shall be no greater than $357,000,000
and     (ii)   the ratio of the consolidated total Indebtedness (including
Letter of Credit Obligations) of Borrowers to EBITDA of H&E Delaware for the 12
month period ending June 30, 2007 on a pro forma basis as if the Related
Transactions had occurred on the first day of such period and taking into
account such adjustments to EBITDA as may be acceptable to the Agent shall be no
greater than 1.6:1.00.

  (j)   Payment of Interest and Fees         Borrowers shall have paid in cash
all interest and fees accrued through the Closing Date.     (k)   Ongoing
Conditions         The conditions set forth in Section 2.2 shall have been
satisfied or waived.

2.2   Further Conditions to Each Loan       Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance, convert or
continue any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if,
as of the date thereof:

  (a)   (i) any representation or warranty by any Credit Party contained herein
or in any other Loan Document is untrue or incorrect as of such date in any
material respect, except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by this Agreement and (ii) Agent or
Requisite Lenders have determined not to make such Advance, convert or continue
any Loan as a LIBOR Loan or incur such Letter of Credit Obligation as a result
of the fact that such warranty or representation is untrue or incorrect; or    
(b)   (i) any event or circumstance having a Material Adverse Effect has
occurred since the date hereof as determined by the Requisite Lenders and
(ii) Agent or Requisite Lenders have determined not to make such Advance,
convert or continue any Loan as a LIBOR Loan or incur such Letter of Credit
Obligation as a result of the fact that such event or circumstance has occurred;
or     (c)   (i) any Default or Event of Default has occurred and is continuing
or would result after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligation), and (ii) Agent or Requisite Lenders shall have
determined not to make any Advance,

36



--------------------------------------------------------------------------------



 



      convert or continue any Loan as a LIBOR Loan or incur any Letter of Credit
Obligation as a result of such Default or Event of Default; or     (d)   after
giving effect to any Advance (or the incurrence of any Letter of Credit
Obligations), (i) the outstanding principal amount of the aggregate Revolving
Loan would exceed the lesser of the Aggregate Borrowing Base and the Maximum
Amount, in each case, less the aggregate outstanding Swing Line Loan at such
time or (ii) the outstanding principal amount of the Revolving Loan to the
applicable Borrower would exceed such Borrower’s separate Borrowing Base less
the aggregate outstanding Swing Line Loan at such time, to that Borrower; or    
(e)   after giving effect to any Swing Line Advance, the outstanding principal
amount of the Swing Line Loan would exceed Swing Line Availability.

    The request and acceptance by any Borrower of the proceeds of any Advance,
the incurrence of any Letter of Credit Obligations or the conversion or
continuation of any Loan into, or as, a LIBOR Loan, shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by such
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by such Borrower of the cross-guaranty provisions set forth in
Section 12 and of the granting and continuance of Agent’s Liens, on behalf of
itself and Lenders, pursuant to the Collateral Documents.   2.3   Effect of
Amendment and Restatement.       Upon this Agreement becoming effective pursuant
to Section 2.1, from and after the Closing Date: (a) the Revolving Loan
Commitments shall be increased in accordance with the terms hereof; (b) all
terms and conditions of the Original Credit Agreement and any other “Loan
Document” as defined therein, as amended and restated by this Agreement and the
other Loan Documents being executed and delivered on or as of the Closing Date,
shall be and remain in full force and effect, as so amended and restated, and
shall constitute the legal, valid, binding and enforceable obligations of the
Credit Parties party thereto, except as enforceability thereof may be limited by
applicable bankruptcy, insolvency, moratorium and other laws relating to the
enforcement of creditors’ rights and by general principles of equity (whether
considered at law or in equity); (c) the terms and conditions of the Original
Credit Agreement shall be amended as set forth herein and, as so amended, shall
be restated in their entirety; provided that any rights, duties and obligations
among Borrowers, Lenders and Agent accruing before the Closing Date under the
Original Credit Agreement and any other Loan Documents shall survive in their
entirety unless specifically amended hereunder; (d) this Agreement shall not in
any way release or impair the rights, duties, Obligations or Liens created
pursuant to the Original Credit Agreement or any other Loan Document or affect
the relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Closing Date, except as amended hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by Borrowers; (e) all indemnification obligations of the Credit Parties
under the Original Credit Agreement and any

37



--------------------------------------------------------------------------------



 



    other Loan Documents shall survive the execution and delivery of this
Agreement and shall continue in full force and effect for the benefit of
Lenders, Agent, and any other Person indemnified under the Original Credit
Agreement or any other Loan Document at any time prior to the Closing Date;
(f) the Obligations incurred under the Original Credit Agreement, including,
without limitation, in respect of principal, interest, reimbursement obligations
for Letters of Credit, expenses and fees, shall, to the extent outstanding on
the Closing Date, continue outstanding under this Agreement and shall not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement, and this Agreement shall not constitute a refinancing,
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder; (g) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Lenders or Agent under the Original Credit Agreement, nor
constitute a waiver of any covenant, agreement or obligation under the Original
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is amended hereby; (h) any and all
references in the Loan Documents to the Original Credit Agreement shall, without
further action of the parties, be deemed a reference to the Original Credit
Agreement, as amended and restated by this Agreement, and as this Agreement
shall be further amended or amended and restated from time to time hereafter;
(i) any and all references in the Loan Documents that were executed or delivered
on or after the Original Closing Date but prior to the First Restatement Date to
the “Closing Date” shall, without further action of the parties, be deemed a
reference to the Original Closing Date, and any and all references in the Loan
Documents that were executed and delivered on or after First Restatement Date
but prior to the date hereof to the “Closing Date” shall, without further action
of the parties, be deemed a reference to the First Restatement Date and (j) all
security interests created under the Original Credit Agreement and the other
Loan Documents executed prior to the date hereof continue to be in full force
and effect after giving effect to the consummation of this Agreement.

3 REPRESENTATIONS AND WARRANTIES

    To induce Lenders to make the Loans and to incur Letter of Credit
Obligations, each Credit Party, jointly and severally, makes the following
representations and warranties to Agent and each Lender, with respect to all
Credit Parties, each and all of which shall survive the execution and delivery
of this Agreement.   3.1   Corporate or Limited Liability Company Existence;
Compliance with Law       Each Credit Party (a) is a limited liability company
or corporation, as applicable, duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of organization or
incorporation set forth in Disclosure Schedule (3.1); (b) is duly qualified to
conduct business and is in good standing in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not result in
exposure to losses, damages or liabilities in excess of $50,000; (c) has the
requisite corporate or limited liability company, as applicable, power and
authority and the legal

38



--------------------------------------------------------------------------------



 



    right to own, pledge, mortgage or otherwise encumber and operate its
properties, to lease the property it operates under lease and to conduct its
business as is now, heretofore and is proposed to be conducted; (d) has all
material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all material notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (e) is in compliance with its charter and bylaws or
certificate of formation and operating agreement, as applicable; and (f) subject
to specific representations set forth herein regarding ERISA, Environmental
Laws, tax and other laws, is in compliance with all applicable provisions of
law; except in the case of clauses (b), (d) and (f) of this Section 3.1, where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

3.2   Executive Offices; Collateral Locations; FEIN       As of the Closing
Date, the current location of each Credit Party’s chief executive office and the
warehouses and premises at which any Collateral is located are set forth in
Disclosure Schedule (3.2), and none of such locations has changed within the
12 months preceding the Closing Date. In addition, Disclosure Schedule (3.2)
lists the jurisdiction of organization, organizational identification number, if
any, and federal employer identification number of each Credit Party. Each
Credit Party is a “registered organization” within the meaning of Article 9 of
the Code.

3.3   Corporate or Limited Liability Company Power, Authorization, Enforceable
Obligations       The execution, delivery and performance by each Credit Party
of the Loan Documents to which it is a party and the creation of all Liens
provided for therein: (a) are within such Credit Party’s corporate or limited
liability company, as applicable, power; (b) have been duly authorized by all
necessary corporate, limited liability company, shareholder and member action,
as applicable; (c) do not contravene any provision of such Credit Party’s
certificate of formation, operating agreement, charter or by laws, as
applicable; (d) do not violate any law or regulation, or any order or decree of
any court or Governmental Authority; (e) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Credit Party is a
party or by which such Credit Party or any of its property is bound that alone
or in the aggregate could reasonably be expected to have a Material Adverse
Effect; (f) do not result in the creation or imposition of any Lien upon any of
the property of such Credit Party other than Permitted Encumbrances or those in
favor of Agent, on behalf of itself and Lenders, pursuant to the Loan Documents;
and (g) do not require the consent or approval of any Governmental Authority or
any other Person, except those referred to in Section 2.1(b), all of which will
have been duly obtained, made or complied with prior to the Closing Date. Each
of the Loan Documents shall be duly executed and delivered by each Credit Party
that is a party thereto and each such Loan Document shall constitute a legal,
valid and binding obligation of such Credit Party enforceable against it in
accordance with its terms, subject

39



--------------------------------------------------------------------------------



 



    to any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally and to general principles of equity.

3.4   Financial Statements and Projections       All Financial Statements
concerning any Credit Party and its Subsidiaries that are referred to below have
been prepared in accordance with GAAP consistently applied throughout the
periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for the absence of footnotes and normal year end
audit adjustments) and present fairly in all material respects the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

  (a)   Financial Statements         The following Financial Statements attached
hereto as Disclosure Schedule (3.4(a)) have been delivered on the date hereof:

  (i)   The audited consolidated and consolidating balance sheets at
December 31, 2006 and the related statements of income and cash flows of H&E
Delaware and its Subsidiaries for the Fiscal Year then ended certified by the
Credit Parties’ independent certified public accountants.     (ii)   The
unaudited consolidated and consolidating balance sheets and related statements
of income and cash flows of H&E Delaware and its Subsidiaries for each Fiscal
Month from January 2007 through May 31, 2007.

  (b)   Pro Forma         The Pro Forma delivered on or prior to and attached
hereto as Disclosure Schedule (3.4(b)) was prepared by Borrowers giving pro
forma effect to the Related Transactions, and was prepared in accordance with
GAAP, with only such adjustments thereto as would be required in accordance with
GAAP.     (c)   Projections         The Projections delivered on or prior to the
Closing Date and attached hereto as Disclosure Schedule (3.4(c)) have been
prepared by Borrowers in light of the past operations of their businesses
(including the actual results of past operations during the twelve month period
prior to the Closing Date), and reflect profit and loss projections on a month
by month basis for the Fiscal Years ending December 31, 2007. The Projections
are based upon estimates and assumptions stated therein, all of which Borrowers
believe to be reasonable and fair in light of current conditions and current
facts known to Borrowers and, as of the Closing Date, reflect Borrowers’ good
faith and reasonable estimates of the future financial performance of Borrowers
and of the other information projected therein for the period set forth therein.

40



--------------------------------------------------------------------------------



 



3.5   Material Adverse Effect       Since December 31, 2006: (a) none of the
Credit Parties has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Pro Forma and that, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (b) no contract, lease or other agreement or instrument has been entered
into by any Credit Party or has become binding upon any Credit Party’s assets
and no law or regulation applicable to any Credit Party has been adopted that
has had or could reasonably be expected to have a Material Adverse Effect, and
(c) no Credit Party is in default and to the best of any Credit Party’s
knowledge no third party is in default under any material contract, lease or
other agreement or instrument, that alone or in the aggregate could reasonably
be expected to have a Material Adverse Effect. Since December 31, 2006, no event
has occurred, that alone or together with other events, could reasonably be
expected to have a Material Adverse Effect. For all purposes of this
Section 3.5, the entering into of the Related Transaction Documents and the
consummation of the Related Transactions shall be deemed not to have a Material
Adverse Effect.   3.6   Ownership of Property; Liens

  (a)   As of the Closing Date, the real estate (together with any real property
acquired by any Borrower or Guarantor after the Closing Date, “Real Estate”)
designated as such and listed in Disclosure Schedule (3.6) constitutes all of
the real property owned, leased, subleased, or operated by any Credit Party.
Except as disclosed in Disclosure Schedule (3.6), each Credit Party owns good
and marketable fee simple title to all of its owned Real Estate, and valid and
marketable leasehold interests in all of its leased Real Estate, all as more
particularly described on such schedule, and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agent have been delivered to
Agent. Disclosure Schedule (3.6) further describes any Real Estate with respect
to which any Credit Party is a lessor, sublessor or assignor as of the Closing
Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its personal properties and assets, including,
without limitation, those Titled Vehicles described in Disclosure Schedule
(3.6). As of the Closing Date, none of the properties and assets of any Credit
Party are subject to any Liens other than Permitted Encumbrances, and there are
no facts, circumstances or conditions known to any Credit Party that may result
in any Liens (including Liens arising under Environmental Laws) other than
Permitted Encumbrances. Except as described in Disclosure Schedule (3.6), each
Credit Party has received all deeds, certificates of title, assignments,
waivers, consents, nondisturbance and attornment or similar agreements, bills of
sale and other documents, and has duly effected all recordings, filings and
other actions necessary to establish, protect and perfect such Credit Party’s
right, title and interest in and to all such Real Estate and other properties
and assets including, without limitation, the Titled Vehicles. Disclosure
Schedule (3.6) also describes any purchase options, rights of first refusal or
other similar contractual rights pertaining to any Real Estate. No portion of

41



--------------------------------------------------------------------------------



 



      any Credit Party’s Real Estate has suffered any material damage by fire or
other casualty loss that has not heretofore been repaired and restored in all
material respects to its original condition or otherwise remedied. All material
permits required to have been issued or appropriate to enable the Real Estate to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.

3.7   Labor Matters       As of the Closing Date (a) no strikes or other
material labor disputes against any Credit Party are pending or, to any Credit
Party’s knowledge, threatened that could reasonably be expected to have a
Material Adverse Effect; (b) hours worked by and payment made to employees of
each Credit Party comply in all material respects with the Fair Labor Standards
Act and each other federal, state, local or foreign law applicable to such
matters; (c) all material payments due from any Credit Party for employee health
and welfare insurance have been paid or accrued as a liability on the books of
such Credit Party; (d) except as set forth in Disclosure Schedule (3.7), no
Credit Party is a party to or bound by any collective bargaining agreement,
management agreement, consulting agreement, employment agreement, bonus,
restricted stock, stock option, stock appreciation plan or agreement or any
similar plan, agreement or arrangement (and true and complete copies of any
agreements described in Disclosure Schedule (3.7) have been delivered to Agent);
(e) except as set forth in Disclosure Schedule (3.7), there is no organizing
activity involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) except as set forth in
Disclosure Schedule (3.7), there are no representation proceedings pending or,
to any Credit Party’s knowledge, threatened with the National Labor Relations
Board, and no labor organization or group of employees of any Credit Party has
made a pending demand for recognition; and (g) except as set forth in Disclosure
Schedule (3.7), there are no complaints or charges against any Credit Party
pending or, to the knowledge of any Credit Party, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual that could reasonably be expected to have a
Material Adverse Effect.

3.8   Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
      Except as set forth in Disclosure Schedule (3.8), as of the Closing Date,
no Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party is owned by each of the
members or Stockholders, as applicable, and in the amounts set forth in
Disclosure Schedule (3.8). Except as set forth in Disclosure Schedule (3.8),
there are no outstanding rights to purchase, options, warrants or similar rights
or agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness of each Credit Party as of the Closing Date is described
in Section 6.3 (including Disclosure Schedule (6.3)). None of the Credit Parties
other

42



--------------------------------------------------------------------------------



 



    than Borrowers has any assets (except Stock of their Subsidiaries) or any
Indebtedness or Guaranteed Indebtedness. No Credit Party has any outstanding
Indebtedness or true lease obligations secured by a Lien described in
Section 6.7(c) or Section 6.7(d) except as described in Disclosure Schedule
(6.3) under the heading “Vendor Financings.”

3.9   Government Regulation       No Credit Party is an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Federal Power Act or
any other federal or state statute that restricts or limits its ability to incur
Indebtedness or to perform its obligations hereunder. The making of the Loans by
Lenders to Borrowers, the incurrence of the Letter of Credit Obligations on
behalf of Borrowers, the application of the proceeds thereof and repayment
thereof and the consummation of the Related Transactions will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.   3.10   Margin Regulations       No Credit
Party is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” as such terms are defined in Regulation U of
the Federal Reserve Board as now and from time to time hereafter in effect (such
securities being referred to herein as “Margin Stock”). No Credit Party owns any
Margin Stock, and none of the proceeds of the Loans or other extensions of
credit under this Agreement will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that might cause any of the Loans or
other extensions of credit under this Agreement to be considered a “purpose
credit” within the meaning of Regulations T, U or X of the Federal Reserve
Board. No Credit Party will take or permit any Subsidiary to take any action
that might cause any Loan Document to violate any regulation of the Federal
Reserve Board.   3.11   Taxes       All tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority and all Taxes have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof (or
any such fine, penalty, interest, late charge or loss has been paid), except
(a) Taxes or other amounts being contested in accordance with Section 5.2(b) or
(b) to the extent that the failure to file or pay could not reasonably be
expected to result in a Material Adverse Effect. Proper and accurate amounts
have been withheld by each Credit Party from its respective employees for all
periods in full and complete compliance with all applicable federal, state,
local and foreign laws and such withholdings have been timely paid to the
respective Governmental Authorities. Disclosure

43



--------------------------------------------------------------------------------



 



    Schedule (3.11) sets forth as of the Closing Date those taxable years for
which any Credit Party’s tax returns are currently being audited by the IRS or
any other applicable Governmental Authority and any assessments or threatened
assessments in connection with such audit, or otherwise currently outstanding.
Except as described in Disclosure Schedule (3.11), no Credit Party has executed
or filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any Charges. None of the Credit Parties or their respective
predecessors are liable for any Taxes: (a) under any agreement (including any
tax sharing agreements), (b) to any Credit Party’s knowledge, as a transferee or
(c) under Treasury Regulation Section 1.1502-6(a) or any analogous or similar
state, local or foreign law or regulation. As of the Closing Date, no Credit
Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect. As of the Closing Date, no Credit Party
has participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).   3.12   ERISA

  (a)   Disclosure Schedule (3.12) lists all material Plans and separately
identifies all Pension Plans, including Title IV Plans, Multiemployer Plans and
Welfare Plans, including all Retiree Welfare Plans. Copies of all Title IV
Plans, together with a copy of the latest IRS/DOL 5500-series form for each such
Title IV Plan, have been made available to Agent. Except as would not reasonably
be expected to have a Material Adverse Effect (i) except with respect to
Multiemployer Plans, each Qualified Plan has received a favorable determination
letter from the IRS, and nothing has occurred that would cause the loss of such
Qualified Plans qualification; (ii) each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the IRC, including the
timely filing of all reports required under the IRC or ERISA; (iii) neither any
Credit Party nor any ERISA Affiliate has failed to make any contribution or pay
any amount due as required by either Section 412 of the IRC or Section 302 of
ERISA or the terms of any Title IV Plan; and (iv) no Credit Party or any ERISA
Affiliate has engaged in a “prohibited transaction”, as defined in Section 406
of ERISA and Section 4975 of the IRC, that will subject any Credit Party to a
material tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the IRC.     (b)   Except as set forth in Disclosure Schedule
(3.12): (i) no Title IV Plan has any material Unfunded Pension Liability;
(ii) no ERISA Event or event described in Section 4062(e) of ERISA with respect
to any Title IV Plan has occurred or is reasonably expected to occur that in all
cases could reasonably be expected a Material Adverse Effect; (iii) there are no
pending, or to the knowledge of any Credit Party, threatened claims (other than
claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan or any Person as fiduciary or sponsor of
any Plan that could reasonably be expected to have a Material Adverse Effect;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any liability as a result of a

44



--------------------------------------------------------------------------------



 



      complete or partial withdrawal from a Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect; (v) within the last
five years no Title IV Plan of any Credit Party or ERISA Affiliate has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Credit Party or
any ERISA Affiliate (determined at any time within the last five years) with
Unfunded Pension Liabilities been transferred outside of the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of any Credit Party or
ERISA Affiliate (determined at the time of any such transfer).

3.13   No Litigation       No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party or before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s, right or power to enter into or perform any of
its obligations under any Related Transaction Document or any Loan Document to
which it is a party, or the validity or enforceability of any Related
Transaction Document or any Loan Document or any action taken thereunder, or
(b) that has a reasonable risk of being determined adversely to any Credit
Party, and which, if so determined, could reasonably be expected to have a
Material Adverse Effect. Except as set forth in Disclosure Schedule (3.13), as
of the Closing Date there is no Litigation pending or to any Credit Party’s
knowledge threatened against any Credit Party that seeks damages in excess of
$100,000 or injunctive relief against, or alleges criminal misconduct of, any
Credit Party.   3.14   Brokers       No broker or finder brought about the
obtaining, making or closing of the Loans or the Related Transactions, and no
Credit Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.   3.15   Intellectual
Property       As of the Closing Date, each Credit Party owns or has rights to
use all Intellectual Property material to the continuance of the conduct of its
business as now or heretofore conducted by it or proposed to be conducted by it,
and each Patent, each registration or each application for registration of each
Trademark, each Copyright and each License is listed, together with application
or registration numbers, as applicable, in Disclosure Schedule (3.15). Each
Credit Party conducts its business and affairs without material infringement of
or material interference with any Intellectual Property of any other Person.
Except as set forth in Disclosure Schedule (3.15), no Credit Party is aware of
any infringement claim by any other Person with respect to any Intellectual
Property.

45



--------------------------------------------------------------------------------



 



3.16   Full Disclosure       No information contained in this Agreement, any of
the other Loan Documents, any Projections, Financial Statements or Collateral
Reports or other written reports from time to time delivered hereunder or any
written statement furnished by or on behalf of any Credit Party to Agent or any
Lender pursuant to the terms of this Agreement contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made. The Liens granted to
Agent, on behalf of itself and Lenders, pursuant to the Collateral Documents
will at all times be fully perfected first priority Liens in and to the
Collateral described therein, subject, as to priority, only to Permitted
Encumbrances.   3.17   Environmental Matters

  (a)   Except as set forth in Disclosure Schedule (3.17), as of the Closing
Date: (i) the Real Estate is free of contamination from any Hazardous Material
except for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $250,000; (ii) no Credit
Party has caused or suffered to occur any Release of Hazardous Materials on, at,
in, under, above, to, from or about any of its Real Estate that would result in
Environmental Liabilities that could reasonably be expected to exceed $250,000;
(iii) each Credit Party is and has been in compliance with all Environmental
Laws, except for such noncompliance that would not result in Environmental
Liabilities which could reasonably be expected to exceed $250,000; (iv) each
Credit Party has obtained, and is in compliance with, all Environmental Permits
required by Environmental Laws for the operations of its businesses as presently
conducted or as proposed to be conducted, except where the failure to so obtain
or comply with such Environmental Permits would not result in Environmental
Liabilities that could reasonably be expected to exceed $250,000, and all such
Environmental Permits are valid, uncontested and in good standing; (v) no Credit
Party is involved in operations or knows of any facts, circumstances or
conditions, including any Releases of Hazardous Materials, that are likely to
result in any Environmental Liabilities of Borrowers that could reasonably be
expected to exceed $250,000, and no Credit Party has permitted any current or
former tenant or occupant of the Real Estate to engage in any such operations;
(vi) there is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $100,000 or injunctive relief, or which
alleges criminal misconduct by any Credit Party, (vii) no notice has been
received by any Credit Party identifying it as a “potentially responsible party”
or requesting information under CERCLA or analogous state statutes, and to the
knowledge of any Credit Party, there are no facts, circumstances or conditions
that may result in any Credit Party being identified as a “potentially
responsible party” under CERCLA or analogous state statutes; and (viii) the
Credit Parties have provided to

46



--------------------------------------------------------------------------------



 



      Agent copies of all material existing environmental reports, reviews and
audits and all material written information in their possession pertaining to
actual or potential Environmental Liabilities, in each case relating to the
Credit Parties.     (b)   Each Credit Party hereby acknowledges and agrees that
Agent (i) is not now, and has not ever been in control of any of the Real Estate
or any Credit Party’s affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party’s
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.

3.18   Insurance       Disclosure Schedule (3.18) lists all insurance policies
of any nature maintained, as of the Closing Date, for current occurrences by
each Credit Party, as well as a summary of the terms of each such policy.   3.19
  Deposit and Disbursement Accounts       Disclosure Schedule (3.19) lists all
banks and other financial institutions at which each Credit Party maintains
deposit or other accounts as of the Closing Date, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.   3.20
  Government Contracts       Except as set forth in Disclosure Schedule (3.20),
as of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority the value of which exceeds $100,000 and no
Credit Party’s Accounts are subject to the Federal Assignment of Claims Act, as
amended (31 U.S.C. Section 3727) or any similar foreign, state or local law.  
3.21   Customer and Trade Relations       As of the Closing Date, there exists
no actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in: (a) the
business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding twelve (12) months caused it or
them, as applicable, to be ranked among the ten largest customers of such Credit
Party, considered as a whole; or (b) the business relationship of any Credit
Party with any supplier or group of suppliers whose sales during the preceding
twelve (12) months caused it or them, as applicable, to be ranked among the ten
largest suppliers of such Credit Party.

47



--------------------------------------------------------------------------------



 



3.22   Agreements and Other Documents       As of the Closing Date, each Credit
Party has provided to Agent or its counsel, on behalf of Lenders, accurate and
complete copies (or summaries) of all of the following agreements or documents
to which it is subject and each of which is listed in Disclosure Schedule
(3.22): (a) supply agreements and purchase agreements not terminable by such
Credit Party within sixty (60) days following written notice issued by such
Credit Party and involving transactions in excess of $1,000,000 per annum;
(b) leases by such Credit Party as lessee of Equipment Inventory having a
remaining term of one year or longer, the total value of leases of Equipment
Inventory as to which a Credit Party is lessee, for each lessor, the annual
payments on all such leases of Equipment Inventory and the Operating Lease
Payoff Value for each operating lease of Equipment Inventory of a Borrower or a
Guarantor; (c) licenses and permits held by such Credit Party, the absence of
which could be reasonably likely to have a Material Adverse Effect;
(d) instruments and documents evidencing any Indebtedness or Guaranteed
Indebtedness of such Credit Party and any Lien (other than Permitted
Encumbrances) granted by such Credit Party with respect thereto; and
(e) instruments and agreements evidencing the issuance of any equity securities,
warrants, rights or options to purchase equity securities of such Credit Party.
With respect to the leases referred to in clause (b) above, other than as set
forth on Disclosure Schedule (3.22), no Credit Party has any obligation in such
lease or otherwise to purchase such Equipment Inventory from the lessor of such
Equipment Inventory at any time. As of the Closing Date, each Borrower has
provided to Agent the forms of lease under which such Borrower leases Equipment
Inventory to third Persons.   3.23   Solvency       Both before and after giving
effect to (a) the Loans and Letter of Credit Obligations to be made or incurred
on the Closing Date or such other date as Loans and Letter of Credit Obligations
requested hereunder are made or incurred, (b) the disbursement of the proceeds
of such Loans pursuant to the instructions of Borrower Representative, (c) the
consummation of the Related Transactions and (d) the payment and accrual of all
transaction costs in connection with the foregoing, each Credit Party is and
will be Solvent.   3.24   Titled Vehicles       Each of each Borrower and
Burress is in the business of selling (as such phrase is used in section
9-311(d) of the Code) all Equipment Inventory constituting Titled Vehicles now
or hereafter owned by such Borrower, other than those types of Titled Vehicles
set forth on Disclosure Schedule (3.24).   3.25   Burress Acquisition Documents
      As of the Closing Date, Borrowers have delivered to Agent a complete and
correct copy of each of the Burress Acquisition Documents.

48



--------------------------------------------------------------------------------



 



4   FINANCIAL STATEMENTS AND INFORMATION   4.1   Reports and Notices

  (a)   Each Credit Party hereby agrees that from and after the Closing Date and
until the Termination Date, it shall deliver to Agent or to Agent and Lenders,
as required, the Financial Statements, notices, Projections and other
information at the times, to the Persons and in the manner set forth in Annex E.
    (b)   Each Credit Party hereby agrees that from and after the Closing Date
and until the Termination Date, it shall deliver to Agent or to Agent and
Lenders, as required, the various Collateral Reports (including Borrowing Base
Certificates in the form of Exhibit 4.1(b)) at the times, to the Persons and in
the manner set forth in Annex F.

4.2   Communication with Accountants       Each Credit Party authorizes
(a) Agent and (b) so long as an Event of Default has occurred and is continuing,
each Lender, to communicate directly with its independent certified public
accountants and authorizes and, at Agent’s request, shall instruct those
accountants and advisors to disclose and make available to Agent and each Lender
any and all Financial Statements and other supporting financial documents,
schedules and information relating to any Credit Party (including copies of any
issued management letters) with respect to the business, financial condition and
other affairs of any Credit Party.   5   AFFIRMATIVE COVENANTS       Each Credit
Party jointly and severally agrees as to all Credit Parties that from and after
the date hereof and until the Termination Date:   5.1   Maintenance of Existence
and Conduct of Business       Each Credit Party shall: (a) do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence as a limited liability company or a corporation, as the case may be,
and its rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; (c) at all
times maintain, preserve and protect all of its assets and properties used or
useful in the conduct of its business, and keep the same in good repair, working
order and condition in all material respects (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (d) transact business only in such limited liability
company, corporate and trade names as are set forth in Disclosure Schedule
(5.1).   5.2   Payment of Charges

  (a)   Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon

49



--------------------------------------------------------------------------------



 



      it, its income and profits, or any of its property (real, personal or
mixed) and all Charges with respect to tax, social security and unemployment
withholding with respect to its employees, and (ii) lawful claims for labor,
materials, supplies and services or otherwise, and (iii) all storage or rental
charges payable to warehousemen or bailees, in each case, before any thereof
shall become past due.     (b)   Each Credit Party may in good faith contest, by
appropriate proceedings, the validity or amount of any Charges, Taxes or claims
described in Section 5.2(a); provided, that (i) adequate reserves with respect
to such contest are maintained on the books of such Credit Party, in accordance
with GAAP; (ii) no Lien shall be imposed to secure payment of such Charges
(other than payments to warehousemen and/or bailees and Permitted Encumbrances)
that is superior to any of the Liens securing the Obligations and such contest
is maintained and prosecuted continuously and with diligence and operates to
suspend collection or enforcement of such Charges; (iii) none of the Collateral
becomes subject to forfeiture or loss as a result of such contest; (iv) such
Credit Party shall promptly pay or discharge such contested Charges, Taxes or
claims and all additional charges, interest, penalties and expenses, if any, and
shall deliver to Agent evidence reasonably acceptable to Agent of such
compliance, payment or discharge, if such contest is terminated or discontinued
adversely to such Credit Party or the conditions set forth in this
Section 5.2(b) are no longer met, and (v) Agent has not advised such Credit
Party in writing that Agent reasonably believes that nonpayment or nondischarge
thereof could have or result in a Material Adverse Effect.

5.3   Books and Records       Each Credit Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).   5.4   Insurance; Damage to or Destruction of Collateral

  (a)   Each Credit Party shall at its sole cost and expense, maintain the
policies of insurance described in Disclosure Schedule (3.18) as in effect on
the date hereof, and each Person succeeding to the position of such individual,
or otherwise in form and amounts and with insurers reasonably acceptable to
Agent. Such policies of insurance (or the loss payable and additional insured
endorsements delivered to Agent) shall contain provisions pursuant to which the
insurer agrees to provide 30 days prior written notice to Agent in the event of
any non-renewal, cancellation or amendment of any such insurance policy. If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable. Agent shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor. By doing so,
Agent shall not be deemed to

50



--------------------------------------------------------------------------------



 



      have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including reasonable attorneys’ fees, court costs and other
charges related thereto, shall be payable on demand by Borrowers to Agent and
shall be additional Obligations hereunder secured by the Collateral.     (b)  
Agent reserves the right at any time upon any change in any Credit Party’s risk
profile (including any change in the product mix maintained by any Credit Party
or any laws affecting the potential liability of such Credit Party) to require
additional forms and limits of insurance to, in Agent’s opinion, adequately
protect both Agent’s and Lender’s interests in all or any portion of the
Collateral and to ensure that each Credit Party is protected by insurance in
amounts and with coverage customary for its industry. If reasonably requested by
Agent, each Credit Party shall deliver to Agent from time to time a report of a
reputable insurance broker, reasonably satisfactory to Agent, with respect to
its insurance policies.     (c)   Each Credit Party shall deliver to Agent, in
form and substance reasonably satisfactory to Agent, endorsements to (i) all
“All Risk,” keyman life insurance and business interruption insurance naming
Agent, on behalf of itself and Lenders, as loss payee, and (ii) all general
liability and other liability policies naming Agent, on behalf of itself and
Lenders, as additional insured. Each Credit Party irrevocably makes, constitutes
and appoints Agent (and all officers, employees or agents designated by Agent),
so long as any Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed $5,000,000, as such Credit Party’s true
and lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under such “All Risk” policies of insurance, endorsing the name
of such Credit Party on any check or other item of payment for the proceeds of
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to such “All Risk” policies of insurance. Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney. Borrower Representative shall promptly notify Agent
of any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance. After deducting from
such proceeds the expenses, if any, incurred by Agent in the collection or
handling thereof, such proceeds shall be applied to the Obligations except as
otherwise provided by Section 1.3(d).     (d)   Borrower Representative shall,
immediately upon learning of the institution of any proceeding for the
condemnation or other taking of any property of any Credit Party in excess of
$1,000,000 in the aggregate for all such condemnations or takings, notify the
Agent of the pendency of such proceeding, and agree that the Agent may
participate in any such proceeding, and Borrower Representative from time to
time will deliver to the Agent all instruments reasonably requested by the Agent
to permit such participation. The Agent is authorized to collect the proceeds of
any such condemnation claim or

51



--------------------------------------------------------------------------------



 



      award and such proceeds shall be applied to the Obligations, except as
otherwise provided in Section 1.3(d).

5.5   Compliance with Laws       Each Credit Party shall comply with all
federal, state, local and foreign laws and regulations applicable to it,
including those relating to licensing, ERISA and labor matters and Environmental
Laws and Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.   5.6   Supplemental Disclosure       From time to time
as may be reasonably requested by Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of a
Default or an Event of Default), Credit Parties shall supplement each Disclosure
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter hereafter arising that, if existing or occurring at
the date of this Agreement, would have been required to be set forth or
described in such Disclosure Schedule or as an exception to such representation
or that is necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided, that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing; and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.   5.7  
Intellectual Property       Each Credit Party will conduct its business and
affairs without material infringement of or material interference with any
Intellectual Property of any other Person; provided, that to the extent any
Credit Party learns of any such material infringement or interference and such
Credit Party promptly takes steps to eliminate such infringement or interference
(by procuring a license or otherwise) such Credit Party shall not be deemed to
be in violation of this Section 5.7 so long as such Credit Party is entitled to
continue to use such Intellectual Property.   5.8   Environmental Matters      
Each Credit Party shall and shall cause each Person within its reasonable
control to: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits

52



--------------------------------------------------------------------------------



 



    pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material on, at, in, under, above,
to, from or about any of its Real Estate; (c) notify Agent promptly after such
Credit Party becomes aware of any violation of Environmental Laws or
Environmental Permits or any Release on, at, in, under, above, to, from or about
any Real Estate which could reasonably be expected to result in Environmental
Liabilities in excess of $250,000; and (d) promptly forward to Agent a copy of
any order, notice, request for information or any written communication or
report received by such Credit Party in connection with any such violation or
Release or any other matter relating to any Environmental Laws or Environmental
Permits that could reasonably be expected to result in Environmental Liabilities
in excess of $250,000, in each case whether or not the Environmental Protection
Agency or any Governmental Authority has taken or threatened any action in
connection with any such violation, Release or other matter. If Agent at any
time has a reasonable basis to believe that there may be a violation of any
Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, which, in
each case, could reasonably be expected to have a Material Adverse Effect, then
Credit Parties shall, upon Agent’s written request (i) cause the performance of
an environmental audit, which may include subsurface sampling of soil and
groundwater, and preparation of an environmental report with respect to the
subject matter of such breach, at Credit Parties’ expense, as Agent may from
time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
environmental audits and testing with respect to the subject matter of such
breach, as Agent deems appropriate, including subsurface sampling of soil and
groundwater, provided, that Agent provides Borrower Representative with
reasonable prior notice and conducts, or causes its representatives to conduct,
all such audits and tests in a manner reasonably directed to minimize
interference with the applicable Credit Party’s business. Borrowers shall
reimburse Agent for the reasonable costs of such audits and tests and the same
will constitute a part of the Obligations secured hereunder.   5.9   Landlords’
Agreements, Mortgagee Agreements, Bailee Letters, Real Estate Purchases and
Vendor Inter-Creditor Agreements

  (a)   If requested by Agent, Credit Party shall use its commercially
reasonable best efforts to obtain a landlord’s agreement, mortgagee agreement or
bailee letter, as applicable, from the lessor of each leased property, mortgagee
of owned property or bailee with respect to any warehouse, processor or
converter facility or other location where Collateral is stored or located
(other than with respect to Equipment Inventory which is being leased by a
Borrower to others in the ordinary course of such Borrower’s business), which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee or bailee may assert against the Collateral
at that location, and shall otherwise be reasonably satisfactory in form and
substance to Agent. If Agent has not received a landlord or mortgagee agreement
or bailee letter at any such location within

53



--------------------------------------------------------------------------------



 



      thirty (30) days following the first placement of Collateral at such
location, the applicable Borrower’s Eligible Parts and Tools Inventory, Eligible
Rolling Stock or Eligible Equipment Inventory at that location shall, in Agent’s
discretion, be excluded from the applicable Borrower’s Borrowing Base or be
subject to such Reserves as may be established in good faith by Agent in its
reasonable credit judgment and as set forth in Sections 1.6A, 1.7 and 1.7A.
After the Closing Date, no real property or warehouse space shall be leased by
any Borrower and no Parts and Tools Inventory or Equipment Inventory shall be
shipped to a processor or converter under arrangements established after the
Closing Date without prior written notice to Agent. Each Credit Party shall
timely and fully pay and perform its obligations in all material respects under
all leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located. To the extent otherwise
permitted hereunder, if any Credit Party proposes to acquire a fee ownership or
leasehold interest in Real Estate after the Closing Date, it shall first provide
to Agent written notice thereof and (at the reasonable request of Agent) a
mortgage or deed of trust granting Agent a first priority Lien on such Real
Estate, together with a FIRREA compliant appraisal (if requested by Agent),
environmental audits, mortgage title insurance commitment, real property survey,
local counsel opinions, and, if required by Agent, supplemental casualty
insurance and flood insurance, and such other documents, instruments or
agreements reasonably requested by Agent, in each case, in form and substance
reasonably satisfactory to Agent.     (b)   At the request of Agent, each
applicable Borrower shall execute and deliver or cause to be executed and
delivered to Agent a mortgage or deed of trust granting to Agent a first
priority Lien on any Real Estate at any time owned by such Borrower (or, if such
Real Estate is subject to any prior Liens as of the Closing Date, a Lien subject
only to such prior Liens), together with a FIRREA compliant appraisal,
environmental audit, mortgage title insurance commitment, real property survey,
local counsel opinion, and if required by Agent, supplemental casualty
insurance, and such other documents, instruments or agreements reasonably
requested by Agent, in each case, in form and substance satisfactory to Agent.  
  (c)   Prior to entering into any financing arrangement described in
Section 6.7(c) or Section 6.7(d), a Borrower shall notify Agent. In the event
that a Borrower obtains knowledge of the assignment by any holder of any such
Lien referred to in Section 6.7(c) or Section 6.7(d), or the owner of any
equipment leased by such Borrower has transferred or sold such Lien or Equipment
to another Person, such Borrower shall notify Agent and use reasonable efforts
to cause such Person to enter into an applicable Vendor Inter-Creditor Agreement
with such Person.

5.10   Government Accounts       Each Borrower shall at any time upon reasonable
request by the Agent prepare and deliver to the Agent a report setting forth all
of its Accounts on which the Account Debtor is the United States

54



--------------------------------------------------------------------------------



 



    or Canadian Government or a political subdivision thereof, or any state,
province or municipality or department, agency or instrumentality thereof, which
such report shall disclose the name of the Account Debtor, the amount of such
Account and any other information the Agent shall reasonably request.   5.11  
Further Assurances

  (a)   Each Credit Party shall ensure that all written information, exhibits
and reports furnished to the Agent or the Lenders do not and will not contain
any untrue statement of a material fact and do not and will not omit to state
any material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances in which made, and will promptly
disclose to the Agent and the Lenders and correct any defect or error that may
be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.     (b)   Promptly upon request by the
Agent, the Credit Parties shall (and, subject to the limitations hereinafter set
forth, shall cause each of their Subsidiaries to) take such additional actions
as the Agent may reasonably require from time to time in order (i) to carry out
more effectively the purposes of this Agreement or any other Loan Document,
(ii) to subject to the Liens created by any of the Collateral Documents any of
the properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Agent and Lenders the rights granted or now or hereafter intended
to be granted to the Agent and the Lenders under any Loan Document or under any
other document executed in connection therewith. Without limiting the generality
of the foregoing and except as otherwise approved in writing by Requisite
Lenders, the Credit Parties shall cause each of their Domestic Subsidiaries to
guaranty the Obligations and to cause each such Subsidiary to grant to the
Agent, for the benefit of the Agent and Lenders, a security interest in, subject
to the limitations hereinafter set forth, all of such Subsidiary’s property to
secure such guaranty. Furthermore and except as otherwise approved in writing by
Requisite Lenders, each Credit Party shall, and shall cause each of its Domestic
Subsidiaries to, pledge all of the Stock and Stock equivalents of each of its
Domestic Subsidiaries, in each instance, to the Agent, for the benefit of the
Agent and Lenders, to secure the Obligations. In connection with each pledge of
Stock and Stock equivalents, the Credit Parties shall deliver, or cause to be
delivered, to the Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank. In the event any Credit
Party or any Domestic Subsidiary of any Credit Party acquires any real property,
simultaneously with such acquisition, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to the Agent, (x) a fully executed
mortgage, in form and substance reasonably satisfactory to the Agent together
with an A.L.T.A. lender’s title insurance policy issued by a title insurer
reasonably satisfactory

55



--------------------------------------------------------------------------------



 



to the Agent, in form and substance and in an amount reasonably satisfactory to
the Agent insuring that the mortgage is a valid and enforceable first priority
Lien on the respective property, free and clear of all defects, encumbrances and
Liens, (y) then current A.L.T.A. surveys, certified to the Agent and the Lenders
by a licensed surveyor sufficient to allow the issuer of the lender’s title
insurance policy to issue such policy without a survey exception and (z) an
environmental site assessment prepared by a qualified firm reasonably acceptable
to the Agent, in form and substance satisfactory to the Agent. Within 30 days
following the Closing Date, at their own cost and expense, the Credit Parties
shall cause applications to be filed with the appropriate motor vehicle
authorities to cause all certificates of title for Titled Vehicles owned as of
the Closing Date by Burress to indicate the name of the Agent as first
lienholder.
6 NEGATIVE COVENANTS
Each Credit Party agrees jointly and severally as to all parties that from and
after the date hereof until the Termination Date:
6.1 Acquisitions, Subsidiaries, Etc.
No Credit Party shall directly or indirectly, by operation of law or otherwise,
(a) form or acquire any Subsidiary (except that H&E Delaware may as of the date
of formation thereof, form HE-JWB Acquisition, Inc.), or (b) merge with,
consolidate with, acquire all or substantially all of the assets or Stock of, or
otherwise combine with or acquire, any Person; provided, that any Credit Party
may merge with another Credit Party, so long as (i) Borrower Representative
shall be the survivor of any such merger to which it is a party and (ii) a
Borrower shall be the survivor of any such merger to which one or more Borrowers
is a party. Notwithstanding the foregoing, (a) H&E Delaware may form a new
Subsidiary, HE-JWB Acquisition, Inc., which may be merged with and into Burress
pursuant to the Burress Merger Agreement, and (b) any Borrower may acquire all
or any substantial portion of the assets or all of the Stock (other than assets
consisting of Stock) of any Person (the “Target”) (a “Permitted Acquisition”)
subject to the satisfaction of each of the following conditions:

  (i)   Agent shall receive at least forty-five (45) days prior written notice
of such proposed Permitted Acquisition, which notice shall include a detailed
description of such proposed Permitted Acquisition including, without
limitation, financial statements of Target and any other due diligence items
requested by Lenders;     (ii)   such Permitted Acquisition shall only involve a
Target that upon acquisition would constitute a Domestic Subsidiary and 75% or
more of whose assets are located in the United States and comprising or
conducting a business, or those assets of a business, of the type engaged in by
such Borrower as of the Closing Date or a business reasonably related thereto or
a logical extension thereof, and which business would not subject Agent or any
Lender to regulatory or third party approvals in connection with the exercise of
its rights and remedies under

56



--------------------------------------------------------------------------------



 



      this Agreement or any other Loan Documents other than approvals applicable
to the exercise of such rights and remedies with respect to such Borrower prior
to such Permitted Acquisition;     (iii)   no additional Indebtedness or
Guaranteed Indebtedness, contingent obligations or other liabilities shall be
incurred, assumed or otherwise be reflected on a consolidated balance sheet of
any Credit Party and Target after giving effect to such Permitted Acquisition,
except (A) Indebtedness permitted under clause (v) and (B) ordinary course trade
payables, accrued expenses and unsecured Indebtedness and other liabilities and
contingent obligations of the Target to the extent no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such Permitted Acquisition;     (iv)   omitted;     (v)   no Indebtedness for
borrowed money to finance such acquisitions shall be incurred, guaranteed,
assumed or consolidated in connection with such Permitted Acquisitions other
than Revolving Credit Advances subject to the terms hereof;     (vi)   the
business and assets acquired in such Permitted Acquisition shall be free and
clear of all Liens (other than Permitted Encumbrances);     (vii)   at or prior
to the closing of any Permitted Acquisition, (x) to the extent such Permitted
Acquisition consists of the acquisition of assets from Target, Agent will be
granted a first priority perfected Lien (subject to Permitted Encumbrances) in
all assets acquired pursuant thereto and H&E Delaware and its Subsidiaries shall
have taken such actions and executed and delivered such documents as Agent may
have reasonably requested in connection therewith and in addition, H&E Delaware
and its Subsidiaries shall have complied with the requirements of Section 5.9(a)
in respect of any real property acquired in such Permitted Acquisition and
(y) to the extent such Permitted Acquisition consists of the acquisition of the
Stock of Target, Target shall have become a party to this Agreement pursuant to
a joinder agreement in form and substance satisfactory to Agent, Target shall
have provided a Subsidiary Guaranty as well as such Collateral Documents as
Agent shall have required in order to provide to Agent a first priority security
interest (subject to Permitted Encumbrances) in all then owned or thereafter
acquired assets of Target pursuant to a Pledge Agreement and shall have
delivered certificates evidencing such Stock and blank undated stock powers
therewith to Agent, and H&E Delaware and its Subsidiaries shall have provided to
Agent a first priority perfected security interest in all Stock of Target, in
each case, together with such legal opinions, certificates and other documents
as Agent shall have reasonably requested, and in addition, H&E Delaware and its
Subsidiaries shall comply and cause the Target to comply with all other
requirements of Section 5.11(b) as to such Target.

57



--------------------------------------------------------------------------------



 



  (viii)   Concurrently with delivery of the notice referred to in clause
(i) above, the Borrower Representative shall have delivered to Agent, in form
and substance satisfactory to Agent:

  (A)   (x) a pro forma consolidated and consolidating, if applicable, balance
sheet of H&E Delaware and its Subsidiaries (the “Acquisition Pro Forma”), based
on recent financial data, which shall be complete and shall accurately and
fairly represent the assets, liabilities, financial condition and results of
operations of H&E Delaware and its Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and the
funding of all Loans in connection therewith, and such Acquisition Pro Forma
shall reflect that on a pro forma basis, no Event of Default has occurred and is
continuing or would result after giving effect to such Permitted Acquisition and
H&E Delaware and its Subsidiaries would have been in compliance with the
financial covenants set forth in Annex G for the twelve month period reflected
in the Compliance Certificate most recently delivered to Agent pursuant to Annex
E prior to the consummation of such Permitted Acquisition (after giving effect
to such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period);     (B)   updated versions of the most
recently delivered operating plan in form reasonably satisfactory to the Agent
taking into account such Permitted Acquisition (the “Acquisition Projections”);
and     (C)   a certificate of an Authorized Officer of the Borrower
Representative to the effect that: (w) such Borrower will be Solvent upon the
consummation of the Permitted Acquisition; (x) the Acquisition Pro Forma fairly
presents the financial condition of such Borrower and its Subsidiaries (on a
consolidated and consolidating basis, if applicable) as of the date thereof
after giving effect to the Permitted Acquisition; (y) the Acquisition
Projections are reasonable estimates of the future financial performance of H&E
Delaware and its Subsidiaries subsequent to the date thereof based upon the
historical performance of H&E Delaware and its Subsidiaries and the Target and
show that H&E Delaware and its Subsidiaries shall continue to be in compliance
with the financial covenants set forth in Annex G for the three (3) year period
thereafter or the balance remaining of the Commitment term; and (z) such
Borrower has completed its due diligence investigation with respect to the
Target and such Permitted Acquisition, which investigation was conducted in a
manner similar to that which would have been conducted by a prudent

58



--------------------------------------------------------------------------------



 



      purchaser of a comparable business and the results of which investigation
were delivered to Agent and Lenders;

  (ix)   on or prior to the date of such Permitted Acquisition, Agent shall have
received, in form and substance reasonably satisfactory to Agent, copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent;     (x)   Agent and Lenders shall have received results of an appraisal
and audit of the Target, its assets, and its books and records, in form and
substance reasonably satisfactory to the Agent;     (xi)   the structure and
terms of the Permitted Acquisition shall be satisfactory to the Agent and no
Credit Party shall acquire any liabilities in such transaction other than those
approved by the Agent or described in clause (iii)(B);     (xii)   at the time
of such Permitted Acquisition and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and     (xiii)   at the
time of such Permitted Acquisition and after giving effect thereto and the
making of any Loans in connection therewith, Borrowing Availability shall exceed
$25,000,000.

6.2 Investments; Loans and Advances
Except as otherwise expressly permitted by this Section 6.2 and except as
expressly permitted by Section 6.3(b) and Section 6.14, no Credit Party shall
make or permit to exist any investment in, or make, accrue or permit to exist
loans or advances of money to, any Person, through the direct or indirect
lending of money, holding of securities or otherwise, except that (a) a Borrower
may hold investments comprised of notes payable, or stock or other securities
issued by Account Debtors to such Borrower pursuant to a bankruptcy proceeding
of such Account Debtor or negotiated agreements with respect to settlement of
such Account Debtor’s Accounts, as applicable, in the ordinary course of
business, so long as the aggregate amount of such Accounts so settled by
Borrowers does not exceed $1,000,000; (b) a Borrower may acquire Intercompany
Notes permitted to be incurred under Section 6.3, (c) a Borrower may invest in
P&E Capital Expenditures, (d) a Credit Party may hold investments received
pursuant to a sale of assets permitted under Section 6.8, (e) a Credit Party may
hold investments held in the ordinary course of business in any Deposit Account
subject to a Lien in favor of Agent, (f) a Credit Party may hold investments in
existence on the Closing Date and summarized in Disclosure Schedule (6.2),
(g) H&E Delaware may consummate the Burress Acquisition, and the Borrowers may
make Permitted Acquisitions in accordance with Section 6.1, and (h) so long as
no Default or Event of Default has occurred and is continuing, Borrowers may
make investments, subject to Control Letters or otherwise subject to a perfected
security interest in favor of Agent for the benefit of Lenders, in
(i) marketable direct obligations issued, unconditionally guaranteed or insured
by the United States of America or any agency thereof maturing within one year
from the date of

59



--------------------------------------------------------------------------------



 



acquisition thereof, (ii) commercial paper maturing no more than one year from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(iii) certificates of deposit, maturing no more than one year from the date of
creation thereof, issued by commercial banks incorporated under the laws of the
United States of America, each having combined capital, surplus and undivided
profits of not less than $300,000,000 and having a senior secured rating of “A”
or better by a nationally recognized rating agency (an “A Rated Bank”), (iv)
time deposits, maturing no more than 30 days from the date of creation thereof
with A Rated Banks, (v) mutual funds that invest solely in one or more of the
investments described in clauses (i) through (iv) above and (vi) other
investments not exceeding $100,000 in aggregate amount in which Agent has a
perfected first priority security interest. Each Credit Party may maintain its
existing investments in its Subsidiaries as of the Closing Date.
6.3 Indebtedness

  (a)   No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests, Refinancing Liens and Capital Leases permitted in
clause (c) or (d) of Section 6.7, (ii) the Loans and the other Obligations,
(iii) deferred taxes, to the extent permitted under applicable law,
(iv) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law, (v) existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party than the terms of the
Indebtedness being refinanced, amended or modified, (vi) Indebtedness
specifically permitted under Section 6.1, (vii) Indebtedness of Borrowers not
exceeding (x) $4,920,000 in aggregate principal amount (less all payments of
principal and repurchases and redemptions thereof) evidenced by the Senior
Notes, and (y) $250,000,000 in aggregate principal amount evidenced by Senior
Unsecured Notes (less all payments of principal and repurchases and redemptions
thereof), (viii) Indebtedness consisting of intercompany loans and advances made
by any Borrower to any other Borrower; provided, that: (A) each Borrower shall
have executed and delivered to each other Borrower, on the Closing Date, a
demand note (collectively, the “Intercompany Notes”) to evidence any such
intercompany Indebtedness owing at any time by such Borrower to such other
Borrowers, which Intercompany Notes shall be in form and substance reasonably
satisfactory to Agent and shall be pledged and delivered to Agent pursuant to
the applicable Pledge Agreement or Security Agreement as additional collateral
security for the Obligations; (B) each Borrower shall record all intercompany
transactions on its books and records in a manner reasonably satisfactory to
Agent; (C) the obligations of each Borrower under any such Intercompany Notes
shall be subordinated to the Obligations of such Borrower hereunder in a manner
reasonably satisfactory to Agent; (D) at the time any such intercompany loan or
advance

60



--------------------------------------------------------------------------------



 



      is made by any Borrower to any other Borrower and after giving effect
thereto, each such Borrower shall be Solvent; (E) no Default or Event of Default
would occur and be continuing after giving effect to any such proposed
intercompany loan; and (F) in the case of any intercompany Indebtedness, the
Borrower advancing such funds shall have Borrowing Availability under its
separate Borrowing Base of not less than $1.00 after giving effect to such
intercompany loan, (ix) Indebtedness owing to Affiliates and holders of Stock of
such Credit Party that constitutes Subordinated Debt, is unsecured, interest on
which is not payable in cash until after the Termination Date and as to which no
principal is payable until after the Termination Date, (x) Indebtedness owing by
H&E California to CNL Commercial Mortgage Funding, Inc. in a principal amount
not to exceed $1,285,066 or any refinancing thereof, (xi) Indebtedness under
Hedging Agreements to the extent permitted under Section 6.17 and
(xii) unsecured Indebtedness not otherwise referred to in this Section 6.3 not
exceeding $1,000,000 in aggregate principal amount outstanding at any time for
all Credit Parties, and (xiii) hedging obligations under swaps, caps and collar
arrangements arranged by GE Capital or provided by any Lender entered into for
the sole purpose of hedging in the normal course of business and consistent with
industry practices.

  (b)   No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness, other than (i) the Obligations,
(ii) Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with
Sections 6.8(b) or (c), (iii) Indebtedness permitted by Section 6.3(a)(v) upon
any refinancing thereof in accordance with Section 6.3(a)(v) and (iv) so long as
no Event of Default is continuing or would arise as a result of any such
purchase or prepayment, the purchase or redemption (at the prices determined
pursuant to the Indenture) of Senior Notes outstanding after the Closing Date in
accordance with the terms of the Indenture (so long as such notes are thereupon
retired).

6.4 Employee Loans and Affiliate Transactions

  (a)   No Credit Party shall enter into or be a party to any transaction with
any Affiliate of any Credit Party (other than another Credit Party) thereof
except in the ordinary course of and pursuant to the reasonable requirements of
such Credit Party’s business and upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of such Credit Party;
provided, that other than a transaction described in any Related Transaction
Documents or Disclosure Schedule 6.4(a), no Credit Party shall in any event
enter into any such transaction or series of related transactions (i) involving
payments in excess of $10,000 without disclosing to Agent in advance the terms
of such transactions and (ii) involving payments in excess of $50,000 in the
aggregate. This

61



--------------------------------------------------------------------------------



 



      clause (a) shall not apply to transactions entered into in connection with
employee relocations.     (b)   All employee loans (except loans from a
Qualified Plan) and affiliate transactions existing as of the Closing Date
hereof are described in Disclosure Schedule (6.4(b)). No Credit Party shall
enter into any lending or borrowing transaction with any employees of any Credit
Party, except (i) loans to its respective employees in the ordinary course of
business consistent with past practices for travel and entertainment expenses
and (ii) relocation costs and similar purposes up to a maximum of $100,000 to
any employee and up to a maximum of $500,000 in the aggregate at any one time
outstanding. No Credit Party shall repurchase any Stock of any employee of such
Credit Party, except as permitted in the Credit Party’s equity incentive plans
for income tax withholding purposes and upon termination of such employee
consistent with past practices for such repurchase up to a maximum amount of
$2,000,000 in the aggregate for all employees of all Credit Parties in any one
Fiscal Year; provided, that at the time of any such repurchase and after giving
effect thereto the aggregate Borrowing Availability for all Borrowers is in
excess of $25,000,000.

6.5 Capital Structure and Business
No Credit Party shall (a) make any changes in any of its business objectives,
purposes or operations that could in any way adversely affect the repayment of
the Loans or any of the other Obligations or could reasonably be expected to
have or result in a Material Adverse Effect, (b) make any change in its capital
structure as described in Disclosure Schedule (3.8), including the issuance or
sale of any shares of Stock, warrants or other securities convertible into Stock
or any revision of the terms of its outstanding Stock, provided, that any
Borrower may issue or sell shares of its Stock for cash so long as (i) the
proceeds thereof are applied in prepayment of the Obligations as required by
Section 1.3(b)(iii), and (ii) no Change of Control occurs after giving effect
thereto, and (iii) other than with respect to H&E Delaware, such shares are
pledged to the Agent for the benefit of the Lenders pursuant to a Pledge
Agreement, or (c) amend its charter, bylaws, certificate of formation or
operating agreement, each as applicable, in a manner that would adversely affect
Agent or Lenders or Credit Party’s duty or ability to repay the Obligations. No
Credit Party shall engage in any business other than the businesses currently
engaged in by it (giving effect to the consummation of the Burress Acquisition)
or reasonably related thereto or a logical extension thereof.
6.6 Guaranteed Indebtedness
No Credit Party shall create, incur, assume or permit to exist any Guaranteed
Indebtedness except (a) for Guaranteed Indebtedness in existence on the Closing
Date described in Disclosure Schedule (6.6), (b) for Guaranteed Indebtedness
incurred for the benefit of the purchasers of Equipment Inventory to support
sales by any Borrower or any Guarantor of such Equipment Inventory in the
ordinary course of business to such purchasers, not to exceed $2,000,000 at any
one time outstanding for all Credit Parties, (c) by endorsement of instruments
or items of payment

62



--------------------------------------------------------------------------------



 



for deposit to the general account of any Credit Party, and (d) for Guaranteed
Indebtedness incurred for the benefit of any other Credit Party if the primary
obligation is expressly permitted by this Agreement other than Indebtedness, if
any, of a Target existing at the time such Target is acquired.
6.7 Liens
No Credit Party shall create, incur, assume or permit to exist any Lien on or
with respect to its Accounts or any of its other properties or assets (whether
now owned or hereafter acquired) except for (a) Permitted Encumbrances;
(b) Liens in existence on the Closing Date and summarized in Disclosure Schedule
(6.7) securing the Indebtedness described in Disclosure Schedule (6.3) (other
than under the heading “Vendor Financings” it being understood that Liens
reflected under such heading shall be permitted only if in compliance with
Section 6.7(c) or Section 6.7(d)) and permitted refinancings, extensions and
renewals thereof, including extensions or renewals of any such Liens, provided,
that the principal amount of the Indebtedness so secured is not increased and
the Lien does not attach to any other property; (c) Liens created by conditional
sale or other title retention agreements (including Capital Leases) or in
connection with purchase money Indebtedness, in each case, with respect to P&E
and Fixtures acquired by a Credit Party in the ordinary course of its business,
involving the incurrence of an aggregate principal amount under this clause (c)
for all Credit Parties of not more than $25,000,000 outstanding at any one time
for all such Liens (provided, that (i) such Liens attach only to the assets
subject to such purchase money debt and proceeds thereof and, (ii) such
Indebtedness is incurred within ninety (90) days following such purchase); and
(d) (x) Liens created by conditional sale or other title retention agreements
(including Capital Leases) or in connection with purchase money Indebtedness
provided by the seller of such Equipment Inventory or an Affiliate of such
seller or a third party financing source not affiliated with such seller or as
Refinancing Liens, in each case, with respect to Equipment Inventory purchased
by a Credit Party in the ordinary course of its business, involving the
incurrence of an aggregate principal amount under this clause (x) for all Credit
Parties of not more than $175,000,000 outstanding at any one time for all such
Liens and (y) Liens on rental proceeds of Equipment Inventory leased by any
Borrower securing true lease obligations of such Borrower of such Equipment
Inventory; provided, that in the case of (x) and (y) (i) such Liens attach only
to (1) the Equipment Inventory subject to such conditioned sale or title
retention agreements (including Capital Leases), purchased with the proceeds of
such purchase money Indebtedness or subject to the Open Account Refinancing and
or (2) such rental proceeds, in each case, except as otherwise permitted by any
agreement referred to in subparagraph (iii) below, (ii) such Indebtedness is
incurred at the time of such purchase of such Equipment Inventory by such Credit
Party or, in the case of Open Account Refinancing, within six (6) months
following original purchase by such Credit Party on Open Account of such
Equipment Inventory, and (iii) a Vendor Inter-Creditor Agreement between the
holder of such Lien and Agent (in the form of Exhibit 6.7(d)(iii)(A) in the case
of Floor Plan Equipment Inventory, and in the form of Exhibit 6.7(d)(iii)(B) in
the case of Off Balance Sheet Equipment Inventory, in each case with such
changes thereto as may be acceptable to Agent or such other form of
intercreditor agreement as Agent may approve) has been delivered

63



--------------------------------------------------------------------------------



 



to Agent, provided, however, that notwithstanding the foregoing, the Credit
Parties may have outstanding true lease obligations secured by a Lien described
in clause (y) of in this paragraph (d) without a Vendor Inter-Creditor Agreement
so long as the aggregate amount of such true lease obligations does not exceed
$4,000,000 in the aggregate for all Credit Parties, excluding, purchase option
amounts payable under any such true leases, it being understood that the Agent
may establish Reserves in respect of any such true lease obligations for which
no Vendor Inter-Creditor Agreement has been delivered, provided, further, that
Burress may have Liens described in clause (x) or (y) of this paragraph (d)
without a Vender Inter-Creditor Agreement otherwise required by this clause
(iii) until the date thirty days following the Closing Date. In addition, no
Credit Party shall become a party to any agreement, note, indenture or
instrument, or take any other action, that would prohibit the creation of a Lien
on any of its properties or other assets in favor of Agent, on behalf of itself
and Lenders, as additional collateral for the Obligations, except true leases,
Capital Leases or Licenses which prohibit Liens upon the assets that are subject
thereto.
6.8 Disposition of Stock and Assets
No Credit Party shall sell, lease, license, transfer, convey, assign or
otherwise dispose of any of its properties or other assets (other than cash),
including the Stock of any of its Subsidiaries (whether in a public or a private
offering or otherwise) or any of their Accounts, other than (a) the sale or
lease by a Borrower of Equipment Inventory in the ordinary course of its
business, (b) the sale, transfer, conveyance or other disposition by a Credit
Party of P&E, Equipment Inventory, Fixtures or Real Estate that are obsolete or
no longer used or useful in such Credit Party’s business and having a Net Book
Value not exceeding $2,500,000 for all Credit Parties in the aggregate, (c) the
sale, transfer, conveyance or other disposition by a Credit Party of Equipment
Inventory that is part of a discontinued line, (d) the sale, transfer,
conveyance or other disposition by a Credit Party of other P&E and Fixtures
having a value not exceeding $500,000 in any single transaction or $1,000,000 in
the aggregate for all Credit Parties in any Fiscal Year, (e) the licensing of
Intellectual Property by any Credit Party in the ordinary course of its
business, (f) the sale, transfer, conveyance or other disposition of assets from
a Borrower to another Borrower and (g) a trade-in or trade-up of assets
(pursuant to which such Credit Party acquires a substantially similar asset to
the one disposed of within forty-five (45) days following such disposition and
the value of the asset disposed of is credited against the purchase price of the
asset so acquired) by a Credit Party in the ordinary course of its business.
With respect to any disposition of assets or other properties permitted pursuant
to clauses (b) and (c) above, subject to Section 1.3(b), Agent agrees on
reasonable prior written notice to release its Lien (and the Lenders authorize
Agent to do so) on such assets or other properties in order to permit the
applicable Credit Party to effect such disposition and shall execute and deliver
to such Credit Party, at such Credit Party’s expense, appropriate UCC 3
termination statements and other releases as reasonably requested by such Credit
Party.

64



--------------------------------------------------------------------------------



 



6.9 ERISA
No Credit Party shall, nor shall it cause or permit any ERISA Affiliate to,
cause or permit to occur an event that could result in the imposition of a Lien
under Section 412(n) of the IRC or Section 302(f) or 4068 of ERISA or cause or
permit to occur an ERISA Event to the extent such Lien or such ERISA Event could
reasonably be expected to have a Material Adverse Effect.
6.10 Financial Covenants
No Borrower shall breach or fail to comply with any of the Financial Covenants.
6.11 Hazardous Materials
No Credit Party shall cause or permit a Release of any Hazardous Material on,
at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities under, any Environmental Laws or Environmental Permits
or (b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than such violations or impacts that
could not reasonably be expected to have a Material Adverse Effect.
6.12 Omitted.
6.13 Cancellation of Indebtedness
No Credit Party shall cancel any claim or debt owing to it having a face value
exceeding $100,000 except for reasonable consideration negotiated on an
arm’s-length basis and in the ordinary course of its business consistent with
past practices.
6.14 Restricted Payments
No Credit Party shall make any Restricted Payment, except (a) intercompany loans
and advances between Borrowers and payments of principal and interest on
Intercompany Notes, in each case to the extent permitted by Section 6.3,
(b) dividends and distributions by Subsidiaries of any Borrower paid to such
Borrower, (c) employee loans permitted under Section 6.4(b) above, (d) scheduled
payments of interest as and when due and payable with respect to the
Subordinated Debt, subject to the subordination terms thereof, (e) repurchases
of Stock of any employee of such Credit Party upon termination of such employee,
subject to Section 6.4(b), (f) distributions of Stock of such Credit Party in
connection with the cashless exercise of options by the holders of options for
Stock of such Credit Party, (g) Restricted Payments permitted by
Section 6.3(b)(iv); provided, that in the case of clause (e) above no Default or
Event of Default shall have occurred and be continuing or would result after
giving effect to any Restricted Payment pursuant to clause (e) above and
(h) payment of the merger consideration on the Closing Date pursuant to and as
required by the Burress Acquisition Documents.

65



--------------------------------------------------------------------------------



 



6.15 Change of Name or Location; Change of Fiscal Year
No Credit Party shall (a) change its name as it appears in official filings in
the state of its incorporation or organization, or (b) change its offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or organization, or (e) change its state of incorporation
or organization, in each case without at least thirty (30) days prior written
notice to Agent and after Agent’s written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, on behalf of Lenders, in any
Collateral, has been completed or taken; provided that any such new location
shall be in the continental United States and provided, further, that upon seven
days prior written notice to Agent, Burress may change its name to H&E Equipment
Services (Mid-Atlantic), Inc. Without limiting the foregoing, no Credit Party
shall change its name, identity or limited liability company (or corporate, as
the case may be) structure in any manner that might make any financing or
continuation statement filed in connection herewith seriously misleading within
the meaning of Section 9 506 or 9 507 of the Code or any other then applicable
provision of the Code except upon prior written notice to Agent and Lenders and
after Agent’s written acknowledgment that any reasonable action requested by
Agent in connection therewith, including to continue the perfection of any Liens
in favor of Agent, on behalf of Lenders, in any Collateral, has been completed
or taken. No Credit Party shall change its Fiscal Year without the prior consent
of Agent.
6.16 No Impairment of Intercompany Transfers
No Credit Party shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of a Borrower to such Borrower or between Borrowers.
6.17 No Speculative Transactions
No Credit Party shall engage in any transaction involving commodity options,
futures contracts or similar transactions, except solely to hedge against
fluctuations in the prices of commodities owned or purchased by it and the
values of foreign currencies receivable or payable by it and interest swaps,
caps or collars under a Hedging Agreement; provided that (i) any such Hedging
Agreement must have a Lender as the sole counterparty or be arranged by GE
Capital, (ii) at any time, the aggregate amount payable upon termination,
liquidation or cancellation of such Hedging Agreements for all Credit Parties,
calculated in accordance with GAAP, shall not exceed $1,000,000 and (iii) at any
time, Agent may maintain Reserves in the amount of such aggregate amount.

66



--------------------------------------------------------------------------------



 



6.18 Changes Relating to Senior Debt; Subordinated Debt Designation of Credit
Facility

  (a)   No Credit Party shall change or amend the terms of the Senior Note
Indenture or the Senior Notes except in a manner approved by the Agent. No
Credit Party shall change or amend the terms of the Senior Unsecured Note
Indenture or Senior Unsecured Notes without the prior written consent of the
Requisite Lenders. No Credit Party shall change or amend the terms of any
Subordinated Debt (other than the Senior Subordinated Notes) if the effect of
such amendment is to (a) increase the interest rate on such Subordinated Debt by
more than two percentage points (2%); (b) change the dates upon which payments
of principal or interest are due on such Subordinated Debt other than to extend
such dates; (c) add any default, event of default or change any default or event
of default other than to delete or make less restrictive any default provision
therein, or add any covenant with respect to such Subordinated Debt; (d) add any
covenant or change any covenant in a matter adverse to such Credit Party, (e)
change the redemption or prepayment provisions of such Subordinated Debt other
than to extend the dates therefor or to reduce the premiums payable in
connection therewith; (f) grant any security or collateral to secure payment of
such Subordinated Debt; or (g) change or amend any other term if such change or
amendment would materially increase the obligations of the Credit Party
thereunder or confer additional material rights on the holder of such
Subordinated Debt in a manner adverse to any Credit Party, Agent or any Lender.
    (b)   No Credit Party shall designate any credit agreement, credit facility,
documents, agreement or indebtedness as a “Credit Facility” under and as such
term is defined in the Senior Note Indenture, as originally in effect or as a
“Credit Facility” under and as such term is defined in the Senior Unsecured Note
Indenture, as originally in effect, other than, in each case, this Agreement,
or, except for this Agreement and the Loan Documents, otherwise grant to any
Indebtedness or Liens securing the same the rights of “Priority Lien
Obligations” or “Priority Liens” as such terms are defined in the Senior Note
Indenture, as originally in effect. Borrowers hereby designate this Agreement
and the credit facilities now or hereafter created hereunder as a “Credit
Facility” under and as such term is defined in the Senior Unsecured Note
Indenture.     (c)   No Credit Party shall incur any Indebtedness pursuant to
clause (1) or clause (16) of Section 4.09(b) of the Senior Unsecured Note
Indenture other than Indebtedness incurred under this Agreement.

6.19 Changes in Depreciation Schedules
No Credit Party shall change or amend the schedules or methodology used to
calculate depreciation on its assets (except as required by applicable law or by
a change in GAAP).

67



--------------------------------------------------------------------------------



 



6.20 Credit Parties Other than Borrowers
None of H&E Finance or GNE Investments shall engage in any trade or business, or
own any assets (other than Stock of its Subsidiaries) or incur any Indebtedness
or Guaranteed Indebtedness (other than the Obligations); provided that (i) H&E
Finance may consummate the transactions contemplated by the Senior Note
Indenture and the Senior Unsecured Note Indenture and the Supplemental
Indentures and (ii) GNE Investments may provide the guaranty of (x) the Senior
Notes as provided for in the Senior Note Indenture and (y) the Senior Unsecured
Notes as provided for in the Senior Unsecured Note Indenture and (iv) H&E
Finance and GNE Investments may consummate the Related Transactions.
6.21 Lock Box Remittances; Vendor Payments
No Credit Party shall make, direct or permit any remittance to be made into any
lock box maintained for the benefit of Agent that is subject to any Lien or
claim or other interest of any Person, other than Liens in favor of Agent, on
behalf of itself and Lenders, and Liens in favor of the applicable depository
bank permitted by the applicable lock box or pledged account agreement with such
depository bank; provided, that the Credit Parties shall not be in default under
this Section 6.21 if the amount on deposit in the deposit accounts associated
with all such lock boxes and subject to any Lien or claim of any Person (other
than the Agent, on behalf of itself and Lenders and the depositary bank) does
not exceed $200,000 in the aggregate at any time. No Credit Party shall send an
invoice or otherwise bill any purchaser with respect to the sale by such Credit
Party of any Floor Plan Equipment Inventory or any Off Balance Sheet Equipment
Inventory (that has been purchased by a Credit Party) prior to the payment by
such Credit Party of the purchase price of such Floor Plan Equipment Inventory
or such Off Balance Sheet Equipment Inventory into such a lock box. Each Credit
Party shall comply with all requirements of each Vendor Inter-Creditor Agreement
and shall give all notices and take all other actions under each Vendor
Inter-Creditor Agreement to insure compliance with the requirements of this
Section 6.21.
7 TERM
7.1 Termination
The financing arrangements contemplated hereby shall be in effect until the
Commitment Termination Date, and the Loans and all other Obligations shall be
automatically due and payable in full on such date.
7.2 Survival of Obligations Upon Termination of Financing Arrangements
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of Credit Parties or the rights of Agent and Lenders relating to
any unpaid portion of the Loans or any other Obligations, due or not due,
liquidated, contingent or unliquidated, or any transaction or event

68



--------------------------------------------------------------------------------



 



occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon any Credit Party, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date, whereupon it shall terminate; provided,
that the provisions of Section 11, the payment obligations under Sections 1.15
and 1.16, and the indemnities contained in the Loan Documents shall survive the
Termination Date and provided further that the indemnities contained in the Loan
Documents in favor of a Lender shall survive the assignment by such Lender of
the Commitments and Loans of such Lender.
7.3 Default Purchase Option
Agent agrees to promptly provide notice to the trustee under the Senior Note
Indenture when there has occurred the maturity (including as a result of
acceleration or the commencement of an Event of Default under Section 8.1(h) or
8.1(i)) of the Obligations and the termination of the Revolving Loan Commitment.
Such notice (the “Default Notice”) shall include the name and address of each
Lender, and Agent agrees to notify Trustee of the name and address of any new
Lender that acquires a Loan during the period beginning on the date of such
Default Notice and ending on the earlier of the date twenty (20) Business Days
following the delivery of the Default Notice or the Authorized Representative
Properly Elects under this Section 7.3. If an Authorized Representative Properly
Elects to purchase all “Priority Lien Indebtedness” (as such term is defined in
the Senior Note Indenture as originally in effect) arising under or secured by
the Loan Documents (including, without limitation, Indebtedness arising under
Hedging Agreements secured thereby), each Lender agrees to sell all, but not
less than all, of the principal of and interest on and all prepayment or
acceleration penalties and premiums in respect of the Loans outstanding at the
time of purchase and all other Obligations (except Unasserted Contingent
Obligations (as defined in the Senior Note Indenture as originally in effect))
then outstanding, together with all rights of such Lender with respect to Liens
securing such Obligations and all Guarantees and other supporting obligations
relating to such Obligations (the “Subject Property”), to Eligible Purchasers
(as such term is defined in the Senior Note Indenture as originally in effect)
identified by the Authorized Representative upon the following terms and
conditions: (a) for a purchase price equal to 100% of the principal amount and
accrued interest outstanding on the Obligations included in the Subject Property
on the date of purchase plus all other Obligations included in the Subject
Property (except any prepayment or acceleration penalty or premium (the term
“prepayment penalty or acceleration premium” being deemed not to include default
interest or LIBOR Rate breakage costs)) then unpaid, (b) with such purchase
price payable in cash on the date of purchase (which date of purchase shall
occur before the latter of (i) twenty (20) Business Days following the date of
receipt by such trustee of the Default Notice and (ii) five (5) Business Days
after the Authorized Representative shall have Properly Elected to purchase
under this Section 7.3), against transfer to one or more “Eligible Purchasers”
or its nominee or transferee identified by the Authorized Representative (such
transfer to be without

69



--------------------------------------------------------------------------------



 



recourse and without any representation or warranty whatsoever, whether as to
the enforceability of any Obligations included in the Subject Property or the
validity, enforceability, perfection or priority or sufficiency of any Lien
securing, or Guaranty or other supporting obligation for, any Obligations
included in the Subject Property or as to any other matter whatsoever, except
only the representation and warranty that the transferee is transferring free
and clear of all Liens and encumbrances (other than those that will be satisfied
and discharged concurrently with the closing of such purchase), and has good
right to convey, whatever claims and interest it may have in respect of the
Subject Property pursuant to the Loan Documents), (c) with such purchase
accompanied by a deposit by the Authorized Representative on behalf of such
“Eligible Purchasers” of cash collateral under control of the Agent (pursuant to
agreements reasonably acceptable to the Agent and with a depositary reasonably
acceptable to the Agent) in an amount equal to 105% of the undrawn amount of
each Letter of Credit then outstanding, as security for the additional
obligation of the purchaser to purchase, at par plus accrued interest, the
reimbursement obligation in respect of such Letters of Credit as and when such
Letters of Credit are funded and to pay all Obligations included in the Subject
Property then outstanding relating to such Letter of Credit and (d) upon
documents reasonably acceptable to Agent, such Lender and the Authorized
Representative and consistent with the foregoing clauses (a) through (c). The
option to purchase under this Section 7.3 is exercisable only once. An
“Authorized Representative” shall mean the Trustee or an Eligible Purchaser (as
such term is defined in the Senior Note Indenture as originally in effect) who
the Trustee, in a writing delivered to the Agent and each Lender, indicates is
authorized to exercise rights under this Section 7.3. The term “Properly Elects”
means the delivery within twenty (20) Business Days following receipt by the
Trustee of notice of acceleration of the Obligations and termination of the
Commitments to the Agent and each Lender by an Authorized Representative of an
irrevocable written notice to purchase all “Priority Lien Indebtedness” (as such
term is defined in the Senior Note Indenture as originally in effect) arising
under or secured by the Loan Documents (including, without limitation,
Indebtedness arising under Hedging Agreements) pursuant to the terms of this
Section 7.3.
8 EVENTS OF DEFAULT: RIGHTS AND REMEDIES
8.1 Events of Default
The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:

  (a)   Any Borrower (i) fails to make any payment of principal of, or interest
on, or Fees owing in respect of, the Loans or any of the other Obligations when
due and payable, or fails to provide cash collateral as and when required, or
(ii) fails to pay or reimburse Agent or Lenders for any expense reimbursable
hereunder or under any other Loan Document within ten (10) days following
Agent’s demand for such reimbursement or payment of expenses.

70



--------------------------------------------------------------------------------



 



  (b)   Any Credit Party fails or neglects to perform, keep or observe any of
the provisions of Sections 1.4, 1.8, 5.4(a) or 6 applicable to it, or any of the
provisions set forth in Annexes C, E or G, respectively applicable to it.    
(c)   Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 4 or any provisions set forth in Annex F, applicable to it
and the same shall remain unremedied for ten (10) days or more.     (d)   Any
Credit Party fails or neglects to perform, keep or observe any other provision
of this Agreement or of any of the other Loan Documents applicable to it, (other
than any provision embodied in or covered by any other clause of this Section
8.1) and the same shall remain unremedied for thirty (30) days or more.     (e)
  A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Credit Party, including
Indenture Debt, in excess of $2,000,000 in the aggregate (including (x) undrawn
committed or available amounts and (y) amounts owing to all creditors under any
combined or syndicated credit arrangements), or in respect of any true lease
under which any Credit Party is lessee under which the aggregate cost of the
leased property exceeds $2,000,000, or (ii) causes, or permits any holder of
such Indebtedness or Guaranteed Indebtedness or a trustee to cause, Indebtedness
or Guaranteed Indebtedness or a portion thereof, including Indenture Debt, in
excess of $2,000,000 in the aggregate, or rent in excess of $2,000,000 in the
aggregate, to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment, or cash collateralized in respect thereof to be
demanded, in each case, regardless of whether such right is exercised, by such
holder or trustee.     (f)   Any information contained in any Borrowing Base
Certificate is untrue or incorrect in any respect (other than inadvertent,
immaterial errors not exceeding $5,000,000 in the aggregate in any Borrowing
Base Certificate), or any representation or warranty herein or in any Loan
Document or in any written statement, report, financial statement or certificate
(other than a Borrowing Base Certificate) made or delivered to Agent or any
Lender by any Credit Party is untrue or incorrect in any material respect as of
the date when made or deemed made.     (g)   Assets with a value in excess of
$1,000,000 of any Credit Party are attached, seized, levied upon or subjected to
a writ or distress warrant, or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors of any Credit Party
and such condition continues for sixty (60) days or more.     (h)   A case or
proceeding is commenced against any Credit Party seeking a decree or order in
respect of such Credit Party (i) under the Bankruptcy Code, or any other
applicable

71



--------------------------------------------------------------------------------



 



      federal, state or foreign bankruptcy or other similar law, (ii) appointing
a custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party’s assets, or (iii) ordering the winding-up or liquidation of the affairs
of such Credit Party, and such case or proceeding shall remain undismissed or
unstayed for 60 days or more or a decree or order granting the relief sought in
such case or proceeding shall be entered by a court of competent jurisdiction.  
  (i)   Any Credit Party (i) files a petition seeking relief under the
Bankruptcy Code, or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner the institution of proceedings thereunder or the filing of
any such petition or the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for such Credit Party or for any substantial part of any such Credit Party’s
assets, (iii) makes an assignment for the benefit of creditors, (iv) takes any
action in furtherance of any of the foregoing or (v) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due.
    (j)   A final judgment or judgments for the payment of money in excess of
$1,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties and the same are not, within 30 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.     (k)  
Any material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Credit Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms), or any Lien created under any
Loan Document on assets with a value in excess of $1,000,000 in the aggregate
ceases to be a valid and perfected first priority Lien (except as otherwise
permitted herein or therein) in any of the Collateral purported to be covered
thereby.     (l)   Any Change of Control occurs.

8.2 Remedies

  (a)   If any Default or Event of Default has occurred and is continuing, Agent
may (and at the written request of the Requisite Lenders shall), without notice,
suspend this facility with respect to additional Advances and/or the incurrence
of additional Letter of Credit Obligations, whereupon any additional Advances
and additional Letter of Credit Obligations shall be made or incurred in Agent’s
sole discretion (or in the sole discretion of the Requisite Lenders, if such
suspension occurred at their direction) so

72



--------------------------------------------------------------------------------



 



      long as such Default or Event of Default is continuing. If any Default or
Event of Default has occurred and is continuing, Agent may (and at the written
request of Requisite Lenders shall), without notice except as otherwise
expressly provided herein, increase the rate of interest applicable to the Loans
and the Letter of Credit Fees to the Default Rate.

  (b)   If any Event of Default has occurred and is continuing, Agent may (and
at the written request of the Requisite Lenders shall), without notice,
(i) terminate this facility with respect to further Advances or the incurrence
of further Letter of Credit Obligations, (ii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized as provided in Annex B, all without presentment, demand, protest
or further notice of any kind, all of which are expressly waived by each Credit
Party, or (iii) exercise any rights and remedies provided to Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Code; provided, that upon the occurrence of an Event of Default specified in
Section 8.1(h) or Section 8.1(i), all of the Obligations, including the
Revolving Loan, shall become immediately due and payable without declaration,
notice or demand by any Person.

8.3 Waivers by Credit Parties
Except as otherwise provided for in this Agreement or by applicable law, each
Credit Party waives (including for purposes of Section 12): (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent’s taking possession or
control of, or to Agent’s replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshalling and exemption laws.
9 ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
9.1 Assignment and Participations

  (a)   Subject to the terms of this Section 9.1, any Lender may make an
assignment of, or sell participations in, at any time or times, the Loan
Documents, Loans, Letter of Credit Obligations and any Commitment or any portion
thereof or interest therein, including any Lender’s rights, title, interests,
remedies, powers or duties thereunder. Any assignment by a Lender shall
(i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and, so long as no
Default or Event of Default has occurred and is continuing, Borrower

73



--------------------------------------------------------------------------------



 



      Representative (which shall not be unreasonably withheld or delayed) and
the execution of an assignment agreement (an “Assignment Agreement”)
substantially in the form attached hereto as Exhibit 9.1(a) and otherwise in
form and substance reasonably satisfactory to, and acknowledged by, Agent,
provided, that neither the Agent’s nor Borrower Representative’s consent shall
be required if such assignment is to an existing Lender, to an Affiliate of such
assigning Lender or to a special purpose entity organized to acquire commercial
loans and managed by an existing Lender or an Affiliate or an existing Lender,
and, provided, further that Borrower Representative’s consent shall not be
required if such assignment is to a Qualified Assignee; (ii) be conditioned on
such assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000;
(iv) include a payment to Agent by the assignor or assignee of an assignment fee
of $3,500 and (v) not be effective until such assignment is reflected in the
Loan Account. In the case of an assignment by a Lender under this Section 9.1,
the assignee shall have, to the extent of such assignment, the same rights,
benefits and obligations as all other Lenders hereunder. Subject to the provisos
in the last sentence of Section 7.2, the assigning Lender shall be relieved of
its obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Credit Party hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of such Credit Party to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of a Note, Agent or any
such Lender shall so notify Borrowers and each Borrower shall execute new Notes
in exchange for the Notes being assigned. Notwithstanding the foregoing
provisions of this Section 9.1(a), any Lender may at any time pledge as security
for obligations of such Lender or assign all or any portion of such Lender’s
rights under this Agreement and the other Loan Documents to any Person,
including to a Federal Reserve Bank; provided, that no such pledge or assignment
shall release such Lender from such Lender’s obligations hereunder or under any
other Loan Document.

  (b)   Any participation by a Lender of all or any part of its Commitments and
Loans shall be entered into with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the final maturity of the principal amount
of any Loan in which such holder participates, and (iii) any release of all or
substantially

74



--------------------------------------------------------------------------------



 



      all of the Collateral (other than in accordance with the terms of this
Agreement, the Collateral Documents or the other Loan Documents). Each
participation created by any Lender shall provide that it shall be terminated by
such Lender upon sale of such Lender’s Obligations pursuant to Section 7.3 (and
such Lender shall pay to the participant all amounts required to be paid under
such participation upon termination). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.9, each Borrower acknowledges and agrees that a participation
shall give rise to a direct obligation of such Borrower to the participant and
the participant shall be considered to be a “Lender”; provided, that any such
participant shall not be entitled to receive any greater payment under
Section 1.15 or Section 1.16 than the Lender granting such participation would
have been entitled to receive with respect to the portion of its Commitment and
Loans so participated. Except as set forth in the preceding sentence no Borrower
shall have any obligation or duty to any participant. Neither Agent nor any
Lender (other than the Lender selling a participation) shall have any duty to
any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.     (c)   Except as expressly
provided in this Section 9.1, no Lender shall, as between the Credit Parties,
and that Lender, or Agent and that Lender, be relieved of any of its obligations
hereunder as a result of any sale, assignment, transfer or negotiation of, or
granting of participation in, all or any part of the Loans, the Notes or other
Obligations owed to such Lender.     (d)   Each Credit Party shall assist any
Lender permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
in connection with the initial syndication of the Loans and Commitments and if
otherwise requested by Agent, the preparation of informational materials for,
and the participation of management in meetings with, potential assignees or
participants. Each Credit Party shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by Borrowers shall only be certified by Borrowers as having been
prepared by Borrowers in compliance with the representations contained in
Section 3.4(c).     (e)   Any Lender may furnish any information concerning any
Credit Party in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants); provided, that
such Lender shall obtain from assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 11.8.     (f)  
So long as no Event of Default has occurred and is continuing, no Lender shall
assign or sell participations in any portion of its Loans or Commitments to a
potential Lender or

75



--------------------------------------------------------------------------------



 



      participant, if, as of the date of the proposed assignment or sale, the
assignee Lender or participant would be subject to capital adequacy, reserve or
similar requirements under Section 1.16(a), increased costs under
Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c), or
withholding taxes in accordance with Section 1.16(d).     (g)   Nothing
contained in this Section 9 shall require the consent of any party for GE
Capital to assign any of its rights in respect of any Swap Related Reimbursement
Obligation.

9.2 Appointment of Agent
GE Capital is hereby appointed to act on behalf of all Lenders as Agent under
this Agreement and the other Loan Documents. The provisions of this Section 9.2
are solely for the benefit of Agent and Lenders and no Credit Party nor any
other Person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Loan Documents, Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party or any other
Person. Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents. The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any Lender. Except as
expressly set forth in this Agreement and the other Loan Documents, Agent shall
not have any duty to disclose, and shall not be liable for failure to disclose,
any information relating to any Credit Party or any of their respective
Subsidiaries or any Account Debtor that is communicated to or obtained by GE
Capital or any of its Affiliates in any capacity. Neither Agent nor any of its
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages solely caused by its or their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. Each Lender which is a party to a Hedging Agreement
hereby appoints GE Capital as collateral agent under the Collateral Documents.
If Agent shall request instructions from Requisite Lenders, or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from

76



--------------------------------------------------------------------------------



 



acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders, or all affected Lenders, as applicable.
9.3 Agent’s Reliance, Etc.
Neither Agent nor any of its Affiliates nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for damages solely caused by its or their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the generality of the foregoing, Agent: (a) may
treat the payee of any Note as the holder thereof until Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
9.4 GE Capital and Affiliates
With respect to its Commitments hereunder, GE Capital shall have the same rights
and powers under this Agreement and the other Loan Documents as any other Lender
and may exercise the same as though it were not Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include GE Capital in its
individual capacity. GE Capital and its Affiliates may lend money to, invest in,
and generally engage in any kind of business with, any Credit Party, any of its
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders. GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.
9.5 Lender Credit Decision
Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the Financial Statements referred to in
Section 3.4(a) and such other

77



--------------------------------------------------------------------------------



 



documents and information as it has deemed appropriate, made its own credit and
financial analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
9.6 Indemnification
Lenders agree to indemnify Agent and Arranger (to the extent not reimbursed by
Credit Parties and without limiting the obligations of Credit Parties
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
or Arranger in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted to be taken by Agent or Arranger in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from Agent’s
or Arranger’s gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction. Without limiting the foregoing, each Lender
agrees to reimburse Agent or Arranger promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
Agent or Arranger in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by the Credit
Parties.
9.7 Successor Agent
Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to Lenders and Borrower Representative. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
resigning Agent’s giving notice of resignation, then the resigning Agent may, on
behalf of Lenders, appoint a successor Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000. If no successor Agent has
been appointed pursuant to the foregoing, within thirty (30) days after the date
such notice of resignation was given by the resigning Agent, such resignation
shall become effective and the Requisite Lenders

78



--------------------------------------------------------------------------------



 



shall thereafter perform all the duties of Agent hereunder until such time, if
any, as the Requisite Lenders appoint a successor Agent as provided above. Any
successor Agent appointed by Requisite Lenders hereunder shall be subject to the
approval of Borrower Representative, such approval not to be unreasonably
withheld or delayed; provided, that such approval shall not be required if a
Default or an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents. Agent may be removed at the written
direction of the holders (other than Agent) of two-thirds or more of the
Commitments (excluding Agent’s Commitment); provided, that in so doing, such
Lenders shall be deemed to have waived and released any and all claims they may
have against Agent.
9.8 Co Agents
None of the Lenders identified on the facing page or signature pages of this
Agreement or any related document as “documentation agent”, “syndication agent”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders so identified as
“documentation agent”, “syndication agent” or “arranger” shall have or be deemed
to have any fiduciary relationship with any Lender. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Lenders so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
9.9 Setoff and Sharing of Payments
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 9.10(f), each Lender
is hereby authorized at any time or from time to time, without notice to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to offset and to appropriate and to apply any and all balances held by
it at any of its offices for the account of any Credit Party (regardless of
whether such balances are then due to such Credit Party) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of any Credit Party against and on account
of any of the Obligations that are not paid when due. Any Lender exercising a
right of setoff or otherwise receiving any payment on account of the Obligations
in excess of its Pro Rata Share thereof (other than any right of setoff
exercised with respect to, or payments under, Section 1.13, 1.15 or 1.16) shall
purchase for cash (and the other Lenders or holders shall sell) such

79



--------------------------------------------------------------------------------



 



participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares. Each Lender’s obligation under this
Section 9.9 shall be in addition to and not in limitation of its obligations to
purchase a participation in an amount equal to its Pro Rata Share of the Swing
Line Loans under Section 1.1. Each Credit Party agrees, to the fullest extent
permitted by law, that (a) any Lender may exercise its right to offset with
respect to amounts in excess of its Pro Rata Share of the Obligations and may
sell participations in such amounts so offset to other Lenders and holders and
(b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.
9.10 Advances; Payments; Non Funding Lenders; Information; Actions in Concert

  (a)   Advances; Payments

  (i)   Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(b). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to noon (New York time) on the
date such Notice of Revolving Credit Advance is received, by telecopy, telephone
or other similar form of transmission. Each Revolving Lender shall make the
amount of such Lender’s Pro Rata Share of each Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Annex H not later than 3:00 p.m. (New York time) on the requested
funding date, in the case of an Index Rate Loan, and not later than 3:00 p.m.
(New York time) on the requested funding date in the case of a LIBOR Loan. After
receipt of such wire transfers (or, in the Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Agent shall make
the requested Revolving Credit Advance to the Borrower designated by Borrower
Representative in the Notice of Revolving Credit Advance. All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.     (ii)   On the 2nd Business Day of each calendar week or more
frequently at Agent’s election (each, a “Settlement Date”), Agent shall advise
each Lender by telephone or telecopy of the amount of such Lender’s Pro Rata
Share of principal, interest and Fees paid for the benefit of Lenders with
respect to each applicable Loan. Provided that each Lender has funded all
payments or Advances required to be made by it and purchased all participations
required to

80



--------------------------------------------------------------------------------



 



      be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.

  (b)   Availability of Lender’s Pro Rata Share

Agent may assume that each Revolving Lender will make its Pro Rata Share of each
Revolving Credit Advance available to Agent on each funding date. If such Pro
Rata Share is not, in fact, paid to Agent by such Revolving Lender when due,
Agent will be entitled to recover such amount on demand from such Revolving
Lender without setoff, counterclaim or deduction of any kind. If any Revolving
Lender fails to pay the amount of its Pro Rata Share forthwith upon Agent’s
demand, Agent shall promptly notify Borrower Representative and the applicable
Borrower shall immediately repay such amount to Agent. Nothing in this
Section 9.10(b) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require Agent to advance funds on behalf of any Revolving Lender or
to relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that any Borrower may have against any
Revolving Lender as a result of any default by such Revolving Lender hereunder.
To the extent that Agent advances funds to any Borrower on behalf of any
Revolving Lender and is not reimbursed therefor on the same Business Day as such
Advance is made, Agent shall be entitled to retain for its account all interest
accrued on such Advance until reimbursed by the applicable Revolving Lender.

  (c)   Return of Payments

  (i)   If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.     (ii)   If Agent determines at any
time that any amount received by Agent under this Agreement must be returned to
any Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Agent will not

81



--------------------------------------------------------------------------------



 



      be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

  (d)   Non-Funding Lenders

The failure of any Non-Funding Lender to make any Revolving Credit Advance or
any payment required by it hereunder or to purchase any participation in any
Swing Line Loan to be made or purchased by it on the date specified therefor
shall not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such Advance or purchase such participation
on such date, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder. Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be included in the calculation
of “Requisite Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document. At Borrower Representative’s request, Agent or a
Person reasonably acceptable to Agent shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
any Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at
Agent’s request, sell and assign to Agent or such Person, all of the Commitments
of that Non-Funding Lender for an amount equal to the principal balance of all
Loans held by such Non-Funding Lender and all accrued interest and fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement and in accordance with
the recording requirements for transfers in Section 9.1.

  (e)   Dissemination of Information

Agent shall use reasonable efforts to provide Lenders with (i) any notice of
Default or Event of Default received by Agent from, or delivered by Agent to,
any Borrower, with notice of any Event of Default of which Agent has actually
become aware and with notice of any action taken by Agent following any Event of
Default; provided, that Agent shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable solely to
Agent’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction and (ii) any Equipment Inventory Appraisals, P&E
Appraisals and Collateral audits received by Agent. Lenders acknowledge that
Borrowers are required to provide Financial Statements and Collateral Reports to
Lenders in accordance with Annexes E and F hereto and agree that Agent shall
have no duty to provide the same to Lenders.

82



--------------------------------------------------------------------------------



 



  (f)   Actions in Concert

Anything in this Agreement to the contrary notwithstanding, each Lender hereby
agrees with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or the Notes (including
exercising any rights of setoff) without first obtaining the prior written
consent of Agent and Requisite Lenders, it being the intent of Lenders that any
such action to protect or enforce rights under this Agreement and the Notes
shall be taken in concert and at the direction or with the consent of Agent or
Requisite Lenders.
10 SUCCESSORS AND ASSIGNS
10.1 Successors and Assigns
This Agreement and the other Loan Documents shall be binding on and shall inure
to the benefit of each Credit Party, Agent, Lenders and their respective
successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Agent and Requisite Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Requisite Lenders shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.
11 MISCELLANEOUS
11.1 Complete Agreement; Modification of Agreement
The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2. Any letter of interest, commitment
letter or fee letter (other than the GE Capital Fee Letter) or confidentiality
agreement, if any, between any Credit Party and Agent or any Lender or any of
their respective Affiliates, predating this Agreement and relating to a
financing of substantially similar form, purpose or effect shall be superseded
by this Agreement.
11.2 Amendments and Waivers

  (a)   Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers, and by Requisite Lenders or all
affected Lenders, as applicable. Except as

83



--------------------------------------------------------------------------------



 



      set forth in clauses (b) and (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders. Notwithstanding the
foregoing, any amendment entered into in conformity with Section 1.18 shall
require only the signatures of Agent, each Credit Party and each Additional
Revolving Lender.

  (b)   No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that increases the percentage advance
rates set forth in the definitions of the Great Northern Borrowing Base, the H&E
Borrowing Base or the H&E California Borrowing Base, in each case, above the
Original Advance Rates, shall be effective unless the same shall be in writing
and signed by Agent, Lenders and Borrowers. No amendment, modification,
termination or waiver of or consent with respect to any provision of this
Agreement that waives compliance with the conditions precedent set forth in
Section 2.2 to the making of any Loan or the incurrence of any Letter of Credit
Obligations, shall be effective unless the same shall be in writing and signed
by Agent, Requisite Lenders and Borrowers.     (c)   No amendment, modification,
termination or waiver shall, unless in writing and signed by Agent and each
Lender directly affected thereby: (i) increase the principal amount of any
Lender’s Commitment (which action shall be deemed to directly affect all
Lenders); (ii) reduce the principal of, rate of interest on or Fees payable with
respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Sections 1.3(b)(ii) and (iii)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees payable to any affected
Lender; (v) release any Guaranty or, (vi) except as otherwise permitted herein
or in the other Loan Documents, permit any Credit Party to sell or otherwise
dispose of any Collateral with a value exceeding $5,000,000 in the aggregate
(which action shall be deemed to directly affect all Lenders); (vii) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder; (viii) amend the definition of Prohibited Swing Line Advance;
(ix) change Section 1.1(b)(i) in any manner that increases the obligations of
the Lenders with respect to any Swing Line Advance, (x) eliminate or make less
restrictive any condition to lending under Section 2.2; or (xi) amend or waive
this Section 11.2 or the definition of the term “Requisite Lenders”.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this Agreement or any other Loan
Document shall be effective unless in writing and signed by Agent or L/C Issuer,
as the case may be, in addition to Lenders required hereinabove to take such
action. Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. Furthermore, no amendment, modification, termination or waiver affecting
the rights or duties of Agent or L/C Issuer, or of GE Capital in respect of any
Swap Related Reimbursement

84



--------------------------------------------------------------------------------



 



      Obligations, under this Agreement or any other Loan Document, including
any release of any Guaranty or Collateral requiring a writing signed by all
Lenders, shall be effective unless in writing and signed by Agent or L/C Issuer
or GE Capital, as the case may be, in addition to Lenders required hereinabove
to take such action. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 11.2 shall be binding upon
each Lender. Notwithstanding the foregoing, any amendment entered into in
conformity with Section 1.18 shall require only the signatures of Agent, each
Credit Party and each Additional Revolving Lender.

  (d)   If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

  (i)   requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) being referred to as a “Non-Consenting Lender”),

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent, or a Person reasonably acceptable to Agent,
shall have the right with Agent’s consent and in Agent’s sole discretion (but
shall have no obligation) to purchase from such Non Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person (who shall assume such Commitments), all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.

  (e)   Upon payment in full in cash and performance of all of the Obligations
(other than Unasserted Contingent Obligations), termination of the Commitments
and all Letters of Credit (or the cash collateralization or backing with standby
letters of credit of all Letters of Credit in accordance with Annex B) and a
release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to the Credit Parties payoff letters,
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

85



--------------------------------------------------------------------------------



 



11.3 Fees and Expenses
Borrowers shall reimburse (i) Agent and Arranger for all fees, costs and
expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent and Arranger (and, with
respect to clauses (c) and (d) below, all Lenders) for all fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors (including environmental and management consultants and appraisers),
incurred in connection with the negotiation and preparation of the Loan
Documents as well as those incurred in connection with:

  (a)   the forwarding to any Borrower or any other Person on behalf of any
Borrower by Agent of the proceeds of any Loan;     (b)   any amendment,
modification or waiver of, consent with respect to, or termination of, any of
the Loan Documents, Original Related Transactions Documents or Related
Transactions Documents or in connection with the syndication and administration
of the Loans made pursuant hereto or its rights hereunder or thereunder;     (c)
  any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Borrower or any other Person and whether as
a party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to Agent by virtue of the Loan Documents; including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders; provided further, that no Person shall be entitled
to reimbursement under this clause (c) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;     (d)   any attempt
to enforce any remedies of Agent or any Lender against any or all of the Credit
Parties or any other Person that may be obligated to Agent or any Lender by
virtue of any of the Loan Documents, including any such attempt to enforce any
such remedies in the course of any work out or restructuring of the Loans during
the pendency of one or more Events of Default; provided, that in the case of
reimbursement of counsel for Lenders other than Agent, such reimbursement shall
be limited to one counsel for all such Lenders;     (e)   any workout or
restructuring of the Loans during the pendency of one or more Events of Default;
and

86



--------------------------------------------------------------------------------



 



  (f)   efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any Credit Party or its affairs, and (iii) verify,
protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise
dispose of any of the Collateral in accordance with the terms of the Loan
Documents;

including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.
11.4 No Waiver
Agent’s or any Lender’s failure, at any time or times, to require strict
performance by any Credit Party of any provision of this Agreement or any other
Loan Document shall not waive, affect or diminish any right of Agent or such
Lender thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of an Event of Default shall not suspend,
waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Credit Party contained in this Agreement or
any of the other Loan Documents and no Default or Event of Default by any Credit
Party shall be deemed to have been suspended or waived by Agent or any Lender,
unless such waiver or suspension is by an instrument in writing signed by an
officer of or other authorized employee of Agent and the applicable required
Lenders and directed to Borrower Representative specifying such suspension or
waiver.
11.5 Remedies
Agent’s and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent or any
Lender may have under any other agreement, including the other Loan Documents,
by operation of law or otherwise. Recourse to the Collateral shall not be
required.

87



--------------------------------------------------------------------------------



 



11.6 Severability
Wherever possible, each provision of this Agreement and the other Loan Documents
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.
11.7 Conflict of Terms
Except as otherwise provided in this Agreement or any of the other Loan
Documents by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.
11.8 Confidentiality
Agent and each Lender agree to use commercially reasonable efforts (equivalent
to the efforts Agent or such Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all confidential
information provided to them by any Credit Party and designated as confidential
for a period of two (2) years following receipt thereof, except that Agent and
each Lender may disclose such information (a) to Persons employed or engaged by
Agent or such Lender; (b) to any bona fide assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 11.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any Governmental Authority or reasonably believed by Agent or such Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, in the opinion of Agent’s or such Lender’s counsel, is required
by law; (e) in connection with the exercise of any right or remedy under the
Loan Documents or in connection with any Litigation to which Agent or such
Lender is a party; or (f) that ceases to be confidential through no fault of
Agent or any Lender.
11.9 GOVERNING LAW
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THE
LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. EACH CREDIT PARTY, AGENT AND LENDERS HEREBY CONSENT AND AGREE
THAT THE

88



--------------------------------------------------------------------------------



 



STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY CREDIT
PARTY, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT, LENDERS AND CREDIT PARTIES
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK AND, PROVIDED, FURTHER NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY, AGENT AND LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY, AGENT AND LENDERS HEREBY
WAIVE ANY OBJECTION WHICH ANY CREDIT PARTY, AGENT OR ANY LENDER MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF EACH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
11.10 Notices
Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any of the parties by any other parties,
or whenever any of the parties desires to give or serve upon any other parties
any communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be deemed to have been validly served, given or delivered (a)
upon actual receipt in the case of notice sent by United States Mail, registered
or certified mail, return receipt requested, with proper postage prepaid,
(b) upon transmission, when sent by telecopy or other similar facsimile
transmission (with such telecopy or facsimile promptly confirmed by delivery of
a copy by personal delivery or United States Mail as otherwise provided in this
Section 11.10), (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid

89



--------------------------------------------------------------------------------



 



or (d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address or facsimile
number indicated in Annex I or to such other address (or facsimile number) as
may be substituted by notice given as herein provided. The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice. Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any Person
(other than Borrowers or Agent) designated in Annex I to receive copies shall in
no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication.
11.11 Section Titles
The Section titles and Table of Contents contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
11.12 Counterparts
This Agreement may be executed in any number of separate counterparts, each of
which shall collectively and separately constitute one agreement.
11.13 WAIVER OF JURY TRIAL
BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
AGENT, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.
11.14 Press Releases and Related Matters
Each Credit Party agrees that neither it nor its Affiliates will in the future
issue any press releases or other public disclosure with respect to the
transactions contemplated by this Agreement using the name of GE Capital, any of
the Lenders parties hereto or any of their affiliates or referring to this
Agreement, the other Loan Documents, the Original Related Transactions Documents
or the Related Transactions Documents without at least two (2) Business Days’
prior notice to such party and without the prior written consent of such party
unless (and only to the extent that) such

90



--------------------------------------------------------------------------------



 



Credit Party or Affiliate is required to do so under law and then, in any event,
such Credit Party or Affiliate will consult with such party before issuing such
press release or other public disclosure. Each Credit Party consents to the
publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
11.15 Reinstatement
This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Credit Party for
liquidation or reorganization, should any Credit Party become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
11.16 Advice of Counsel
Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 11.9 and 11.13,
with its counsel.

91



--------------------------------------------------------------------------------



 



11.17   No Strict Construction       The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.   11.18   Patriot Act       Each
Lender that is subject to the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended (the “Patriot Act”) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.
  11.19   Joinder of Burress       Effective as of the Closing Date, the Credit
Parties and Burress agree and, in reliance upon the representations and
warranties of the Credit Parties and Burress set forth herein, Agent, Lenders,
the Credit Parties and Burress each hereby acknowledges and agrees that, by
Burress’s execution and delivery hereof, without further notice or action of any
kind whatsoever or its part or the part of any other Person:

  (a)   for all purposes, Burress is hereby joined as a “Credit Party” and a
“Guarantor” party to this Agreement, being hereafter bound by the terms and
provisions hereof, and     (b)   Burress hereby makes as of the Closing Date,
and thereafter agrees to make at such time or times as the representations and
warranties herein are deemed to be made or repeated, as to itself as a “Credit
Party” each of the representations and warranties contained in this Agreement.

12   CROSS-GUARANTY   12.1   Cross-Guaranty       Each Borrower hereby agrees
that such Borrower is jointly and severally liable for, and hereby absolutely
and unconditionally guarantees to Agent and Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to Agent and Lenders by each other Borrower. Each Borrower
agrees that its guaranty obligation hereunder is a continuing guaranty of
payment and performance and not of collection, that its obligations under this
Section 12 shall not be discharged until payment and performance, in full, of
the Obligations has occurred, and that its obligations under this Section 12
shall be absolute and unconditional, irrespective of, and unaffected by:

92



--------------------------------------------------------------------------------



 



  (a)   the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;     (b)   the absence of any action to enforce this Agreement (including
this Section 12) or any other Loan Document or the waiver or consent by Agent
and Lenders with respect to any of the provisions thereof;     (c)   the
existence, value or condition of, or failure to perfect its Lien against, any
security for the Obligations or any action, or the absence of any action, by
Agent and Lenders in respect thereof (including the release of any such
security);     (d)   the insolvency of any Credit Party; or     (e)   any other
action or circumstances that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor.

    Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.   12.2  
Waivers by Borrowers       Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, Agent and Lenders that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.   12.3   Benefit of Guaranty       Each Borrower agrees that the
provisions of this Section 12 are for the benefit of Agent and Lenders and their
respective successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.   12.4  
Subordination of Subrogation, Etc.       Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 12.7, each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co obligor until the Obligations are indefeasibly paid in full in
cash. Each Borrower acknowledges and agrees that this subordination

93



--------------------------------------------------------------------------------



 



    and waiver is intended to benefit Agent and Lenders and shall not limit or
otherwise affect such Borrower’s liability hereunder or the enforceability of
this Section 12, and that Agent, Lenders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 12.4.

12.5   Election of Remedies

    If Agent or any Lender may, under applicable law, proceed to realize its
benefits under any of the Loan Documents giving Agent or such Lender a Lien upon
any Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non judicial sale or enforcement, Agent or any Lender
may, at its sole option, determine which of its remedies or rights it may pursue
without affecting any of its rights and remedies under this Section 12. If, in
the exercise of any of its rights and remedies, Agent or any Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Borrower or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by Agent or such Lender and waives any claim
based upon such action, even if such action by Agent or such Lender shall result
in a full or partial loss of any rights of subrogation that each Borrower might
otherwise have had but for such action by Agent or such Lender. Any election of
remedies that results in the denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. In the
event Agent or any Lender shall bid at any foreclosure or trustee’s sale or at
any private sale permitted by law or the Loan Documents, Agent or such Lender
may bid all or less than the amount of the Obligations and the amount of such
bid need not be paid by Agent or such Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Agent,
Lender or any other party is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 12,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.  
12.6   Limitation       Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 12 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:

  (a)   the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and     (b)   the amount that could be claimed by Agent and
Lenders from such Borrower under this Section 12 without rendering such claim
voidable or avoidable under Section 548 of

94



--------------------------------------------------------------------------------



 



      Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law after taking into account, among other things, such Borrower’s right
of contribution and indemnification from each other Borrower under Section 12.7.

12.7   Contribution with Respect to Guaranty Obligations

  (a)   To the extent that any Borrower shall make a payment under this
Section 12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.     (b)   As of any date of
determination, the “Allocable Amount” of any Borrower shall be equal to the
maximum amount of the claim that could then be recovered from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.     (c)   This Section 12.7 is intended only to define
the relative rights of Borrowers and nothing set forth in this Section 12.7 is
intended to or shall impair the obligations of Borrowers, jointly and severally,
to pay any amounts as and when the same shall become due and payable in
accordance with the terms of this Agreement, including Section 12.1. Nothing
contained in this Section 12.7 shall limit the liability of any Borrower to pay
the Loans made directly or indirectly to that Borrower and accrued interest,
Fees and expenses with respect thereto for which such Borrower shall be
primarily liable.     (d)   The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Borrower to which such contribution and indemnification is owing.     (e)   The
rights of the indemnifying Borrowers against other Credit Parties under this
Section 12.7 shall be exercisable upon the full and indefeasible payment in full
in cash of the Obligations and the termination of the Commitments and Letters of
Credit (or the cash

95



--------------------------------------------------------------------------------



 



      collateralization or backing with standby letters of credit of all Letters
of Credit in accordance with Annex B).

12.8   Liability Cumulative       The liability of Borrowers under this
Section 12 is in addition to and shall be cumulative with all liabilities of
each Borrower to Agent and Lenders under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any Obligations or
obligation of the other Borrower, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Credit Agreement has been duly executed as of the
date first written above.

            H&E EQUIPMENT SERVICES, INC.,
as a Borrower
      By:         Name:           Title:          

            H&E EQUIPMENT SERVICES (CALIFORNIA), LLC,
as a Borrower
      By           Name:           Title:        

              GREAT NORTHERN EQUIPMENT, INC.,
as a Borrower
      By:         Name:           Title:        

97



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL
CORPORATION,
as Agent and a Lender
      By:           Name:           Title:      

98



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as a Lender
      By:           Name:           Title:      

99



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:           Name:           Title:      

100



--------------------------------------------------------------------------------



 



         

            REGIONS BANK,
as a Lender
      By:           Name:           Title:      

101



--------------------------------------------------------------------------------



 



         

            SOVEREIGN BANK,
as a Lender
      By:           Name:           Title:      

102



--------------------------------------------------------------------------------



 



         

            NORTH FORK BUSINESS CAPITAL
CORPORATION,
as a Lender
      By:           Name:           Title:      

103



--------------------------------------------------------------------------------



 



         

          The following Persons are signatories to this Credit Agreement in
their capacity as Credit Parties and not as Borrower:

            GNE INVESTMENTS, INC.,
as a Credit Party
      By:         Name:           Title:             H&E FINANCE CORP.,
as a Credit Party
      By:         Name:           Title:             H&E CALIFORNIA HOLDING,
INC.,
as a Credit Party
      By:           Name:           Title:           J.W. BURRESS, INCORPORATED
as a Credit Party
      By:           Name:           Title:      

104



--------------------------------------------------------------------------------



 



         

ANNEX A (Recitals)
to
CREDIT AGREEMENT
DEFINITIONS
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
“A Rated Bank” has the meaning assigned to it in Section 6.2.
“Account Debtor” means any Person who may become obligated to a Credit Party
under, with respect to, or on account of, an Account, Rentals, Chattel Paper or
General Intangibles (including a payment intangible).
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, or Instruments), (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of each Credit Party’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of each Credit Party’s rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned, reclaimed or repossessed goods), (d) all rights to payment due to
any Credit Party for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Credit Party or in connection with any other transaction
(whether or not yet earned by performance on the part of such Credit Party),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.
“Additional Revolving Lender” has the meaning provided in Section 1.18.
“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, ten percent (10%) or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person,

A-1



--------------------------------------------------------------------------------



 



(c) each of such Person’s officers, directors, joint venturers and partners and
(d) in the case of any Credit Party, the immediate family members, spouses and
lineal descendants of individuals who are Affiliates of such Credit Party. For
the purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise; provided, that the term “Affiliate” shall specifically
include Don Wheeler and John Engquist and exclude Agent and each Lender.
“Agent” means GE Capital in its capacity as Administrative Agent for Lenders or
its successor appointed pursuant to Section 9.7.
“Aggregate Borrowing Base” means, as of any date of determination, an amount
equal to the sum of the Great Northern Borrowing Base, the H&E Borrowing Base
and the H&E California Borrowing Base.
“Agreement” has the meaning assigned to it in the recitals to the Agreement.
“Appendices” has the meaning assigned to it in the recitals to the Agreement.
“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).
“Applicable Margins” means, collectively, the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin all as set forth in Section 1.5(a).
“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Credit Advances, the Swingline Advances, unreimbursed Letter of
Credit Obligations and other Obligations (excluding LIBOR Loans) as determined
by reference to Section 1.5(a).
“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to LIBOR
Loans, as determined by reference to Section 1.5(a).
“Applicable Revolver Margins” means, collectively, the Applicable Revolver Index
Margin and the Applicable Revolver LIBOR Margin.
“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(c), which fee is determined by reference to Section 1.5(a).
“Arranger” means GE Capital Markets, Inc., as sole lead arranger and bookrunner.
“Assignment Agreement” has the meaning assigned to it in Section 9.1(a).

A-2



--------------------------------------------------------------------------------



 



“Audit and Appraisal Liquidity Event” means the determination by the Agent that
Excess Availability on any day is less than $75,000,000. The occurrence of an
Audit and Appraisal Liquidity Event shall be deemed continuing notwithstanding
that Excess Availability may thereafter exceed $75,000,000 unless and until
Excess Availability exceeds $75,000,000 for sixty (60) consecutive days, in
which event an Audit and Appraisal Liquidity Event shall no longer be deemed to
be continuing; provided that an Audit and Appraisal Liquidity Event may not be
cured as contemplated by this sentence more than two times in any four Fiscal
Quarter period.
“Authorized Officer” means any of the following officers of each Credit Party:
the chief executive officer, the chief operating officer, the chief financial
officer, executive vice president, the secretary and the treasurer.
“Authorized Representative” has the meaning assigned to it in Section 7.3.
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Blocked Account Agreement” has the meaning assigned to it in Annex C.
“Blocked Accounts” has the meaning assigned to it in Annex C.
“Borrower” has the meaning assigned to it in the preamble to the Agreement.
“Borrower Representative” means H&E Delaware in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(c).
“Borrowing Availability” means as of any date of determination (a) as to all
Borrowers, the lesser of (i) the Maximum Amount and (ii) the Aggregate Borrowing
Base, in each case, less the sum of the aggregate Revolving Loan and Swing Line
Loan then outstanding, or (b) as to an individual Borrower, the lesser of
(i) the Maximum Amount less the sum of the Revolving Loan and Swing Line Loan
outstanding to all other Borrowers and (ii) that Borrower’s separate Borrowing
Base, less the sum of the Revolving Loan and Swing Line Loan outstanding to that
Borrower.

A-3



--------------------------------------------------------------------------------



 



“Borrowing Base” means, as the context may require, the H&E Borrowing Base, the
H&E California Borrowing Base, the Great Northern Borrowing Base or the
Aggregate Borrowing Base.
“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower Representative on behalf of any Borrower in the
form attached to the Agreement as Exhibit 4.1(b).
“BRS” means collectively Bruckmann, Rosser, Sherrill & Co., L.P., a Delaware
limited partnership, BRS Partners, LP and BRSE LLP.
“Burress” means J.W. Burress, Incorporated, a Virginia corporation.
“Burress Acquisition” means the merger of HE-JWB Acquisition, Inc., a Delaware
corporation and wholly-owned subsidiary of H&E Delaware, with and into Burress,
with Burress as the surviving corporation, pursuant to and in accordance with
the terms of the Burress Acquisition Documents.
“Burress Acquistition Documents” means the Burress Merger Agreement, and other
documents, together with all certificates and other documents entered into,
recorded or filed in connection therewith.
“Burress Merger Agreement” means the Agreement and Plan of Merger, dated as of
May 15, 2007, among H&E Delaware, HE-JWB Acquisition, Inc., Burress, the persons
identified therein as “Burress Shareholders” and Richard S. Dudley as “Burress
Shareholders Representative”.
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans means any such day that is also a LIBOR Business Day.
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
“Capital Lease Obligation” means as of any date of determination, with respect
to any Capital Lease of any Person, the amount of the obligation of the lessee
thereunder that, in accordance with GAAP, would appear on a balance sheet of
such lessee in respect of such Capital Lease as of the date of determination.
“Cash Collateral Account” has the meaning assigned to it Annex B.
“Cash Equivalents” has the meaning assigned to it in Annex B.
“Cash Management Systems” has the meaning assigned to it in Section 1.8.

A-4



--------------------------------------------------------------------------------



 



“Certificate of Exemption” has the meaning assigned to it in Section 1.15(c).
“Change of Control” means the occurrence of any of (a) any event, transaction or
occurrence as a result of which (i) H&E Delaware shall cease to own and control,
directly or indirectly, all of the economic and voting rights associated with
ownership of at least one hundred percent (100%) of the outstanding capital
Stock of H&E Finance, GNE Investments, H&E California Holding and Burress, each
on a fully diluted basis, (ii) H&E Delaware together with H&E California Holding
shall cease to own and control, directly or indirectly, all of the economic and
voting rights associated with ownership of at least one hundred percent (100%)
of the outstanding membership interests of H&E California, (iii) GNE Investments
shall cease to own and control all of the economic and voting rights associated
with ownership of at least one hundred percent (100%) of the outstanding capital
Stock of Great Northern on a fully diluted basis, in each case except pursuant
to a merger as provided in Section 6.1(b) or (iv) a “Change of Control” as such
term is or any similar defined in the Senior Unsecured Note Indenture or any
agreement governing Subordinated Debt; (b) the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of any Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in Section
13(d) of the Exchange Act) other than a Principal or a Related Party of a
Principal; (c) the adoption of a plan relating to the liquidation or dissolution
of any Borrower; (d) the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any
“person” (as defined above), other than the Principals and their Related
Parties, becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the voting Stock of any Borrower, measured by voting power rather than number
of shares; or (e) the first day on which a majority of the members of the Board
of Directors of any Borrower are not Continuing Directors. Notwithstanding the
foregoing, (i) any dividend or other distribution of any voting Stock of any
Borrower by any Principal to the direct or indirect equity holders and other
investors of such Principal (or further dividend or other distribution by such
equity holders and other investors to their respective direct or indirect equity
holders and other investors), in accordance with the terms of the documents (of
such Principal or such direct or indirect equity holders and other investors of
such Principal) governing such equity or other investments or as otherwise
agreed by such equity holders and other investors, will not constitute a Change
of Control, and (ii) the existence from time to time of any “group” (as that
term is used in Section 13(d) of the Exchange Act) comprised of any such equity
holders and other investors will not constitute a Change of Control.
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.

A-5



--------------------------------------------------------------------------------



 



“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
“Closing Date” means the date and time that the conditions set forth in
Section 2.1 hereof are satisfied or waived, and this Amendment and Restatement
becomes effective.
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Agent’s
or any Lender’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.
“Collateral” means the property covered by the Security Agreements and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Agent, on behalf of
itself and Lenders, to secure the Obligations.
“Collateral Agent” means the Trustee for the Senior Notes, in its capacity as
“Collateral Agent.”
“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Guaranties, the Blocked Account Agreements, the Control Letters, Lock Box
agreements, the Patent Security Agreements, the Trademark Security Agreements,
the Copyright Security Agreements and all similar agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
“Collection Account” means that certain account of Agent, account number
502-328-54 in the name of Agent at Deutsche Bank Trust Company Americas, in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account”.

A-6



--------------------------------------------------------------------------------



 



“Commitment Termination Date” means the earliest of (a) August 4, 2011, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full in cash by
Borrowers of the Loans and the cancellation and return (or stand-by guarantee)
of all Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of all Commitments
to zero dollars ($0) or the termination of all Commitments (or the cash
collateralization or backing with standby letters of credit of all Letters of
Credit in accordance with Annex B), in accordance with the provisions of
Section 1.3(a).
“Commitments” means (a) as to any Lender, such Lender’s Revolving Loan
Commitment (including without duplication the Swing Line Lender’s Swing Line
Commitment as a subset of its Revolving Loan Commitment) as set forth on the
signature page to the Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate of all Lenders’
Revolving Loan Commitments (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment),
which aggregate commitment shall be Three Hundred Twenty Million Dollars
($320,000,000) on the Closing Date, as such amount may be reduced, amortized or
adjusted from time to time in accordance with the Agreement.
“Compliance Certificate” has the meaning assigned to it in Annex E.
“Concentration Account” has the meaning assigned to it in Annex C.
“Continuing Director” means “means, as of any date of determination, any member
of the Board of Directors of any Borrower who: (i) was a member of such Board of
Directors on the date of the indenture, or (ii) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.
“Contracts” means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) now owned or hereafter
entered into or acquired by any Credit Party in or under which any Credit Party
may now or hereafter have any right, title or interest, including any agreement
relating to the terms of payment or the terms of performance of any Account.
“Contribution Agreement and Plan of Reorganization” means the Contribution
Agreement and Plan of Reorganization, dated as of June 14, 2002, whereby all
common and preferred equity of ICM Equipment Company, L.L.C. and H&E Equipment
Services L.L.C. (the predecessor by merger to H&E Delaware) was contributed to
H&E Holdings L.L.C. (the predecessor by merger to H&E Delaware).
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities

A-7



--------------------------------------------------------------------------------



 



intermediary with respect to securities, whether certificated or uncertificated,
securities entitlements and other financial assets held in a securities account
in the name of any Credit Party, (iii) a futures commission merchant or clearing
house, as applicable, with respect to commodity accounts and commodity contracts
held by any Credit Party, whereby, among other things, the issuer, securities
intermediary or futures commission merchant disclaims any security interest in
the applicable financial assets, acknowledges the Lien of Agent, on behalf of
itself and Lenders, on such financial assets, and agrees to follow the
instructions or entitlement orders of Agent without further consent by the
affected Credit Party.
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
“Copyrights” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all copyrights and General Intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country or any political subdivision thereof, and (b) all reissues, extensions
or renewals thereof.
“Covenant Liquidity Event” means the determination by the Agent that Excess
Availability on any day is less than $25,000,000. The occurrence of a Covenant
Liquidity Event shall be deemed continuing notwithstanding that Excess
Availability may thereafter exceed $25,000,000 unless and until Excess
Availability exceeds $25,000,000 for sixty (60) consecutive days, in which event
a Covenant Liquidity Event shall no longer be deemed to be continuing; provided
that a Covenant Liquidity Event may not be cured as contemplated by this
sentence more than two times in any four Fiscal Quarter period.
“Credit Parties” means each Borrower and each Guarantor and shall in any event
and at all times include Burress.
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
“Default Notice” has the meaning assigned to it in Section 7.3.
“Default Rate” has the meaning assigned to it in Section 1.5(d).
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

A-8



--------------------------------------------------------------------------------



 



“Disbursement Accounts” has the meaning assigned to it on Annex C.
“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules 1.4 through 6.7 in the Index to the Agreement.
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
“Dollars” or “$” means lawful currency of the United States of America.
“Domestic Guarantor” means a Guarantor that is organized under the laws of a
state of the United States of America or the District of Columbia.
“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of a state of the United States of
America or the District of Columbia.
“Eagle Acquisition” means that certain merger and acquisition contemplated by
the Eagle Acquisition Agreement pursuant to which as of the Eagle Acquisition
Closing Date H&E California Holding became a wholly-owned direct subsidiary of
H&E Delaware and H&E California became a wholly-owned direct and indirect
subsidiary of H&E Delaware.
“Eagle Acquisition Agreement” means that certain Acquisition Agreement dated as
of January 4, 2006, by and among H&E Delaware (as successor by merger to H&E
Equipment Services, L.L.C.), Eagle Merger Corp., a Delaware corporation, H&E
California, H&E California Holding, SBN Eagle LLC, a Delaware limited liability
company, SummitBridge National Investments LLC, a Delaware limited liability
company and the shareholders of Eagle S-Corp.
“Eagle Acquisition Closing Date” means the date on which the Eagle Acquisition
was consummated in accordance with the terms of the Eagle Acquisition Agreement
and the Eagle Acquisition Consent and Waiver.
“Eagle Acquisition Consent and Waiver” means the Consent and Waiver dated as of
December 29, 2005, with respect to this Agreement and the Eagle Acquisition.
“EBITDA” means, with respect to any Person for any fiscal period, without
duplication an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, and (iv) any aggregate net gain (but not any aggregate net loss) during
such period arising from the sale, exchange or other disposition of capital
assets by such Person (including any fixed assets, whether tangible or
intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities), and (v) any other non-cash gains that have been
added in determining consolidated net income, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication, plus (c) the sum of
(i) any provision for income

A-9



--------------------------------------------------------------------------------



 



taxes, (ii) Interest Expense, (iii) loss from extraordinary items for such
period, (iv) the amount of non-cash charges (including depreciation and
amortization) for such period, (v) amortized debt discount for such period,
(vi) the amount of any deduction to consolidated net income as the result of any
grant to any members of the management of such Person of any Stock, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication,
(vii) amounts not exceeding $10,000,000 paid on or about the Closing Date in
respect of transaction expenses relating to the Related Transactions,
(viii) amounts not exceeding $8,000,000 paid in connection with the termination
of a management services agreement and (ix) amounts not exceeding $42,000,000
expensed in connection with the senior debt restructuring completed on August 4,
2006 and recorded as loss on early extinguishment of debt. For purposes of this
definition, the following items shall be excluded in determining consolidated
net income of a Person: (1) the income (or deficit) of any other Person accrued
prior to the date it became a Subsidiary of, or was merged or consolidated into,
such Person or any of such Person’s Subsidiaries; (2) the income (or deficit) of
any other Person (other than a Subsidiary) in which such Person has an ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions; (3) the
undistributed earnings of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any restoration to income
of any contingency reserve, except to the extent that provision for such reserve
was made out of income accrued during such period; (5) any write-up of any
asset; (6) any net gain from the collection of the proceeds of life insurance
policies; (7) any net gain arising from the acquisition of any securities, or
the extinguishment, under GAAP, of any Indebtedness, of such Person, (8) in the
case of a successor to such Person by consolidation or merger or as a transferee
of its assets, any earnings of such successor prior to such consolidation,
merger or transfer of assets, and (9) any deferred credit representing the
excess of equity in any Subsidiary of such Person at the date of acquisition of
such Subsidiary over the cost to such Person of the investment in such
Subsidiary.
“Eligible Accounts” has the meaning assigned to it in Section 1.6.
“Eligible Equipment Inventory” has the meaning assigned to it in Section 1.7A
and excludes Eligible Parts and Tools Inventory and Eligible Rolling Stock.
“Eligible Parts and Tools Inventory” has the meaning assigned to it in
Section 1.7 and excludes Eligible Equipment Inventory and Eligible Rolling
Stock.
“Eligible Rentals” has the meaning assigned to it in Section 1.6B.
“Eligible Rolling Stock” has the meaning assigned to it in Section 1.6A and
excludes Eligible Parts and Tools Inventory and Eligible Equipment Inventory.
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable

A-10



--------------------------------------------------------------------------------



 



judicial or administrative interpretation thereof, including any applicable
judicial or administrative order, consent decree, order or judgment, imposing
liability or standards of conduct for or relating to the regulation and
protection of human health or safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals, registrations or other written documents required by
any Governmental Authority under any Environmental Laws.
“Equipment Inventory” means Inventory of any Borrower consisting of vehicles
held for sale or lease to third parties and Inventory of any Borrower consisting
of vehicles while on lease to third parties.
“Equipment Inventory Appraisal” means each periodic appraisal of any Borrower’s
Equipment Inventory and Parts and Tools Inventory conducted at such Borrower’s
cost and expense by appraisers reasonably satisfactory to Agent and using a
methodology reasonably satisfactory to Agent, provided, that unless an Event of
Default or an Audit and Appraisal Liquidity Event is continuing, Borrowers shall
be responsible for the cost and expense of not more than two (2) such appraisals
for each Borrower per year, it being agreed that so long as such limit is in
effect, each item of Equipment Inventory shall be appraised pursuant to a visit
to sites of any one or more

A-11



--------------------------------------------------------------------------------



 



Credit Parties on one occasion during each year and the balance of such
appraisals of such item in such year shall be done as a “desk appraisal.” An
appraisal of Equipment Inventory and of Parts and Tools Inventory shall, for the
purposes of the preceding sentence, constitute one appraisal.
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, is treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event with respect to which the reporting requirement has
been waived); (b) the withdrawal of such Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of such Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by such Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; or (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA or
(i) the loss of a Qualified Plan’s qualification or tax exempt status; or
(j) the termination of a Title IV Plan described in Section 4064 of ERISA.
“Event of Default” has the meaning assigned to it in Section 8.1.
“Excess Availability” means, at any time, an amount equal to the Aggregate
Borrowing Base (as reflected in the Borrowing Base Certificate delivered
pursuant to Section 4.1(b) and paragraph (a) of Annex F, at or most recently
prior to such time) minus the aggregate Revolving Loan and Swing Line Loan at
such time.
“Excess Availability Percentage” means, at any time, the ratio (expressed as a
percentage) of (a) average daily Excess Availability during the most recently
ended Fiscal Month to (b) an amount equal to the Borrowing Base (as reflected in
the Borrowing Base Certificate delivered pursuant to Section 4.1(b) and
paragraph (a) of Annex F, at or most recently prior to such time); provided,
that in the event that a Borrowing Base Certificate is not timely delivered as
required by Section 4.1(b) and paragraph (a) of Annex F, then until the delivery
of a Borrowing Base Certificate in a

A-12



--------------------------------------------------------------------------------



 



timely manner as so required, the Excess Availability Percentage shall be deemed
to be greater than 75%.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
“Excluded Taxes” means (a) Taxes imposed on or measured by the net income of
Agent or a Lender by the jurisdictions under the law of which Agent and Lenders
are organized or conduct business or any political subdivision thereof and
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower Representative under Section 1.16(d)), any withholding tax
(i) that is in effect and would apply to amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement, except to the
extent of any additional amounts to which such Foreign Lender’s assignor, if any
was entitled, at the time of assignment, to receive from any Borrower with
respect to any withholding tax pursuant to Section 1.15, or (ii) that would not
have been imposed but for such Foreign Lender’s failure (other than as a result
of a change in law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority) to comply
with Section 1.15(c).
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
“Field Examination Date” means the date that Agent has conducted, at the cost
and expense of the Borrowers, a field examination, with results satisfactory in
all respects to Agent, of the Inventory, Accounts, Rentals, Equipment Inventory,
Rolling Stock, Parts and Tools Inventory of Burress.
“Financial Covenants” means the financial covenants set forth in Annex G.
“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of H&E Delaware and its
Subsidiaries delivered in accordance with Section 3.4 and Annex E.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
“First Restatement Date” means August 4, 2006.

A-13



--------------------------------------------------------------------------------



 



“Fiscal Month” means any of the monthly accounting periods of H&E Delaware and
its Subsidiaries.
“Fiscal Quarter” means any of the quarterly accounting periods of H&E Delaware
and its Subsidiaries, ending on March 31, June 30, September 30, and December 31
of each year.
“Fiscal Year” means any of the annual accounting periods of H&E Delaware and its
Subsidiaries ending on December 31 of each year.
“Fixed Charges” means, for H&E Delaware and its Subsidiaries for any specified
period determined on a consolidated basis in accordance with GAAP, the sum of
(a) interest expense (whether cash or non-cash) deducted in the determination of
consolidated net income for such period, including interest expense with respect
to any Funded Debt and interest expense that has been capitalized, but excluding
amortization of any original discount attributable to any Funded Debt or
warrants and interest paid in kind, in each case to the extent otherwise
included as interest expense, and (b) scheduled payments of principal made or
required to be made during such period with respect to all Indebtedness.
“Fixed Charge Coverage Ratio” means, for any specified period, the ratio of
(a) EBITDA of H&E Delaware and its Subsidiaries for such period less any
provision for income taxes (whether paid or payable in cash) and P&E Capital
Expenditures (other than the portion thereof funded by third party financing)
made by H&E Delaware and its Subsidiaries during such period, in each case
determined on a consolidated basis in accordance with GAAP, to (b) Fixed
Charges.
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
“Floor Plan Equipment Inventory” means Equipment Inventory purchased by any
Credit Party for sale or lease in the ordinary course of business and subject to
a purchase money Lien in favor of the seller thereof or a third party financing
source and includes Equipment Inventory subject to an Open Account Refinancing
and subject to a Refinancing Lien.
“Foreign Lender” has the meaning assigned to it in Section 1.15(c).
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and including without limitation,
in the case of Borrowers, the Obligations (calculated with reference to the
average outstanding balance of the Obligations during the six month period
ending immediately prior to the relevant date of determination (or such shorter
period that begins

A-14



--------------------------------------------------------------------------------



 



on the Original Closing Date and ends immediately prior to such relevant date of
determination)), Indenture Debt and Subordinated Debt.
“GAAP” means generally accepted accounting principles in the United States of
America consistently applied as such term is further defined in Annex G to the
Agreement.
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
“GE Capital Fee Letter” has the meaning assigned to it in Section 1.9(a).
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
“GNE Investments” means GNE Investments, Inc., a Washington corporation.
“GNE Investments Pledge Agreement” means the Pledge Agreement dated as of the
Closing Date executed by GNE Investments in favor of Agent, on behalf of itself
and Lenders, pledging all Stock of its Subsidiaries owned or held by GNE
Investments.
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

A-15



--------------------------------------------------------------------------------



 



“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Great Northern” has the meaning assigned to it in the preamble to this
Agreement.
“Great Northern Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

  (a)   up to eighty-five percent (85%) of Great Northern’s Eligible Accounts
plus eighty-five percent (85%) of Great Northern’s Eligible Rentals, in each
case, less any Reserves (without duplication) established by Agent in good faith
using reasonable credit judgment as of such time, plus     (b)   up to one
hundred percent (100%) of the Net Book Value of Great Northern’s new Eligible
Equipment Inventory held for sale, less any Reserves (without duplication)
established by Agent in good faith using reasonable credit judgment as of such
time; plus     (c)   up to fifty percent (50%) of the Net Book Value of Great
Northern’s used Eligible Equipment Inventory held for sale, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus     (d)   up to fifty percent (50%) of the Net
Book Value of Great Northern’s Eligible Parts and Tools Inventory, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus     (e)   up to fifty percent
(50%) of the Net Book Value of Great Northern’s Eligible Rolling Stock, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus     (f)   the lesser of (i) one
hundred percent (100%) of the Net Book Value of Great Northern’s Eligible
Equipment Inventory held for lease to third parties or being leased to third
parties and (ii) up to eighty-five percent (85%) of the Orderly Liquidation
Value of Great Northern’s Eligible Equipment Inventory held for lease to third
parties or being leased to third parties, in each case, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time.

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary

A-16



--------------------------------------------------------------------------------



 



obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, (d) protect the
beneficiary of such arrangement from loss (other than product warranties given
in the ordinary course of business) or (e) indemnify the owner of such primary
obligation against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be an amount equal to the lesser at
such time of (x) the stated or determinable amount of the primary obligation in
respect of which such Guaranteed Indebtedness is incurred and (y) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.
“Guaranties” means, collectively, each Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent and Lenders in respect of
the Obligations.
“Guarantors” means each Subsidiary of any Borrower and each other Person, if
any, that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of Lenders, in connection with the transactions
contemplated by the Agreement and the other Loan Documents.
“H&E Borrowing Base” means, as of any date of determination by Agent, from time
to time, an amount equal to the sum at such time of:

  (a)   up to eighty-five percent (85%) of H&E Delaware’s Eligible Accounts plus
eighty-five percent (85%) of H&E Delaware’s Eligible Rentals, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time, plus     (b)   up to one hundred
percent (100%) of the Net Book Value of H&E Delaware’s new Eligible Equipment
Inventory held for sale, less any Reserves (without duplication) established by
Agent in good faith using reasonable credit judgment as of such time; plus    
(c)   up to fifty percent (50%) of the Net Book Value of H&E Delaware’s used
Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus     (d)   up to fifty percent (50%) of the Net Book Value
of H&E Delaware’s Eligible Parts and Tools Inventory, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus     (e)   up to fifty percent (50%) of the Net Book Value
of H&E Delaware’s Eligible Rolling Stock, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus

A-17



--------------------------------------------------------------------------------



 



  (f)   the lesser of (i) one hundred percent (100%) of the Net Book Value of
H&E Delaware’s Eligible Equipment Inventory held for lease to third parties or
being leased to third parties and (ii) up to eighty-five percent (85%) of the
Orderly Liquidation Value of H&E Delaware’s Eligible Equipment Inventory held
for lease to third parties or being leased to third parties, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time.

From and after the Field Examination Date, Eligible Accounts, Eligible Rentals,
Eligible Equipment Inventory, Eligible Parts and Tools Inventory, and Eligible
Rolling Stock of Burress shall, for the purposes of this definition of “H&E
Borrowing Base” be deemed to be Eligible Accounts, Eligible Rentals, Eligible
Equipment Inventory, Eligible Parts and Tools Inventory, and Eligible Rolling
Stock of H&E Delaware.
“H&E California Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

  (a)   up to eighty-five percent (85%) of H&E California’s Eligible Accounts
plus eighty-five percent (85%) of H&E California’s Eligible Rentals, in each
case, less any Reserves (without duplication) established by Agent in good faith
using reasonable credit judgment as of such time, plus     (b)   up to one
hundred percent (100%) of the Net Book Value of H&E California’s new Eligible
Equipment Inventory held for sale, less any Reserves (without duplication)
established by Agent in good faith using reasonable credit judgment as of such
time; plus     (c)   up to fifty percent (50%) of the Net Book Value of H&E
California’s used Eligible Equipment Inventory held for sale, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus     (d)   up to fifty percent (50%) of the Net
Book Value of H&E California’s Eligible Parts and Tools Inventory, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus     (e)   up to fifty percent
(50%) of the Net Book Value of H&E California’s Eligible Rolling Stock, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus     (f)   the lesser of (i) one
hundred percent (100%) of the H&E California’s Net Book Value of Eligible
Equipment Inventory held for lease to third parties or being leased to third
parties and (ii) up to eighty-five percent (85%) of the Orderly Liquidation
Value of H&E California’s Eligible Equipment Inventory held for lease to third
parties or being leased to third parties, in each case, less any Reserves
(without

A-18



--------------------------------------------------------------------------------



 



      duplication) established by Agent in good faith using reasonable credit
judgment as of such time.

“H&E California Holding” means H&E California Holding, Inc., a California
corporation (formerly known as Eagle High Reach Equipment, Inc.).
“H&E California” has the meaning assigned to it in the preamble to this
Agreement.
“H&E Finance” means H&E Finance Corp., a Delaware corporation.
“H&E Mergers” means the contemporaneous mergers of H&E Equipment Services,
L.L.C. and H&E Holdings L.L.C. with and into H&E Delaware, with H&E Delaware as
the surviving entity, in accordance with the terms of the Merger Documents.
“H&E Pledge Agreement” means the Pledge Agreement dated as of February 3, 2006
executed by H&E Delaware in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of its Subsidiaries owned or held by H&E Delaware.
“Hazardous Material” means any substance, material or waste that is regulated by
or forms the basis of liability now or hereafter under, any Environmental Laws,
including any material or substance that is (a) defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “pollutant,” “contaminant,”
“hazardous constituent,” “special waste,” “toxic substance” or other similar
term or phrase under any Environmental Laws, (b) petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or any
radioactive substance.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, treasury
management products or other interest or currency exchange rate or commodity
price hedging arrangement (i) arranged by GE Capital and to which one or more
Credit Parties are parties, or (ii) to which a Lender or an Affiliate of a
Lender is a party and to which one or more Credit Parties are parties.
“Incremental Revolving Loan Commitments” has the meaning provided in
Section 1.18.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property
(including purchases on Open Account) payment for which is deferred six
(6) months or more, but excluding obligations to trade creditors incurred in the
ordinary course of business that are unsecured and not overdue by more than six
(6) months unless being contested in good faith, (b) all reimbursement and other
obligations with respect to letters of credit, bankers’ acceptances and surety
bonds, whether or not matured, (c) all obligations evidenced by notes, bonds,
debentures or similar instruments, (d) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such

A-19



--------------------------------------------------------------------------------



 



property), (e) all Capital Lease Obligations and the present value (discounted
at the Index Rate as in effect on the Closing Date) of future rental payments
under all synthetic leases, (f) all obligations of such Person under commodity
purchase or option agreements or other commodity price hedging arrangements, in
each case whether contingent or matured, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks of that Person arising from fluctuations in currency values
or interest rates, in each case whether contingent or matured, (h) all
Indebtedness referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness, and (i) the Obligations.
“Indemnified Liabilities” has the meaning assigned to it in Section 1.13.
“Indemnified Person” has the meaning assigned to it in Section 1.13.
“Indenture Debt” means Indebtedness under the Senior Notes, Senior Note
Indenture, Senior Unsecured Notes or Senior Unsecured Note Indenture.
“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus fifty (50) basis points per annum. Each change
in any interest rate provided for in the Agreement based upon the Index Rate
shall take effect at the time of such change in the Index Rate.
“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.
“Inspections” has the meaning assigned to it in Section 1.14.
“Instruments” means any “instrument,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

A-20



--------------------------------------------------------------------------------



 



“Inter-Creditor Agreement” means, the intercreditor agreement dated as of
June 17, 2002 entered into by and among Bank of New York as Collateral Agent,
Agent, H&E Finance and H&E Delaware, the successor by merger to H&E Equipment
Services, L.L.C.
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense paid in cash of such Person determined in accordance with GAAP
for the relevant period ended on such date, including expense with respect to
any Funded Debt of such Person and interest expense for the relevant period that
has been capitalized on the balance sheet of such Person.
“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period;
and provided, further, that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts of any Credit Party.
“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.
“IRS” means the Internal Revenue Service.
“L/C Issuer” means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion, in
such Person’s capacity as an issuer of Letters of Credit hereunder.

A-21



--------------------------------------------------------------------------------



 



“L/C Sublimit” has the meaning assigned to such term in Annex B.
“Lenders” means GE Capital, the other initial Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any registered assignee
of such Lender.
“Letter of Credit Fee” has the meaning assigned to it in Annex B.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of any Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or any other L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.
“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations. The term does not include a Swap Related L/C.
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
“Leverage Ratio” means, with respect to H&E Delaware and its Subsidiaries, on a
consolidated basis, the ratio of (i) Funded Debt of H&E Delaware and its
Subsidiaries as of any date of determination, to (ii) EBITDA of H&E Delaware and
its Subsidiaries for the twelve-month period ending on that date of
determination.
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two, three or six months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:

  (a)   if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business

A-22



--------------------------------------------------------------------------------



 



      Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;     (b)   any LIBOR Period that
would otherwise extend beyond the Commitment Termination Date shall end 1 LIBOR
Business Days prior to such date;     (c)   any LIBOR Period that begins on the
last LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Period) shall end on the last LIBOR Business Day of a calendar month;     (d)  
Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
    (e)   Borrower Representative shall select LIBOR Periods so that there shall
be no more than seven (7) separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, the offered rate per annum for
deposits of Dollars for the applicable LIBOR Period that appears on Reuters
Screen LIBOR01 Page as of 11:00 a.m. (London, England time) two (2) Business
Days prior to the first day in such LIBOR Period. If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by the
Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%) at which
deposits of Dollars in immediately available funds are offered at 11:00 a.m.
(London, England time) two (2) Business Days prior to the first day in such
LIBOR Period by major financial institutions reasonably satisfactory to the
Agent in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).
“Litigation” has the meaning assigned to it in Section 3.13.
“Loan Account” has the meaning assigned to it in Section 1.12.
“Loan Documents” means the Agreement, the Notes, the GE Capital Fee Letter and
the Collateral Documents and all other agreements, instruments, documents and
certificates identified

A-23



--------------------------------------------------------------------------------



 



in the Closing Checklist executed and delivered to, or in favor of, Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, and
delivered to Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby. Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
“Loans” means the Revolving Loan and the Swing Line Loan.
“Lock Boxes” has the meaning assigned to it in Annex C.
“Margin Stock” has the meaning assigned to in Section 3.10.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Credit Parties
considered as a whole, (b) any Borrower’s ability to pay any of the Loans or any
of the other Obligations in accordance with the terms of the Agreement, (c) the
Collateral or Agent’s Liens, on behalf of itself and Lenders, on the Collateral
or the priority of such Liens, or (d) Agent’s or any Lender’s rights and
remedies under the Agreement and the other Loan Documents.
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.
“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
February 2, 2006, by and among H&E Equipment Services, L.L.C., H&E Holdings
L.L.C. and H&E Delaware, as amended, restated, modified or supplemented in
accordance with the terms hereof and thereof.
“Merger Documents” means, collectively, (i) the Merger Agreement and (ii) each
other document, agreement and instrument executed or delivered in connection
with the H&E Mergers, in each case as to clause (ii), as amended, restated,
modified or supplemented in accordance with the terms hereof and thereof.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or an ERISA Affiliate is
making or is obligated to make contributions on behalf of participants who are
or were employed by any of them.
“Net Book Value” means book value as determined in accordance with GAAP, lower
of cost and market, and after taking into account depreciation and excluding all
“freight-in” costs and preparatory costs.

A-24



--------------------------------------------------------------------------------



 



“Net Proceeds” has the meaning assigned to it in Section 1.3(b)(ii).
“Non-Excluded Taxes” means Taxes other than Excluded Taxes.
“Non-Funding Lender” has the meaning assigned to it in Section 9.10(a)(ii).
“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.
“Notice of Conversion/Continuation” has the meaning assigned to it in
Section 1.5(e).
“Notice of Revolving Credit Advance” has the meaning assigned to it in
Section 1.1(a).
“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Swap Related Reimbursement Obligations,
hedging obligations under swaps, caps and collar arrangements provided by any
Lender in accordance with the terms of the Agreement, expenses, attorneys’ fees
and any other sum chargeable to any Credit Party under the Agreement or any of
the other Loan Documents.
“Off Balance Sheet Equipment Inventory” means Equipment Inventory that has been
leased by any Credit Party as lessee under an operating lease, and held for
sublease by such Credit Party to third parties in the ordinary course of
business.
“Offer to Purchase and Consent Solicitation” means the Offer to Purchase and
Consent Solicitation Statement, dated May 25, 2006, of H&E Delaware and H&E
Finance with respect to the Senior Notes and the Senior Subordinated Notes.
“Open Account” means, in connection with the terms of purchase by a Credit Party
of Equipment Inventory from a dealer, that such purchase is made on credit
terms, on an unsecured basis, with payment by such Credit Party expected to be
made within six (6) months of the date of purchase. The deferral of the purchase
price of Equipment Inventory purchased on Open Account does not constitute
Indebtedness unless and until such deferral extends six (6) months or more
following the date of purchase of such Equipment Inventory.
“Open Account Refinancing” means the incurrence by a Credit Party of
Indebtedness, which, subject to Section 6.7(d), may be on a secured basis, the
proceeds of which are applied to pay in full the deferral of the purchase price
and related charges of Equipment Inventory purchased on Open Account.

A-25



--------------------------------------------------------------------------------



 



“Operating Lease Payoff Value” means, with respect to any operating lease of
Equipment Inventory to which any Borrower or Guarantor is a lessee, at any time,
the sum of the then remaining lease payments under such operating lease,
discounted to present value at the notional interest rate for such operating
lease.
“Orderly Liquidation Value” shall mean (i) with respect to Eligible Equipment
Inventory, the orderly liquidation value thereof as determined by the most
recent Equipment Inventory Appraisal and (ii) with respect to Eligible Rolling
Stock, the orderly liquidation value thereof as determined by the most recent
P&E Appraisal.
“Original Advance Rate” means, with respect to any percentage advance rate
contained in the Great Northern Borrowing Base, the H&E Borrowing Base or the
H&E California Borrowing Base, such advance rate as in effect on the Closing
Date.
“Original Closing Date” means June 17, 2002.
“Original Lenders” has the meaning assigned to it in the recitals to this
Agreement.
“Original Letters of Credit” means letters of credit issued by one or more L/C
Issuers pursuant to the Original Credit Agreement (and listed on Schedule I
hereto) that remain outstanding on the Closing Date.
“Original Letter of Credit Obligations” means Letter of Credit Obligations under
(and as defined in) the Original Credit Agreement that remain outstanding
immediately prior to the Closing Date.
“Original Related Transactions” means the initial borrowing under the
Commitments on the Original Closing Date, the H&E Mergers, contributions and
other transactions to occur under the Contribution Agreement and Plan of
Reorganization, the Refinancing, the issuance of the Senior Notes, the issuance
of the Senior Subordinated Notes, the Eagle Acquisition, the tender for and
repurchase of Senior Notes and Senior Subordinated Notes pursuant to the Offer
to Purchase and Consent Solicitation, the amendment of the Senior Note Indenture
and the Senior Subordinated Note Indenture pursuant to the Offer to Purchase and
Consent Solicitation, the issuance of Senior Unsecured Notes pursuant to the
Senior Unsecured Notes Indenture, the payment of all fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Original Related Transactions Documents.
“Original Related Transactions Documents” means the Loan Documents, the
Contribution Agreement and Plan of Reorganization, the Senior Note Indenture,
the Senior Subordinated Note Indenture, the Offer to Purchase and Consent
Solicitation, the supplemental indentures implementing amendments to the Senior
Note Indenture and Senior Subordinated Note Indenture pursuant to the Offer to
Purchase and Consent Solicitation, the offering memorandum for the Senior
Unsecured Notes, the Senior Unsecured Notes and the Senior Unsecured Notes
Indenture,

A-26



--------------------------------------------------------------------------------



 



and all other agreements and instruments executed and delivered in connection
with the Original Related Transactions.
“Original Revolving Credit Advances” means the aggregate principal amount of
Revolving Credit Advances under (and as defined in) the Original Credit
Agreement that remain unpaid immediately prior to the Closing Date.
“Original Revolving Note” means a “Revolving Note” issued (and as defined in)
the Original Credit Agreement.
“Original Swing Line Advances” means the aggregate principal balance of Swing
Line Advances under (and as defined in) the Original Credit Agreement that
remain unpaid immediately prior to the Closing Date.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“P&E” means all “equipment,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located and, in any event,
including all such Credit Party’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto and all products and proceeds thereof
and condemnation awards and insurance proceeds with respect thereto. P&E
excludes Equipment Inventory, Parts and Tools Inventory, and Fixtures.
“P&E Appraisal” means each periodic appraisal of each Borrower’s P&E conducted
at such Borrower’s cost and expense by appraisers reasonably satisfactory to
Agent and using a methodology reasonably satisfactory to Agent, provided, that
unless an Event of Default or an Audit and Appraisal Liquidity Event has
occurred and is continuing, Borrowers shall be responsible for the cost and
expense of not more than two (2) such appraisals for each Borrower per year, it
being agreed that so long as such limit is in effect, each item of Equipment
Inventory shall be appraised pursuant to a visit to sites of any one or more
Credit Parties on one occasion during each year and the balance of such
appraisals of such item in such year shall be done as a “desk appraisal.”

A-27



--------------------------------------------------------------------------------



 



“P&E Capital Expenditures” means, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Indebtedness) by such Person
during any measuring period for any P&E or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP (excluding any such
expenditures related to Permitted Acquisitions).
“Parts and Tools Inventory” means Inventory of any Borrower consisting of parts,
tools and supplies.
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.
“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
“Permitted Acquisition” has the meaning assigned to it in Section 6.1.
“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable, or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Borrower is a party as lessee made in the ordinary
course of business; (d) deposits of money securing statutory obligations of any
Borrower; (e) inchoate and unperfected workers’, mechanics’ or similar liens
arising in the ordinary course of business, so long as such Liens attach only to
P&E, Fixtures and/or Real Estate; (f) carriers’, warehousemen’s, suppliers’ or
other similar possessory liens arising in the ordinary course of business and
securing liabilities, so long as such Liens attach only to Equipment Inventory;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Borrower is a party; (h) any attachment or judgment
lien not constituting an Event of Default under Section 8.1(j); (i) zoning
restrictions, easements, licenses, or other restrictions on the use of any Real
Estate or other minor

A-28



--------------------------------------------------------------------------------



 



irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(j) the Santa Fe Springs Liens (as defined in the Disclosure Schedules to the
Eagle Acquisition Agreement), provided, that such Liens encumber only the Santa
Fe Springs Property (as defined in the Disclosure Schedules to the Eagle
Acquisition Agreement) and no other property of any Credit Party and, provided
further, that the CNL Mortgage (as defined in the Disclosure Schedules to the
Eagle Acquisition Agreement) or any refinancing thereof (which refinancing shall
have an outstanding principal amount not greater than the principal amount of
the CNL Mortgage outstanding at the time of such refinancing) secures only the
Indebtedness permitted by Section 6.3(a)(ix) and the BOE Santa Fe Lien (as
defined in the Disclosure Schedules to the Eagle Acquisition Agreement) secures
only the Sales Tax Settlement (as defined in the Eagle Acquisition Agreement);
(k) the Pacific Western Deed of Trust and the BP Deed of Trust (as such terms
are defined in the Disclosure Schedules to the Eagle Acquisition Agreement),
provided, that such Liens encumber only H&E California’s leasehold interest in
its lease with Tillotson Corporation with respect to the Eagle Plaza Property
(as defined in the Disclosure Schedules to the Eagle Acquisition Agreement) and
no other property of any Credit Party and, provided further, that such Liens do
not secure Indebtedness of any Credit Party; (l) Liens of landlords or mortgages
arising by operation of law or pursuant to the terms of real property leases,
provided, that the mortgage or rental payments secured thereby are not yet
overdue, and the applicable mortgage or lease is not otherwise in default in a
manner which could permit the applicable mortgagee or lessee to take enforcement
action with respect to such Liens and (m) to the extent subject to the
Intercreditor Agreement, Liens securing Senior Notes in favor of the Collateral
Agent acting on behalf of the holders of Senior Notes.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that any Credit Party maintains, contributes to or has an
obligation to contribute to or has any liability under.
“Pledge Agreements” means the H&E Pledge Agreement, the GNE Investments Pledge
Agreement and any other pledge agreement entered into after the Closing Date in
connection herewith (as required by the Agreement or any other Loan Document).
“Predecessor” means H&E Equipment Services, L.L.C., as one of the parties to the
H&E Mergers.

A-29



--------------------------------------------------------------------------------



 



“Principals” means (i) Bruckmann, Rosser, Sherrill & Co., L.P. and Bruckmann,
Rosser, Sherrill & Co. II, L.P., each a Delaware limited partnership,
(ii) Bruckmann, Rosser, Sherrill & Co., Inc., a Delaware corporation and
(iii) Mr. John M. Engquist.
“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral, including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
“Pro Forma” means the unaudited consolidated balance sheet of H&E Delaware and
its Subsidiaries as of July 30, 2007.
“Prohibited Swing Line Advance” means a Swing Line Advance (i) that was made
without satisfaction of the condition contained in Section 2.2(e) by virtue of
such Swing Line Advance exceeding Swing Line Availability due to the limitation
imposed by Section 1.1(b)(i)(A) or 1.1(b)(i)(B)(x) (but not 1.1(b)(i)(B)(y)), or
(ii) (x) that was made without satisfaction of the condition contained in
Section 2.2(e) by virtue of such Swing Line Advance exceeding Swing Line
Availability due to the limitation imposed by Section 1.1(b)(i)(B)(y) based on
the Borrowing Base as reflected in the most recent Borrowing Base Certificate
delivered to the Agent prior to the making of such Swing Line Advance and (y)
that (A) exceeds $4,000,000, or (B) when added to any Swing Line Advances
(described in clause (ii)(x) of this definition) made (1) during the period of
10 Business Days ending on (and including) the date of making of such Swing Line
Advance, exceeds $4,000,000 or (2) during the period from and after the Closing
Date, exceeds $15,000,000.
“Projections” means H&E Delaware and its Subsidiaries’ forecasted consolidated
and consolidating (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements; and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary or division-by-division basis, if applicable, and otherwise
consistent with the historical Financial Statements of H&E and

A-30



--------------------------------------------------------------------------------



 



its Subsidiaries, together with appropriate supporting details and a statement
of underlying assumptions.
“Properly Elects” has the meaning assigned to it in Section 7.3.
“Pro Rata Share” means with respect to all matters relating to any Lender and
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders.
“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided, that no
Person determined by Agent to be acting in the capacity of a vulture fund or
distressed debt purchaser shall be a Qualified Assignee, and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee.
“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.
“Real Estate” has the meaning assigned to it in Section 3.6.
“Refinancing Lien” means a Lien granted by a Credit Party on an item of
Equipment Inventory to secure Indebtedness incurred in connection with an Open
Account Refinancing of the deferred purchase price of such item of Equipment
Inventory so long as such Lien attaches only to such item of Equipment Inventory
and such Lien attaches within six (6) months following the date of purchase by
such Credit Party of such item of Equipment Inventory.
“Refunded Swing Line Loan” has the meaning assigned to it in
Section 1.1(b)(iii).
“Related Party” means: (i) any controlling stockholder, partner or member; any
stockholder, partner or member of any Principal identified in clauses (i) or
(ii) of the definition of “Principals”; a majority owned Subsidiary, or
immediate family member (in the case of an individual) of any Principal or any
Related Party; or (ii) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding a majority interest of which consist of
any one or more Principals and/or such other Persons referred to in the
immediately preceding clause (i).

A-31



--------------------------------------------------------------------------------



 



“Related Transactions” means the Burress Acquisition, the amendment and
restatement of the Original Credit Agreement, the payment of (or reserve for)
all fees, costs and expenses in connection with the foregoing and the execution
and delivery of all Related Transactions Documents increase in the Revolving
Loan Commitment on the Closing Date, and the payment of all fees, costs.
“Related Transactions Documents” means the Loan Documents, the Burress
Acquisition Documents and all documents, instruments and agreements executed and
delivered in connection therewith.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
“Rentals” means rental payments due to any Borrower from the rental of
(i) Equipment Inventory owned by such Borrower or (ii) inventory leased by such
Borrower.
“Requisite Lenders” means, (i) at any time when there are more than two Lenders,
the Lenders (which must be more than two Lenders) (a) having more than 50% of
the Commitments of all Lenders, or (b) if the Commitments have been terminated,
having more than 50% of the aggregate outstanding amount of the Loans (without
giving effect to the Swing Line Loan) and Letter of Credit Obligations; or
(ii) at any time when there are only two Lenders, both Lenders.
“Reserves” means, with respect to the Borrowing Base of any Borrower
(a) reserves established by Agent from time to time against Eligible Parts and
Tools Inventory or Eligible Equipment Inventory pursuant to Section 5.9, and
(b) such other reserves against Eligible Accounts, Eligible Rentals, Eligible
Parts and Tools Inventory, Eligible Rolling Stock, Eligible Equipment Inventory
or Borrowing Availability of such Borrower that Agent may, in good faith and in
its reasonable credit judgment, establish from time to time. Without limiting
the generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses shall be deemed to be a reasonable exercise of Agent’s
credit judgment.
“Restricted Payment” means, with respect to any Credit Party, (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of such Credit Party’s Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of such
Credit Party’s Stock or any other payment or distribution made in respect
thereof, either directly or indirectly; (c) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to, any
Subordinated Debt; (d) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Credit Party now or

A-32



--------------------------------------------------------------------------------



 



hereafter outstanding; (e) any payment of a claim for the rescission of the
purchase or sale of, or for material damages arising from the purchase or sale
of, any shares of such Credit Party’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Credit Party other than
payment of compensation and directors’ fees in the ordinary course of business
to Stockholders who are employees of such Person; (g) any payment of management
fees (or other fees of a similar nature) by such Credit Party to any Stockholder
of such Credit Party or its Affiliates and (h) any optional payment or
prepayment of principal of the Senior Unsecured Notes, the Senior Notes or the
Senior Subordinated Notes, any prepayment of premium, if any, or interest, fees,
or other charges on or with respect to the Senior Unsecured Notes, Senior Notes
or the Senior Subordinated Notes, and any redemption, purchase, retirement,
defeasance, subleasing fund or similar optional payment with respect to the
Senior Unsecured Notes, Senior Notes or the Senior Subordinated Notes.
“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.
“Revolving Credit Advance” has the meaning assigned to it in Section 1.1(a)(i).
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding, as the context may require, to any
Borrower or to all Borrowers plus (ii) the aggregate Letter of Credit
Obligations incurred on behalf of any Borrower or all Borrowers. Unless the
context otherwise requires, references to the outstanding principal balance of
the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations. A Letter of Credit issued for the account of a Borrower shall be
included in calculating the Letter of Credit Obligations of, and consequently
the outstanding principal balance of the Revolving Loan made to, such Borrower.
“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J or in the most recent
Assignment Agreement executed by such Revolving Lender and (b) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Three Hundred Twenty Million Dollars ($320,000,000), as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.
“Revolving Note” has the meaning assigned to it in Section 1.1(a)(ii).

A-33



--------------------------------------------------------------------------------



 



“Security Agreements” means, collectively, each security agreement entered into
on or after the Original Closing Date in connection herewith (as required by the
Agreement or any other Loan Document) by and among Agent, on behalf of itself
and Lenders, and each Credit Party that is a signatory thereto.
“Senior Debt” of any Person, means all Indebtedness and Capital Lease
Obligations of such Person, other than Subordinated Debt of such Person.
“Senior Note Indenture” means the Indenture, dated as of June 17, 2002, among
the Predecessor of H&E Delaware, H&E Finance and The Bank of New York, as
trustee as such Indenture may be amended, modified or supplemented from time to
time in accordance with its terms and the terms hereof.
“Senior Notes” means the $200,000,000 11 1/8% senior secured notes due 2012
issued by the Predecessor of H&E Delaware and H&E Finance pursuant to the Senior
Note Indenture together with any amendments, modifications, supplements,
replacements or substitutions thereof made or issued in accordance with the
terms of the Senior Note Indenture and this Agreement.
“Senior Subordinated Note Indenture” means the Indenture, dated as of June 17,
2002, among the Predecessor of H&E Delaware, H&E Finance and The Bank of New
York, as trustee as such Indenture may be amended, modified or supplemented from
time to time in accordance with its terms and the terms hereof.
“Senior Subordinated Notes” means the $50,000,000 12 1/2% senior subordinated
notes due 2013 issued by the Predecessor of H&E Delaware and H&E Finance
pursuant to the Senior Subordinated Note Indenture.
“Senior Unsecured Note Indenture” means the Indenture, dated August 4, 2006,
between the H&E Delaware and The Bank of New York as trustee, as such Indenture
may be amended, modified or supplemented from time to time in accordance with
its terms and the terms hereof.
“Senior Unsecured Notes” means up to $250,000,000 8 3/8% senior notes due 2016
issued by H&E Delaware pursuant to the Senior Unsecured Note Indenture, together
with any amendments, modifications, supplements, replacements or substitutions
thereof made or issued in accordance with the terms of the Senior Unsecured Note
Indenture and this Agreement.
“Settlement Date” has the meaning assigned to it in Section 9.10(a)(ii).
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

A-34



--------------------------------------------------------------------------------



 



“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
“Subject Property” has the meaning assigned to it in Section 7.3.
“Subordinated Debt” means Indebtedness evidenced by the Senior Subordinated
Notes and any other Indebtedness of any Borrower subordinated to the Obligations
in a manner and form satisfactory to Agent and Lenders in their sole discretion,
as to right and time of payment and as to any other rights and remedies
thereunder. For the avoidance of doubt, “Subordinated Debt” shall not include
the Senior Notes or Senior Unsecured Notes.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of H&E Delaware.

A-35



--------------------------------------------------------------------------------



 



“Subsidiary Guaranties” means each Subsidiary Guaranty executed by each
Subsidiary (other than any Borrower) on or after the Original Closing Date, of
the Borrowers in favor of Agent, on behalf of itself and Lenders.
“Supplemental Indentures” means the Supplemental Indentures dated June 6, 2006
amending the Senior Note Indenture and the Senior Subordinated Note Indenture,
respectively.
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments
or Investment Property.
“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by any Borrower
under an interest rate protection or hedging agreement or transaction
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans, and which agreement or
transaction such Borrower entered into as the result of a specific referral
pursuant to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for such Borrower to enter into such
agreement or transaction. The term includes a Swap Related L/C as it may be
increased from time to time fully to support Borrower’s payment obligations
under any and all such interest rate protection or hedging agreements or
transactions.
“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.
“Swing Line Advance” has the meaning assigned to it in Section 1.1(b)(i).
“Swing Line Availability” has the meaning assigned to it in Section 1.1(b)(i).
“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Loans as set forth on Annex J which
commitment constitutes a subfacility of the Revolving Loan Commitment of the
Swing Line Lender.
“Swing Line Lender” means GE Capital.
“Swing Line Loan” means at any time, as the context may require, the aggregate
amount of Swing Line Advances outstanding to Borrowers.
“Swing Line Note” has the meaning assigned to it in Section 1.1(b)(ii).
“Tangible Assets” means, with respect to any Person, all tangible assets of such
Person as of any date of determination calculated in accordance with GAAP.
“Target” has the meaning assigned to it in Section 6.1.

A-36



--------------------------------------------------------------------------------



 



“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto.
“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full in cash, (b) all other Obligations (other than contingent
obligations for which no claim has been asserted), under the Agreement and the
other Loan Documents have been completely discharged, (c) all Letter of Credit
Obligations have been cash collateralized, canceled or backed by standby letters
of credit in accordance with Annex B, and (d) none of the Borrowers shall have
any further right to borrow any monies under the Agreement.
“Title IV Plan” means an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is covered by
Title IV of ERISA, and that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has any liability with
respect to on behalf of participants who are or were employed by any of them.
“Titled Vehicles” means vehicles for which a certificate of title has been
issued any jurisdiction pursuant to a statute described in section 9-311(a)(2)
or 9-311(a)(3) of the Code.
“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
“Trademarks” means all of the following now owned or hereafter existing, adopted
or acquired by any Credit Party: (a) all trademarks, trade names, limited
liability company names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.
“Trustee” means Bank of New York as trustee for (i) the holders of Senior Notes
under the Senior Note Indenture and (ii) the holders of the Senior Unsecured
Notes under the Senior Unsecured Note Indenture.
“Unasserted Contingent Obligations” means, at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest and premium (if any) on, and fees relating
to, any Indebtedness and (ii) contingent reimbursement obligations in respect of
amounts that may be drawn under Letters of Credit) in respect of which no claim
or

A-37



--------------------------------------------------------------------------------



 



demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan, all determined as of the most recent valuation date for each such
Title IV Plan using the actuarial assumptions for funding purposes in effect
under such Title IV Plan.
“Vendor Inter-Creditor Agreement” means an agreement in the form of
Exhibit 6.7(d)(iii)(A) or Exhibit 6.7(d)(iii)(B), in each case, with such
changes thereto as may be approved by the Agent, between the Agent and the
holder of a purchase money Lien in Equipment Inventory or such other form of
intercreditor agreement as the Agent may approve.
“Welfare Plan” means a Plan described in Section 3(1) of ERISA.
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles of the Code, the definition contained in Article 9 shall
control. Unless otherwise specified, references in the Agreement or any of the
Appendices to a Section, subsection or clause refer to such Section, subsection
or clause as contained in the Agreement. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to the Agreement as a whole,
including all Annexes, Exhibits and Schedules, as the same may from time to time
be amended, restated, modified or supplemented, and not to any particular
section, subsection or clause contained in the Agreement or any such Annex,
Exhibit or Schedule. References in the definitions to any agreement, indenture,
note or other contract shall mean and refer to such agreement, indenture, note
or other contract as amended, modified, supplemented, restated, renewed,
extended, replaced, or substituted, in each case in accordance with the terms of
such agreement, indenture, note or other contract and the terms of the Loan
Documents.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance. The phrase “the date hereof” or “of even date herewith” shall mean
August 4, 2006.

A-38



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
LETTERS OF CREDIT

(a)   Issuance       Subject to the terms and conditions of the Agreement, Agent
and Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
applicable Borrower and for such Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued by an L/C Issuer for
Borrower’s account and guaranteed by Agent; provided, that if the L/C Issuer is
a Revolving Lender, then such Letters of Credit shall not be guaranteed by Agent
but rather each Revolving Lender shall, subject to the terms and conditions
hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below. The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the least
of (i) Thirty Million Dollars ($30,000,000) (the “L/C Sublimit”), and (ii) the
Maximum Amount less the aggregate outstanding principal balance of the Revolving
Credit Advances and the Swing Line Loan, and (iii) the Aggregate Borrowing Base
less the aggregate outstanding principal balance of the Revolving Credit
Advances and the Swing Line Loan. Furthermore, the aggregate amount of any
Letter of Credit Obligations incurred on behalf of any Borrower shall not at any
time exceed such Borrower’s separate Borrowing Base less the aggregate principal
balance of the Revolving Credit Advances and the Swing Line Loan to such
Borrower. No such Letter of Credit shall have an expiry date that is more than
one year following the date of issuance thereof, unless otherwise determined by
Agent in its sole discretion, and neither Agent nor Revolving Lenders shall be
under any obligation to incur Letter of Credit Obligations in respect of, or
purchase risk participations in, any Letter of Credit having an expiry date that
is later than the date that is referred to in clause (a) of the definition of
Commitment Termination Date. Each issuance of a Letter of Credit shall be made
on notice by Borrower Representative on behalf of the applicable Borrower to the
representative of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later noon (New York time) on the date
which is three (3) Business Days prior to the proposed issuance of such Letter
of Credit. Each such notice (a “Notice of Issuance of Letter of Credit”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit B-1(a), shall be accompanied by the proposed form of Letter of Credit
(which must be acceptable to the L/C Issuer) and shall include the information
required in such Exhibit and such other administrative information as may be
reasonably required by Agent. Notwithstanding anything contained herein to the
contrary, Letter of Credit applications by Borrowers and approvals by Agent and
the L/C Issuer may be made and transmitted pursuant to electronic codes and
security measures mutually agreed upon and established by and among Borrowers,
Agent and the L/C Issuer.

B-1



--------------------------------------------------------------------------------



 



(b)   Advances Automatic; Participations

  (i)   In the event that Agent or any Revolving Lender shall make any payment
on or pursuant to any Letter of Credit Obligation, such payment shall then be
deemed automatically to constitute a Revolving Credit Advance to the applicable
Borrower under Section 1.1(a) of the Agreement regardless of whether a Default
or Event of Default has occurred and is continuing and notwithstanding any
Borrower’s failure to satisfy the conditions precedent set forth in Section 2,
and each Revolving Lender shall be obligated to pay its Pro Rata Share thereof
in accordance with the Agreement. The failure of any Revolving Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Revolving Lender of its obligation hereunder
to make available to Agent its Pro Rata Share thereof, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available such other Revolving Lender’s Pro Rata Share of any such payment.    
(ii)   If it shall be illegal or unlawful for any Borrower to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Section 8.1(h) or Section 8.1(i) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Revolving Lender, then (A) immediately and without
further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Revolving
Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of the Letter
of Credit Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Revolving Lender’s Pro Rata Share (based on
the Revolving Loan Commitments) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance. Each Revolving Lender
shall fund its participation in all payments or disbursements made under the
Letters of Credit in the same manner as provided in the Agreement with respect
to Revolving Credit Advances.

(c)   Cash Collateral

  (i)   If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement prior to the Commitment Termination
Date, each Borrower will pay to Agent for the ratable benefit of itself and
Revolving Lenders cash or cash equivalents acceptable to Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each applicable Letter of Credit outstanding for the benefit of
such Borrower. Such funds or Cash Equivalents shall be

B-2



--------------------------------------------------------------------------------



 



      held by Agent in a cash collateral account (the “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent. The Cash
Collateral Account shall be in the name of the applicable Borrower and shall be
pledged to, and subject to the control of, Agent, for the benefit of Agent and
Lenders, in a manner reasonably satisfactory to Agent. Each Borrower hereby
pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due. The Agreement, including this Annex B,
shall constitute a security agreement under applicable law.

  (ii)   If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
each applicable Borrower shall either (A) provide cash collateral therefor in
the manner described above, or (B) cause all such Letters of Credit and
guaranties thereof, if any, to be canceled and returned, or (C) with the consent
of Agent, deliver a stand-by letter (or letters) of credit in guaranty of such
Letter of Credit Obligations, which stand-by letter (or letters) of credit shall
be of like tenor and duration as, and in an amount equal to 105% of the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.     (iii)   From time to time
after funds are deposited in the Cash Collateral Account by Borrower, whether
before or after the Commitment Termination Date, Agent may apply such funds or
Cash Equivalents then held in the Cash Collateral Account to the payment of any
amounts, and in such order as Agent may elect, as shall be or shall become due
and payable by such Borrower to Agent and Lenders with respect to such Letter of
Credit Obligations of such Borrower and, upon the satisfaction in full of all
Letter of Credit Obligations, to any other Obligations of such Borrower then due
and payable.     (iv)   No Borrower nor any Person claiming on behalf of or
through any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Borrowers to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Obligations
then due and owing and upon payment in full of such other Obligations, any
remaining amount shall be paid to Borrowers or as otherwise required by law.
Interest earned on deposits in the Cash Collateral Account shall be for the
account of Agent.

(d)   Fees and Expenses       Each Borrower agree to pay to Agent for the
benefit of Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred by such Borrower hereunder, (i) all costs

B-3



--------------------------------------------------------------------------------



 



    and expenses incurred by Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each month during which any such Letter of
Credit Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”)
in an amount equal to the Applicable L/C Margin from time to time in effect
multiplied by the maximum amount available from time to time to be drawn under
the applicable Letter of Credit. Such fee shall be paid to Agent for the benefit
of the Revolving Lenders in arrears, on the first day of each month and on the
Commitment Termination Date. In addition, each Borrower shall pay to any L/C
Issuer, on demand, such fees (including all per annum fees), charges and
expenses of such L/C Issuer in respect of the issuance, negotiation, acceptance,
amendment, transfer and payment of such Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is issued.   (e)   Omitted   (f)   Obligation Absolute       The
obligation of Borrowers to reimburse Agent and Revolving Lenders for payments
made with respect to any Letter of Credit Obligation shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Revolving Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrowers and Revolving Lenders shall be paid
strictly in accordance with the terms hereof under all circumstances including
the following:

  (i)   any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;     (ii)   the
existence of any claim, setoff, defense or other right that any Borrower or any
of its Affiliates or any Lender may at any time have against a beneficiary or
any transferee of any Letter of Credit (or any Persons or entities for whom any
such transferee may be acting), Agent, any Lender, or any other Person, whether
in connection with the Agreement, the Letter of Credit, the transactions
contemplated herein or therein or any unrelated transaction (including any
underlying transaction between any Borrower or any of its Affiliates and the
beneficiary for which the Letter of Credit was procured);     (iii)   any draft,
demand, certificate or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;     (iv)   payment
by Agent (except as otherwise expressly provided in paragraph (g)(ii)(C) below)
or any L/C Issuer under any Letter of Credit or guaranty thereof against
presentation of a demand, draft or certificate or other document that does not
comply with the terms of such Letter of Credit or such guaranty;     (v)   any
other circumstance or event whatsoever, that is similar to any of the foregoing;
or     (vi)   the fact that a Default or an Event of Default has occurred and is
continuing.

B-4



--------------------------------------------------------------------------------



 



(g)   Indemnification; Nature of Lenders’ Duties

  (i)   In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).    
(ii)   As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by beneficiaries
of any Letter of Credit. In furtherance and not in limitation of the foregoing,
to the fullest extent permitted by law neither Agent nor any Lender shall be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit substantially to comply with conditions required in order
to demand payment under such Letter of Credit; provided that, in the case of any
payment by Agent under any Letter of Credit or guaranty thereof, Agent shall be
liable to the extent such payment was made solely as a result of its gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.

B-5



--------------------------------------------------------------------------------



 



  (iii)   Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer.

(h)   Reimbursement       Borrowers shall be irrevocably and unconditionally
obligated forthwith without presentment, demand, protest or other formalities of
any kind (including for purposes of Section 12), to reimburse any L/C Issuer on
demand in immediately available funds for any amounts paid by such L/C Issuer
with respect to a Letter of Credit, including all reimbursement payments, fees,
Charges, costs and expenses paid by such L/C Issuer. Borrowers hereby authorize
and direct Agent, at Agent’s option, to debit Borrowers’ account (by increasing
the outstanding principal balance of the Revolving Credit Advances) in the
amount of any payment made by an L/C Issuer with respect to any Letter of
Credit.

B-6



--------------------------------------------------------------------------------



 



ANNEX C (Section 1.8)
to
CREDIT AGREEMENT
CASH MANAGEMENT SYSTEMS
Borrowers shall and shall cause each other Credit Party to establish and
maintain the Cash Management Systems described below:

(a)   On or before the Closing Date, and until the Termination Date, each
Borrower shall (i) establish lock boxes (“Lock Boxes”) or at Agent’s discretion,
blocked accounts (“Blocked Accounts”) at one or more of the banks set forth in
Disclosure Schedule (3.19), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors (except as set forth below)
forward payment directly to such Lock Boxes, and (ii) deposit and cause its
Subsidiaries to deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral (whether or not otherwise
delivered to a Lock Box) into one or more Blocked Accounts in such Borrower’s
name or any such Subsidiary’s name and at a bank identified in Disclosure
Schedule (3.19) (each, a “Relationship Bank”). At the request of Agent, each
Borrower shall have established a concentration account in its name (each a
“Concentration Account” and collectively, the “Concentration Accounts”) at the
bank which shall be designated as the Concentration Account bank for such
Borrower in Disclosure Schedule (3.19) (the “Concentration Account Bank” and,
collectively, the “Concentration Account Banks”) which bank shall be reasonably
satisfactory to Agent and such Borrower. No Credit Party shall maintain a
deposit account that is not subject to a Blocked Account Agreement.   (b)   Each
Borrower may maintain, in its name, an account (each a “Disbursement Account”
and collectively, the “Disbursement Accounts”) at a bank reasonably acceptable
to Agent into which Agent shall, from time to time, deposit proceeds of
Revolving Credit Advances and Swing Line Advances made to such Borrower pursuant
to Section 1.1 for use by such Borrower solely in accordance with the provisions
of Section 1.4. No Credit Party shall maintain any deposit account other than a
deposit account that is subject to a Blocked Account Agreement.   (c)   On or
before the Closing Date (or such later date as Agent shall consent to in
writing), each Concentration Account Bank, each bank where a Disbursement
Account is maintained and all other Relationship Banks, shall have entered into
tri-party blocked account agreements with Agent, for the benefit of itself and
Lenders, and the applicable Credit Party and Subsidiaries thereof, as
applicable, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date (a “Blocked Account
Agreement”). Each such blocked account agreement shall provide, among other
things, that (i) all items of payment deposited in such account and proceeds
thereof deposited in the applicable Concentration Account are held by

C-1



--------------------------------------------------------------------------------



 



    such bank as agent or bailee-in-possession for Agent, on behalf of itself
and Lenders, (ii) the bank executing such agreement has no rights of setoff or
recoupment or any other claim against such account, as the case may be, other
than for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment, and (iii) from and after the Closing Date (A) with respect to banks at
which a Blocked Account is maintained, such bank agrees, from and after the
receipt of a notice (an “Activation Notice”) from Agent (which Activation Notice
may be given by Agent at any time at which (1) a Default or Event of Default has
occurred and is continuing, (2) Agent reasonably believes based upon information
available to it that a Default or an Event of Default is likely to occur;
(3) Agent reasonably believes that an event or circumstance that is likely to
have a Material Adverse Effect has occurred, or (4) Agent reasonably has grounds
to believe that the integrity of any Credit Party Cash Management Systems has
been compromised or any Credit Party compliance with the provisions of this
Annex C or any other provisions of the Loan Documents to the extent related to
such Cash Management Systems (any of the foregoing being referred to herein as
an “Activation Event”)), to forward immediately all amounts in each Blocked
Account to such Borrower’s Concentration Account Bank and to commence the
process of daily sweeps from such Blocked Account into the applicable
Concentration Account and (B) with respect to each Concentration Account Bank,
such bank agrees from and after the receipt of an Activation Notice from Agent
upon the occurrence of an Activation Event, to immediately forward all amounts
received in the applicable Concentration Account to the Collection Account
through daily sweeps from such Concentration Account into the Collection
Account. From and after the date Agent has delivered an Activation Notice to any
bank with respect to any Blocked Account(s), no Credit Party shall, or shall
cause or permit any Subsidiary thereof to, accumulate or maintain cash in
Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.   (d)   So long as no Default or
Event of Default has occurred and is continuing, Credit Parties may amend
Disclosure Schedule (3.19) to add or replace a Relationship Bank, Lock Box or
Blocked Account or to replace any Concentration Account or any Disbursement
Account; provided, that (i) Agent shall have consented in writing in advance to
the opening of such account or Lock Box with the relevant bank and (ii) prior to
the time of the opening of such account or Lock Box, the applicable Credit Party
or its Subsidiaries, as applicable, and such bank shall have executed and
delivered to Agent a tri-party blocked or Lock Box account agreement, in form
and substance reasonably satisfactory to Agent. Each Credit Party shall close
any of its accounts (and establish replacement accounts in accordance with the
foregoing sentence) promptly and in any event within thirty (30) days following
notice from Agent that the creditworthiness of any bank holding an account is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts or Lock Boxes of the bank holding such accounts or
Agent’s liability under any tri-party blocked or Lock Box blocked account
agreement with such bank is no longer acceptable in Agent’s reasonable judgment.

C-2



--------------------------------------------------------------------------------



 



(e)   The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which the applicable Credit Party and
each Subsidiary thereof shall have granted a Lien to Agent, on behalf of itself
and Lenders, pursuant to its Security Agreement. (f)   All amounts deposited in
the Collection Account shall be deemed received by Agent in accordance with
Section 1.6 and shall be applied (and allocated) by Agent in accordance with
Section 1.7. In no event shall any amount be so applied unless and until such
amount shall have been credited in immediately available funds to the Collection
Account.   (g)   Each Credit Party shall and shall cause its Affiliates,
officers, employees, agents, directors or other Persons acting for or in concert
with such Credit Party (each a “Related Person”) to (i) hold in trust for Agent,
for the benefit of itself and Lenders, all checks, cash and other items or
payment constituting proceeds of Collateral received by such Credit Party or any
such Related Person, and (ii) within one (1) Business Day after receipt by such
Credit Party or any such Related Person of any checks, cash or other items or
payment, deposit the same into a Blocked Account of such Credit Party. Each
Credit Party and each Related Person thereof acknowledges and agrees that all
cash, checks or other items of payment constituting proceeds of Collateral are
part of the Collateral. All proceeds of the sale or other disposition of any
Collateral, shall be deposited directly into the applicable Blocked Accounts.

C-3



--------------------------------------------------------------------------------



 



ANNEX D (Section 2.2(a))
to
CREDIT AGREEMENT
CLOSING CHECKLIST
In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein has the meaning ascribed thereto in Annex A to the Agreement):

(A)   Appendices       All Appendices to the Agreement, in form and substance
satisfactory to Agent.   (B)   Revolving Notes and Swing Line Note       Duly
executed originals of the Revolving Notes and Swing Line Notes for each
applicable Lender, dated the Closing Date, if requested by the respective
Lenders.   (C)   Insurance       Satisfactory evidence that the insurance
policies required by Section 5.4 are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements, as requested by Agent, in favor of Agent, on behalf of Lenders.  
(D)   Security Documents       Such amendments, confirmations and assumptions of
or relating to the Collateral Documents and such additional security, pledge and
similar documents as Agent may reasonably request.   (E)   Perfection
Certificates       Perfection certificates as to each Credit Party, in form and
substance satisfactory to Agent, executed by each Credit Party.   (F)   Burress
Guaranty       A Subsidiary Guaranty, executed and delivered by Burress, in
favor of Agent and Lenders.   (G)   Security Interests and Code Filings

  (a)   Evidence satisfactory to Agent that Agent (for the benefit of itself and
Lenders) has a valid and perfected first priority security interest in the
Collateral, including (i) such documents duly executed by each Credit Party
(including financing statements under the

D-1



--------------------------------------------------------------------------------



 



      Code and other applicable documents under the laws of any jurisdiction
with respect to the perfection of Liens) as Agent may request in order to
perfect its security interests in the Collateral and (ii) copies of Code search
reports listing all effective financing statements that name any Credit Party as
debtor, together with copies of such financing statements, none of which shall
cover the Collateral, except for Permitted Encumbrances.     (b)   Evidence
satisfactory to Agent, including copies, of all UCC-1 and other financing
statements filed in favor of any Credit Party with respect to each location, if
any, at which Parts and Tools Inventory or Equipment Inventory may be consigned.
    (c)   Control Letters from (i) all issuers of uncertificated securities and
financial assets held by any Borrower, (ii) all securities intermediaries with
respect to all securities accounts and securities entitlements of any Borrower
other than any securities accounts which are solely and directly linked to a
deposit account that is subject to a Blocked Account Agreement, and (iii) all
futures commission agents and clearing houses with respect to all commodities
contracts and commodities accounts held by any Borrower.     (d)   Evidence that
Agent has been named as lien-holder or secured party on all certificates of
title for all Title Vehicles owned by Credit Parties, other than Titled Vehicles
constituting Equipment Inventory (except that Agent must be named as lien-holder
on Titled Vehicles constituting Equipment Inventory of the type listed on
Disclosure Schedule (3.24)).

(H)   Borrowing Base Certificate       Duly executed originals of a Borrowing
Base Certificate from each Borrower, dated the Closing Date, reflecting
information concerning Eligible Accounts, Eligible Rentals, Eligible Parts and
Tools Inventory, Eligible Rolling Stock and Eligible Equipment Inventory of
Borrowers.   (I)   Notice of Revolving Credit Advance       Duly executed
originals of a Notice of Revolving Credit Advance, dated the Closing Date, with
respect to the Revolving Credit Advance to be requested by Borrowers on the
Closing Date.   (J)   Letter of Direction       Duly executed originals of a
letter of direction from Borrowers addressed to Agent, on behalf of itself and
Lenders, with respect to the disbursement on the Closing Date of the proceeds of
the Revolving Credit Advance made hereunder.   (K)   Cash Management System;
Blocked Account Agreements       Evidence satisfactory to Agent that, as of the
Closing Date, Cash Management Systems complying with Annex C to the Agreement
have been established and are currently being maintained in the manner set forth
in such Annex C, together with copies of duly executed tri-party blocked account
and lock box agreements, reasonably satisfactory to Agent, with the banks as
required by Annex C.

D-2



--------------------------------------------------------------------------------



 



(L)   Certificate of Formation and Good Standing       For each Credit Party,
(a) its articles or certificate of incorporation or certificate of formation, as
applicable, and all amendments thereto, (b) good standing certificates
(including verification of tax status) in its state of incorporation or
formation, as applicable, and (c) good standing certificates (including
verification of tax status) and certificates of qualification to conduct
business in each jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification, each dated a recent date
prior to the Closing Date and certified by the applicable Secretary of State or
other authorized Governmental Authority.   (M)   By-laws and Resolutions      
For each Credit Party, (a) its by-laws or operating agreement, as applicable,
together with all amendments thereto and (b) resolutions of such Person’s Board
of Directors or Board of Members, as applicable, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and the transactions to be consummated in connection therewith, each certified
as of the Closing Date by such Person’s secretary or an assistant secretary as
being in full force and effect without any modification or amendment.   (N)  
Incumbency Certificates       For each Credit Party, signature and incumbency
certificates of the officers of such Person executing any of the Loan Documents,
certified as of the Closing Date by such Person’s secretary or an assistant
secretary as being true, accurate, correct and complete.   (O)   Opinions of
Counsel       Duly executed originals of opinions of Dechert LLP, New York and
California counsel for the Credit Parties, together with opinions of Delaware,
Washington, Montana and Virginia counsel, each in form and substance reasonably
satisfactory to Agent and its counsel, dated the Closing Date, and each
accompanied by a letter addressed to such counsel from the Credit Parties,
authorizing and directing such counsel to address its opinion to Agent, on
behalf of Lenders, and to include in such opinion an express statement to the
effect that Agent and Lenders are authorized to rely on such opinion.   (P)   GE
Capital Fee Letter       Duly executed originals of the GE Capital Fee Letter in
form and substance satisfactory to GE Capital.   (Q)   Officer’s Certificate    
  Duly executed originals of a certificate of an Authorized Officer of each
Credit Party, dated the Closing Date, stating that, (i) since December 31, 2006
(a) no event or condition has occurred or is existing which could reasonably be
expected to have a Material Adverse Effect; (b) there has

D-3



--------------------------------------------------------------------------------



 



    been no material adverse change in the industry in which any Borrower
operates; (c) no Litigation has been commenced against such Credit Party which,
if successful, would have a Material Adverse Effect or could challenge any of
the transactions contemplated by the Agreement and the other Loan Documents; and
(d) there has been no material increase in liabilities, liquidated or
contingent, and no material decrease in assets of any Borrower or any of its
Subsidiaries; (ii) no default or event of default has occurred under any
material contract to which any Borrower is a party; (iii) that the conditions
set forth in Section 2.1(k) have been satisfied and (iv) that the attached
copies of the Related Transactions Documents are correct and complete.   (R)  
Waivers       Landlord waivers and consents, bailee letters and mortgagee
agreements in form and substance reasonably satisfactory to Agent, in each case
as required pursuant to Section 5.9, provided that Agent may waive this
condition as to any one or more locations as contemplated by Section 5.9 and the
various borrowing base definitions.   (S)   Appraisals       Equipment Inventory
Appraisals and P&E Appraisals conducted by an appraiser reasonably satisfactory
to Agent and Borrowers and using a methodology reasonably satisfactory to Agent,
each of which shall be in form and substance reasonably satisfactory to Agent.  
(T)   Environmental Reports       Agent shall have received such environmental
review and audit reports with respect to the Real Estate of any Credit Party as
Agent shall have requested, and Agent shall be satisfied, in its sole
discretion, with the contents of all such environmental reports.   (U)   Audited
Financials; Financial Condition       The Financial Statements, Projections and
other materials set forth in Section 3.4, certified by an Authorized Officer of
Borrower Representative, in each case in form and substance reasonably
satisfactory to Agent, and Agent shall be satisfied, in its sole discretion,
with all of the foregoing. Agent shall have further received a certificate of an
Authorized Officer of each Borrower, based on such Pro Forma and Projections, to
the effect that (a) such Borrower will be Solvent upon the consummation of the
transactions contemplated herein; (b) the Pro Forma fairly presents the
financial condition of such Borrower as of the date thereof after giving effect
to the transactions contemplated by the Loan Documents; (c) the Projections are
based upon estimates and assumptions stated therein, all of which such Borrower
believes to be reasonable and fair in light of current conditions and current
facts known to such Borrower and, as of the Closing Date, reflect such
Borrower’s good faith and reasonable estimates of its future financial
performance and of the other information projected therein for the period set
forth therein; and (e) containing such other statements with respect to the
solvency of such Borrower and matters related thereto as Agent shall request.

D-4



--------------------------------------------------------------------------------



 



(V)   Other Documents       Such other certificates, documents and agreements
respecting and Credit Party as Agent may, in its sole discretion, request.

D-5



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING
Each Borrower shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

  (a)   Monthly Financials         To Agent and Lenders, within thirty (30) days
after the end of each Fiscal Month, financial information regarding H&E Delaware
and its Subsidiaries, certified by an Authorized Officer of Borrower
Representative, consisting of consolidated and consolidating, if applicable
(i) unaudited balance sheets as of the close of such Fiscal Month (including a
summary of the outstanding balance of all Intercompany Notes as of the last day
of such Fiscal Month) and the related statements of income and cash flow and
shareholders’ equity for that portion of the Fiscal Year ending as of the close
of such Fiscal Month and (ii) unaudited statements of income, cash flows and
shareholders’ equity for such Fiscal Month, setting forth in comparative form
the figures for the corresponding period in the prior year and the figures
contained in the Projections for such Fiscal Year, all prepared in accordance
with GAAP (subject to normal year-end adjustments). Such financial information
shall be accompanied by (A) a statement in reasonable detail (each, a
“Compliance Certificate”) showing the calculations used in determining
compliance with each Financial Covenant which is tested on a monthly basis as of
the end of such Fiscal Quarter, and (B) the certification of an Authorized
Officer of Borrower Representative that (i) such financial information presents
fairly in accordance with GAAP (subject to normal year-end adjustments) the
financial position and results of operations of H&E Delaware and its
Subsidiaries, on a consolidated and consolidating basis, if applicable, in each
case as at the end of such Fiscal Month and for that portion of the Fiscal Year
then ended and (ii) any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.     (b)   Quarterly
Financials         To Agent and Lenders, within forty-five (45) days after the
end of each Fiscal Quarter, consolidated and consolidating, if applicable,
financial information regarding H&E Delaware and its Subsidiaries, certified by
an Authorized Officer of Borrower Representative, including (i) unaudited
balance sheets as of the close of such Fiscal

E-1



--------------------------------------------------------------------------------



 



      Quarter and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form, the figures for the corresponding
period in the prior year and the figures contained in the Projections for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments). Such financial information shall be accompanied by (A) a
Compliance Certificate in respect of each of the Financial Covenants that are
tested on a quarterly basis as at the end of such Fiscal Quarter and (B) the
certification of an Authorized Officer of Borrower Representative that (i) such
financial information presents fairly in accordance with GAAP (subject to normal
year-end adjustments) the financial position, results of operations and
statements of cash flows of H&E Delaware and its Subsidiaries, on both a
consolidated and consolidating basis, if applicable, as at the end of such
Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Borrowers shall deliver to Agent and Lenders,
within forty-five (45) days after the end of each Fiscal Quarter, a management
discussion and analysis that includes a comparison to budget for that Fiscal
Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.     (c)   Operating Plan         To
Agent and Lenders, as soon as available, but not later than forty-five (45) days
after the end of each Fiscal Year, an annual operating plan for H&E Delaware and
its Subsidiaries, on a consolidated and consolidating basis, approved by the
Board of Directors of H&E Delaware, (a) for the first Fiscal Year following the
Closing Date, which (i) includes a statement of all of the material assumptions
on which such plan is based and (ii) includes monthly balance sheets, a monthly
budget, income statements and statements of cash flow for the following year and
(b) for the four Fiscal Years thereafter, which (i) includes a statement of all
of the material assumptions on which such plan is based and (ii) includes
monthly balance sheets, a monthly budget, income statements and statements of
cash flow for the following year, and in each such case, integrates sales, gross
profits, operating expenses, operating profit, cash flow projections and
Borrowing Availability projections, all prepared on the same basis and in
similar detail as that on which operating results are reported (and in the case
of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for personnel, P&E Capital Expenditures and facilities.

E-2



--------------------------------------------------------------------------------



 



  (d)   Annual Audited Financials         To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, audited Financial Statements for
H&E Delaware and its Subsidiaries on a consolidated and
(unaudited) consolidating basis, if applicable, consisting of balance sheets and
statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous Fiscal Year which
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification, by an independent certified public accounting firm of
national standing or otherwise acceptable to Agent. Such Financial Statements
shall be accompanied by (i) a statement prepared in reasonable detail showing
the calculations used in determining compliance with each of the Financial
Covenants as of the end of such Fiscal Year, (ii) a report from such accounting
firm to the effect that, in connection with their audit examination, nothing has
come to their attention to cause them to believe that a Default or Event of
Default has occurred (or specifying those Defaults and Events of Default that
they became aware of), it being understood that such audit examination extended
only to accounting matters and that no special investigation was made with
respect to the existence of Defaults or Events of Default, (iii) a letter
addressed to Agent, on behalf of itself and Lenders, in form and substance
reasonably satisfactory to Agent and subject to standard qualifications required
by nationally recognized accounting firms, signed by such accounting firm
acknowledging that Agent and Lenders are entitled to rely upon such accounting
firm’s certification of such audited Financial Statements, (iv) the annual
letters to such accountants in connection with their audit examination detailing
contingent liabilities and material litigation matters, and (v) the
certification of an Authorized Officer of Borrower Representative that all such
Financial Statements present fairly in accordance with GAAP the financial
position, results of operations and statements of cash flows of H&E Delaware and
its Subsidiaries on a consolidated and consolidating basis, if applicable, as at
the end of such Fiscal Year and for the period then ended, and that there was no
Default or Event of Default in existence as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.     (e)  
Management Letters         To Agent and Lenders, within ten (10) Business Days
after receipt thereof by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.     (f)   Default Notices    
    To Agent and Lenders, as soon as practicable, and in any event within five
(5) Business Days after an executive officer of any Credit Party has actual
knowledge of the existence of any Default, Event of Default or other event that
has had a Material Adverse Effect, telephonic or telecopied notice specifying
the nature of such Default or Event of Default

E-3



--------------------------------------------------------------------------------



 



      or other event, including the anticipated effect thereof, which notice, if
given telephonically, shall be promptly confirmed in writing on the next
Business Day.     (g)   SEC Filings and Press Releases         To Agent and
Lenders, promptly upon their becoming available, copies of: (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders; (ii) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any Credit Party
with any securities exchange or with the Securities and Exchange Commission or
any governmental regulatory authority; and (iii) all press releases and other
statements made available by any Credit Party to the public concerning material
adverse changes or developments in the business of such Credit Party.     (h)  
Subordinated Debt, Senior Notes Senior Unsecured Notes and Equity Notices      
  To Agent and Lenders, as soon as practicable, copies of all material written
notices given or received by any Credit Party with respect to any Subordinated
Debt (including the Senior Subordinated Notes), the Senior Notes, the Senior
Unsecured Notes or Stock of such Credit Party, and, within two (2) Business Days
after such Credit Party obtains knowledge of any matured or unmatured event of
default with respect to any Subordinated Debt (including the Senior Subordinated
Notes), the Senior Notes, or the Senior Unsecured Notes notice of such event of
default.     (i)   Supplemental Schedules         To Agent, supplemental
disclosures, if any, required by Section 5.6.     (j)   Litigation         To
Agent and Lenders in writing, promptly upon learning thereof, written notice of
any Litigation commenced or threatened against any Credit Party that (i) seeks
damages in excess of $500,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets or against any
Credit Party or ERISA Affiliate in connection with any Plan, (iv) alleges
criminal misconduct by any Credit Party, or (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities
or (vi) involves any product recall.     (k)   Insurance Notices         To
Agent, disclosure of losses or casualties required by Section 5.4.     (l)  
Default and Other Notices         To Agent and Lenders, within five (5) Business
Days after receipt thereof, copies of (i) any and all default notices received
under or with respect to any leased location or

E-4



--------------------------------------------------------------------------------



 



      public warehouse where Collateral is located, and (ii) such other notices
or documents as Agent may reasonably request.     (m)   Lease Amendments        
To Agent within five (5) Business Days after the receipt thereof, copies of all
material amendments to any of the five (5) largest real estate leases (by the
value of annual payments of the real estate so leased) or to any real estate
lease to which Don Wheeler or John Engquist is a lessor.     (n)   Other
Documents         To Agent and Lenders, such other financial and other
information respecting any Credit Party’s business or financial condition as
Agent or any Lender shall, from time to time, reasonably request.

E-5



--------------------------------------------------------------------------------



 



ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
COLLATERAL REPORTS
Each Borrower shall deliver or cause to be delivered the following:

(a)   To Agent, upon its request, and in no event less frequently than ten
(10) Business Days after the end of each Fiscal Month (together with a copy of
all or any part of the following reports requested by any Lender in writing
after the Closing Date), each of the following reports, each of which shall be
prepared by such Borrower as of the last day of the immediately preceding Fiscal
Month or the date two (2) days prior to the date of any such request:

     (i) a Borrowing Base Certificate with respect to each Borrower, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
     (ii) with respect to such Borrower, a summary of Parts and Tools Inventory
and Equipment Inventory by branch location and type with a supporting perpetual
Parts and Tools Inventory and Equipment Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
     (iii) with respect to such Borrower, a monthly trial balance showing
Accounts and Rentals outstanding aged from invoice due date as follows: 1 to
30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and
     (iv) a report describing outstanding Equipment Inventory rentals for such
period and the Equipment Inventory subject thereto.

(b)   To Agent, on a weekly basis or at such more frequent intervals as Agent
may request from time to time (together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date), collateral
reports with respect to such Borrower, including all additions and reductions
(cash and non-cash) with respect to Accounts and Rentals of such Borrower, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by such Borrower as of the last day of the immediately preceding week or the
date 2 days prior to the date of any such request;

(c)   To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E:

     (i) a reconciliation of the Accounts and Rentals trial balance of such
Borrower to such Borrower’s most recent Borrowing Base Certificate, general
ledger and monthly Financial

F-1



--------------------------------------------------------------------------------



 



Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
     (ii) a reconciliation of the perpetual inventory by branch location of such
Borrower to such Borrower’s most recent Borrowing Base Certificate, general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
     (iii) an aging of accounts payable and a reconciliation of that accounts
payable aging to such Borrower’s general ledger and monthly Financial Statements
delivered pursuant to Annex E, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and
     (iv) a reconciliation of the outstanding Loans as set forth in the monthly
Loan Account statement provided by Agent to such Borrower’s general ledger and
monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

(d)   To Agent, at the time of delivery of each of the quarterly Financial
Statements delivered pursuant to Annex E, (i) a listing of government contracts
of such Borrower subject to the Federal Assignment of Claims Act of 1940; and
(ii) a list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter;   (e)   At its own expense, to Agent the results of
each physical verification, if any, that such Borrower or any of its
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Parts and Tools
Inventory or Equipment Inventory (and, if an Event of Default has occurred and
is continuing, such Borrower shall, upon the request of Agent, conduct, and
deliver the results of, such physical verifications as Agent may require);   (f)
  At its own expense, to Agent monthly, a fleet utilization report for such
Borrower, prepared on a “days rented” basis, or on such other basis or format as
is reasonably acceptable to the Agent;   (g)   At its own expense, to Agent the
Equipment Inventory Appraisal for such Borrower, the P&E Appraisal and such
other appraisals of its assets as Agent may request at any time after the
occurrence and during the continuance of a Default or an Event of Default, such
appraisals to be conducted by an appraiser, and in form and substance,
reasonably satisfactory to Agent; and   (h)   Such other reports, statements and
reconciliations with respect to the Borrowing Base, Collateral or Obligations of
such Borrower or any other Credit Party as Agent shall from time to time request
in its reasonable discretion.

F-2



--------------------------------------------------------------------------------



 



ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
FINANCIAL COVENANTS
Neither H&E Delaware nor any Subsidiary thereof shall breach or fail to comply
with any of the following financial covenants, each of which shall be calculated
in accordance with GAAP consistently applied:

(a)   Minimum Fixed Charge Coverage Ratio. So long as a Covenant Liquidity Event
is continuing, H&E Delaware and its Subsidiaries shall have on a consolidated
basis at the end of each Fiscal Month, a Fixed Charge Coverage Ratio for each
period of twelve consecutive Fiscal Months (beginning with as to any Covenant
Liquidity Event, the period of twelve consecutive Fiscal Months ending with the
Fiscal Month for which financial statements have been delivered pursuant to
Annex E most recently prior to the occurrence of such Covenant Liquidity Event)
of not less than 1.10 to 1.00.

G-1



--------------------------------------------------------------------------------



 



ANNEX H (Section 9.10(a))
to
CREDIT AGREEMENT
LENDERS’ WIRE TRANSFER INFORMATION

     
Name:
  General Electric Capital Corporation
Bank:
  Deutsche Bank N.A.
ABA #:
  021 001 033 
Account #:
  50279791 
Account Name:
  GECC Depository Account
Reference:
  CFN8650 H&E Equipment Services
 
   
Name:
  Bank of America, N.A.
Bank:
  Bank of America, N.A.
ABA #:
  026-009-593 
Account #:
  9369337536 
Account Name:
  Bank of America Business Capital
Reference:
  BABC and H&E Equipment
 
   
Name:
  PNC Bank National Association
Bank:
  PNC Bank
ABA #:
  031207607 
Account #:
  196039957830 
Account Name:
  PNC Business Credit
Reference:
  H&E Equipment Services
 
   
Name:
  Regions Bank
Bank:
  Regions Bank
ABA #:
  06200001 
Account #:
  110245-400100 
Account Name:
  Corporate Clearing
Reference:
  Becky Dempsey/H&E Equipment Services

H-1



--------------------------------------------------------------------------------



 



     
Name:
  Sovereign Bank
Bank:
  Sovereign Bank
ABA #:
  011075150 
Account #:
  8507191500 
Account Name:
  Wire Suspense A/C
Reference:
  Participations Re: H&E Equipment Services
 
   
Name:
  North Fork Business Capital Corporation
Bank:
  North Fork Bank
ABA #:
  0214079123 
Account #:
  3124059415 
Account Name:
  North Fork Business Capital Corporation
Reference:
  Pauline Palomino/H&E Equipment Services

H-2



--------------------------------------------------------------------------------



 



ANNEX I (Section 11.10)
to
CREDIT AGREEMENT
NOTICE ADDRESSES

(A)   If to Agent or GE Capital, at:       General Electric Capital Corporation
299 Park Ave, 6th Floor
New York, NY 10171
Attention: H&E Equipment Services Account Manager
Telephone No.: (212) 370-8000
Telecopier No.: (646) 428-7398       with copies to:       Global Sponsor
Finance
GE Corporate Financial Services, Inc.
201 Merritt Seven
Norwalk, Connecticut
Attention: Corporate Counsel
Telecopier No.: (203) 956-4216       and       King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036-4003
Attention: Robert S. Finley
Telephone No.: (212) 556-2142
Telecopier No.: (212) 556-2222   (B)   If to a Lender other than GE Capital, at
the following, as applicable:       Bank of America, N.A.
335 Madison Avenue
6th Floor
New York, NY 10017
Attention: Ed Kahn
Telephone No.: (212) 503-7370

I-1



--------------------------------------------------------------------------------



 



    Telecopier No.: (212) 503-7340       PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue, 6th Floor
Pittsburgh, PA 15222
Attention: Doug Hoffman
Telephone No.: (412) 768-1333       Regions Bank
599 Lexington Avenue, 45th Floor
New York, NY 10021
Attention: Bruce Kasper
Telephone No.: (212) 935-2215
Telecopier No.: (212) 935-7458       Sovereign Bank
101 Wood Ave S.
Iselin, NJ 08830
Attention: Robert Wainright
Telephone No.: (732) 321-2307
Telecopier No.: (732) 321-2317       North Fork Business Capital Corporation
275 Broadhollow Road, P.O. 8914
Melville, NY 11747
Attention: Robert Wallace
Telephone No.: (631) 531-2791
Telecopier No.: (631) 531-2765   (C)   If to any Credit Party, to Borrower
Representative at:       H&E Equipment Services, Inc.
11100 Mead Road, Suite 200
Baton Rouge, LA 70816
Attention: Leslie Magee
Telecopier No.: (225) 298-5232
Telephone No.: (225) 298-5332

I-2



--------------------------------------------------------------------------------



 



ANNEX J (from Annex A – Commitments definition)
to
CREDIT AGREEMENT

          Lender(s):        
General Electric Capital Corporation
       
Revolving Loan Commitment:
  $ 130,000,000  
Swing Line Commitment:
  $ 15,000,000  
Bank of America, N.A.
       
Revolving Loan Commitment:
  $ 95,000,000  
PNC Bank, National Association
       
Revolving Loan Commitment:
  $ 30,000,000  
Regions Bank
       
Revolving Loan Commitment:
  $ 25,000,000  
Sovereign Bank
       
Revolving Loan Commitment:
  $ 20,000,000  
North Fork Business Capital Corporation
       
Revolving Loan Commitment:
  $ 20,000,000  

